PETROLEUM AGREEMENT
BY AND AMONG
GOVERNMENT OF THE REPUBLIC OF GHANA

GHANA NATIONAL PETROLEUM CORPORATION

UB RESOURCES LIMITED

Yuli?

ROYALGATE GHANA LIMITED

HOUSTON DRILLING MANAGEMENT GHANA LIMITED
IN RESPECT OF
OFFSHORE CAPE THREE POINTS SOUTH BLOCK

Contents

Page

ARTICLE 1 DEFINITIONS .......cccccccsssessecsesseesneseesesteeeerssssvssassnerenssneenananeasauecusinseecnecesasnanenccusanensnagasensegs 4
ARTICLE 2 SCOPE OF THE AGREEMENT, INTERESTS OF THE PARTIES AND CONTRACT

AREA....cesseeeseesseesenneeeeee 8

ARTICLE 3 EXPLORATION PERIOD
ARTICLE 4 MINIMUM EXPLORATION PROGRAMME.
ARTICLE 5 RELINQUISHMENT...
ARTICLE 6 JOINT MANAGEMENT COMMITTEE .. oe oa
ARTICLE 7 RIGHTS AND OBLIGATIONS OF CONTRACTOR AND GNPC
ARTICLE 8 COMMERCIALITY....
ARTICLE 9 SOLE RISK ACCOUNT
ARTICLE 10 SHARING OF CRUDE OIL
ARTICLE 11 MEASUREMENT AND PRICING OF CRUDE OIL........-e-scsseseeeeneeen
ARTICLE 12 TAXATION AND OTHER IMPOSTS...
ARTICLE 13 FOREIGN EXCHANGE TRANSACTIONS.
ARTICLE 14 SPECIAL PROVISIONS FOR NATURAL GAS.
ARTICLE 15 DOMESTIC SUPPLY REQUIREMENTS (CRUDE OIL)
ARTICLE 16 INFORMATION AND REPORTS - CONFIDENTIALITY
ARTICLE 17 INSPECTION, SAFETY AND ENVIRONMENTAL PROTECTION
ARTICLE 18 ACCOUNTING AND AUDITING

ARTICLE 19 TITLE TO AND CONTROL OF GOODS AND EQUIPMENT ......ssssescsiseessittecsssestssrecenes
ARTICLE 20 PURCHASING AND PROCUREMENT
ARTICLE 21 EMPLOYMENT AND TRAINING.
ARTICLE 22 FORCE MAJEURE ....
ARTICLE 23 TERM AND TERMINATION ..
ARTICLE 24 CONSULTATION, ARBITRATION AND INDEPENDENT EXPERT
ARTICLE 25 ASSIGNMENT
ARTICLE 26 MISCELLANEOUS

ARTICLE 27 NOTICE.

ANNEX 1 - CONTRACT AREA

ANNEX 2 - ACCOUNTING GUIDE

ANNEX 3 - SAMPLE OF AOE CALCULATION

ANNEX 4 : FORM OF CONFIDENTIALITY AGREEMENT

pat Capen Ke
THIS PETROLEUM AGREEMENT, made this. 7 weve Day OF. 2014 by and among:

1. The Government of the Republic of Ghana (hereinafter referred to as “The State"), represented by
the Minister for Energy (hereinafter referred to as the “Minister’);

2. The Ghana National Petroleum Corporation, a public corporation established by the Ghana
National Petroleum Corporation Act, 1983 PNDCL 64 (hereinafter referred to as "“GNPC’);

3. UB Resources Limited, a limited liability company existing under the Law of Republic of Ghana
and having its registered office in Ghana with company registration number CS359412014
(hereinafter referred to as “UB Resources’);

4. Royalgate Ghana Limited, a company existing under the laws of Republic of Ghana and having
its registered office in Ghana (hereinafter referred to as “Royalgate”); and

5. Houston Drilling Management (Ghana) Limited, a limited liability company existing under the
laws of Ghana (hereinafter referred to as “HDM”).

Each of the State, GNPC, UB Resources, Royalgate and HDM and their respective successors and
assignees (if any), may sometimes individually be referred to as “Party” and collectively as “Parties”.

WITNESSES THAT:

1. All Petroleum existing in its natural state within Ghana is the property of the Republic of Ghana and
held in trust by The State on behalf of the people of Ghana.

2. In accordance with the Petroleum Law, the Minister has prepared a reference map showing areas
of potential petroleum fields within the jurisdiction of Ghana, divided into numbered areas and each
of which is described as a “Block”.

3. GNPC has by virtue of the Petroleum Law the right to undertake Exploration, Development and
Production of Petroleum over all blocks declared by the Minister to be open for Petroleum
Operations.

4. GNPC is further authorised to enter into association by means of a Petroleum Agreement with a

contractor for the purpose of Exploration, Development and Production of Petroleum.

5. The Contract Area that is the subject matter of this Petroleum Agreement is within the jurisdiction
of Ghana and has been declared open for Petroleum Operations by the Minister and The State
desires to encourage and promote Exploration, Development and Production within the Contract
Area. The State assures Contractor that all of the Contract Area is within the jurisdiction of Ghana.

6. - Contractor, having the financial ability, technical competence and professional skills necessary for
carrying out the Petroleum Operations herein described, desires to associate with GNPC in the
Exploration for, and Development and Production of, the Petroleum resources of the Contract Area
in accordance with International Best Oilfield Practice and will provide a Security for the due
performance of its obligations hereunder.

7. Contractor shall comply with all applicable laws of Ghana as in effect from time to time, including,
without limitation, any regulations or directives issued by or other acts of the Petroleum Commission
pursuant to the Petroleum Commission Act, 2011 (Act 821) as required by applicable law from time
to time.

8. GNPC has aspirations of building operatorship capacity within a period of fifteen (15) Years from
the Effective Date of this Agreement. Without prejudice to the rights of Operator under this

5)
ve
Agreement, Contractor is committed to supporting GNPC to develop its institutional capacity to
enable GNPC to fulfill its aspirations.

9. The Parties are committed to providing Ghanaian nationals employment at all levels in the
Petroleum industry, including technical, administrative and managerial positions, and Contractor
accordingly commits to providing and supporting an adequate programme of training for Ghanaian
nationals as an integral part of this Agreement.

10. The Parties are committed to providing an annual local content plan in line with Government policy
and Local Content laws, for fulfilling the applicable Ghanaian content requirements with respect to
the provision of goods and services.

NOW THEREFORE, in consideration of the mutual covenants herein’ contained, it is hereby agreed and
declared as follows:

iii N
ARTICLE 1
DEFINITIONS

In this Agreement:

11

1.2

1.3

1.4

1.5

“Accounting Guide” means the accounting guide which is attached hereto as Annex 2. and
made a part hereof, .

“Additional Interest” means the additional interest of GNPC provided in Article 2.5;

“Affiliate” means any person, whether a natural person, corporation, partnership,
unincorporated association or other entity which directly, or indirectly through one or more
intermediaries, controls, or is controlled by, of-is under cormmon control with a Party. For
this purpose control means the direct or indirect ownership of in aggregate fifty percent
(50%) or more of voting capital or voting rights of the entitlement (directly or indirectly) to
appoint a majority of the directors or equivalent management body of, or to direct the policies
or operations of the other entity;

“Agreement” means this Agreement between the State, GNPC and Contractor, and
includes the Annexes attached hereto in each case, as amended from time to time; .

“AOE” has the meaning such term is given in Article 10.2;

“Appraisal” means operations or activities carried out following a Discovery of Petroleum
for the purpose of delineating the accumulations of Petroleum to which that Discovery
relates in terms of thickness and lateral extent and estimating the quantity of recoverable

‘Petroleum therein and. all operations or activities to resolve all uncertainties required for

determination of commerciality of a Discovery;

“Appraisal Programme” means a programme approved by the Petroleum Commission for
the conduct of Appraisal;

“Appraisal Well” means a well drilled pursuant to an Appraisal Programme;

“Associated Gas” means Natural Gas produced from a well in association with Crude Oil;
“Barrel” means a quantity or unit of Crude Oil equal to forty-two (42) United States gallons
at a’ temperature of sixty (60) degrees Fahrenheit and at fourteen and sixty-five one-
hundredths per square inch at atmospheric (14.65 psia) pressure;

"Block" means an area of approximately six hundred and eighty five (685) square
kilometres as depicted on the reference map prepared by the Minister in accordance with

the provisions of the Petroleum Law;

“Budget” means a statement prepared in accordance with the Accounting Guide indicating
expenditures to be made in accordance with an accompanying Work Programme;

“Business Day” means a day on which banks are open for business in London, New York
and Accra;

“Calendar Year” means the period of twelve (12) Months of the Gregorian calendar,
commencing on January 1 and ending on the succeeding December 31;

“Carried Interest” means an interest held by GNPC pursuant to this Agreement in respect

of which Contractor pays for the conduct of Petroleum Operations without any entitlement
to reimbursement from GNPC;

1

K

S 10K
1.20

“1210
~ assigns, or, to the extent that one Contractor Party undertakes the Petroleum Operations, it
.. shall mean that Contractor.Party and “Contractor Party” means any one of them as the :

1.22

1.23

1.24

1.25
1.26
1.27

1.28

“Commercial Discovery” means a Discovery which is determined to be commercial in
accordance with the provisions of Article 8 of this Agreement;

“Commercial Production Period” means in respect of each Development and Production
Area the period from the Date of Commencement of Commercial Production until the
termination of this Agreement or earlier relinquishment of such Development and Production
Area;

“Contract Area” means the area covered by this Agreement in. which -Contractor is «
authorised in association with GNPC to explore for, develop and produce Petroleum, which
is described in Annex 1 attached hereto (which Annex is made«a part of this Agreement), -
but excluding any portions of such area in respect of which Contractor's rights hereunder
are from time to time relinquished or surrendered pursuant to this Agreement;

“Contract Award Period” means (a) if the earlier of the Project Contracts contemplated by
Article 6.9 is awarded between January 1 and June 30 of any Contract Year, the period from
January 1 of such Contract Year through June 30 of the following Contract Year; and (b) if -
the earlier of the Project Contracts contemplated in Article 6.9(c) is awarded between July
1 and December 31 of any Contract Year, the period from July 1 of such Contract Year
through December 31 of the following Contract Year;

“Contract Year” means a period of twelve (12) Months, commencing on the Effective Date
or any anniversary thereof;

“Contractor” means UB Resources, RoyalGate, HDM and their permitted successors and

context requires.

“Corporate Guarantee” means the guarantee to be delivered by the ultimate parent of a
Contractor Party.

“Crude Oil” means hydrocarbons which are liquid at fourteen and sixty-five one-hundredths -
per square inch at atmospheric (14.65 psia) pressure and sixty (60) degrees Fahrenheit and
includes condensates and distillates obtained from Natural Gas;

“Date of Commencement of Commercial Production” means, in respect of each
Development and Production Area, the date on which production of Petroleum under a
programme of regular production, lifting and sale commences as defined in a Development
Plan;

“Date of Commercial Discovery” means the date referred to in Article 8.14;
“Day” means a day in the Gregorian calendar; :
“Delivery Point” has the meaning as per Article 10.45;

“Development” or “Development Operations” means the following activities carried out in
connection with a Development Plan: the building and installation of facilities for Production,
including drilling of Development Wells, construction and installation of equipment,
pipelines, facilities, plants and systems, in and outside the Contract Area, which are required
for achieving Production, treatment, transport, storage and lifting of Petroleum, and.
preliminary Production activities carried out prior to the Date of Commencement of
Commercial Production, including all related planning and administrative work, and may
also include the construction and installation of approved secondary and tertiary recovery
systems;

1.29

1.30

1.31

1.32

14.33

1.34

1.35

1.36.

1.37.

1.38°

1.39

1.40

1.41

“Development Costs” means allowable Petroleum Costs: incurred in Development

Operations;

“Development and Production Area” means that portion of the Contract Area ‘reasonably.

determined by the JMC (or by GNPC if a Sole Risk Operation pursuant to Article 9) on the.

basis of the available seismic and well data to cover the areal-extent of an accumulation: or .

accumulations of Petroleum constituting a Commercial Discovery, enlarged in area by ten

percent (10%), such enlargement to extend uniformly around the perimeter of such

accumulation;

“Development Period” means in respect of each Development.and Production Area, the:

period from the Date of Commercial Discovery until the Date of Commencement. of
Commercial Production;

“Development Plan” means the plan for development of a Commercial Discovery prepared e

by Contractor and approved by the JMC and the Minister pursuant to Article.8;

“Development Well’ means a well drilled in accordance with a- Development Plan ‘for:
producing Petroleum including wells for pressure maintenance or for. increasing the.

Production rate;

“Discovery” means finding within a well at the-end of drilling during Exploration Operations,
one or’ more accumulations of Petroleum the existence of which, until that finding, was

* -unproved by drilling, and which can be or is recovered at the surface in a flow measurable

by conventional. international petroleum industry testing methods (and in the case of water

depths greater than four.hundred (400) metres including Modular Formation Dynamics +

Testing (also referred to as "MDT" by Schlumberger);

“Discovery Area” means that portion of the Contract Area, proposed by the Contractor and
reasonably determined by the JMC (or by GNPC if such area occurs as a result of a Sole
Risk Operation pursuant to Article 9) on the basis of the available seismic and well data to
cover the areal extent of the geological structure in which a Discovery is made. A Discovery

Area may be. modified at any time with the proposal of the Contractor and approval of the .

JMC (or by GNPC to the extent permitted by Article 9, if applicable), if justified on the basis
of new information, but may not be modified after the date of completion of the Appraisal
Programme and submission of a report as provided under Article 8.9;

“Discovery Date” means the date on which a Discovery Notice is issued;

“Discovery Notice” means a written notification to the Minister, Petroleum Commission and
GNPC, providing information which shall include, the name and location of the well from

which the accumulation(s)-have been found, the depth interval(s), estimates of gross and.-

net pay thicknesses, stratigraphy, and type of reservoir and fluids encountered;

“Effective Date” shall have the meaning ascribed to it in Article 26.6;

“Existing Project Contract’ means a Project Contract existing at the time of a relevant
Project Contract Amendment, as previously amended, supplemented or otherwise modified;..-

“Exploration" or “Exploration Operations” means the search for Petroleum by geological,
geophysical and other methods and the drilling of Exploration Well(s) and includes any
activity in connection therewith or in preparation thereof and any relevant processing; and
Appraisal work, including technical and economic feasibility studies, that may be carried. out
to determine whether a Discovery of Petroleum constitutes a Commercial Discovery;

“Exploration Costs” means ali allowable Petroieum Costs incurred both within and outside
Ghana, in conducting Exploration Operations hereunder determined in accordance with the

Accounting Guide attached hereto as Annex 2:
3

\

pe
1.42

1.43

1.44

1.45

1.46

AT

1.48

1.49

1.50:

1.54

“Exploration Period” means the period commencing on the Effective Date and continuing :-
during the time provided for in Article 3.1 within which Contractor is authorised to carry out
Exploration Operations and shall include any periods of extensions provided for in this
Agreement. The period shall terminate with respect to any Discovery Area. on the’ Date-of:
Commercial Discovery in respect of such Discovery Area; . .

“Exploration Well” means:a well drilled in the course of Exploration Operations conducted: °
hereunder during the Exploration Period, but does not include an Appraisal Well; .

“Extension Period” means any of the First Extension Period or Second Extension Period;
“First Extension Period” has the meaning given to such term in Article 3.1a;

“Force Majeure” means any event beyond the reasonable control of the Party claiming to
be affected by such event which has not been brought about directly or indirectly at.its own
instance, or which has not been brought about directly or indirectly at the instance ‘of an:
Affiliate, provided that the. State shall not be considered for this purpose an Affiliate of
GNPC. Force Maieure events may include. but are not limited to, earthauake. °storm.flood:
lightning or other adverse ‘weather conditions, war, acts of terrorism, embargo, blockade,
riot or civil disorder; .

“Foreign National Employee” means an expatriate employee of Contractor, its Affiliates, :
or its Sub-contractors who is nota citizen of Ghana; :

“Ghana” means the territory of the Republic of Ghana and includes tivers, streams, water

‘ courses, ‘the territorial sea, seabed and. subsoil, the contiguous zone, the exclusive

economic zone, continental shelf, the airspace and all other areas within the jurisdiction of.
Ghana;

“Gross Production” means the total amount of Petroleum produced and. saved froma
Development and Production Area during Production Operations as measured at the
Delivery Point and which.is not used by Contractor in Petroleum Operations and is available
for distribution to the Parties in accordance with Article 10; :

“Gross Negligence” means any act, failure to act or failure to exercise such minimum
degree of care and prudence as a person of reasonably appropriate training, experience -
and skill would have exercised in a similar situation (in any case-whether sole, joint or
concurrent) by any person or entity which was in reckless disregard of or wanton indifference -:
to the harmful consequences that the person or entity knew, or should have known, could
result; ”

“Indigenous Ghanaian-company” means a company incorporated under the Companies:.
Act (Act 179) of Ghana: . . was

having at least fifty-one percent of its equity owned by a citizen or-citizens-of Ghana; and:::

where practical, having Ghanaian citizens holding at least eighty percent of senior :
management positions and one hundred percent of non-managerial and other positions;

“Initial Exploration Period” has the meaning given to such term in Article 3.tay:
“Initial Interest” means the interest of GNPC in all Petroleum Operations provided for-in-*
Article 2.4; -

“International Best Oil Field Practice” means all those uses and Practices that are
generally accepted in the international petroleum industry as best, safe, economical and*
efficient in exploring for, developing, producing. processing and transporting Petroleum;

7
|

1.55 -

1.56

1.57

1.58
1.59
1.60

1.61

1.62

1.63

1.64

1.65

1.66
1.67

1.68
1.69.

1.70

“Joint Management Committee” or “JMC” means the committee established p
Article 6.1 hereof;

jursuant to

“Joint Operating Agreement’ or "JOA" means any agreement or contract among all of the
Contractor Parties with respect to the Contract Area and their respective rights or obligations
under this Agreement; as such agreement or contract may be amended or supplemented

from time to time;

“LIBOR” means the rate as published in the Financial Times London or any

successor

thereto to be the London Interbank offered tate (LIBOR) in the London Interbank Eurodollar :
market on thirty (30) Day deposits, in effect on the last business Day of the immediately

Preceding Month. In the event that the Financial Times London or successor the!
published, the Parties shall endeavour to agree on a source of certification for

reto.is not
LIBOR in

reference to market practice. If the Parties are unable to agree-on.a source.of certification -

for LIBOR, any Party may: refer the matter to a Sole Expert for cettification,. If the

aforesaid

rate is contrary to any applicable usury law, the rate of interest to be charged shall be the

maximum rate permitted by such applicable law; *

“Market Price” means the market price for Crude Oil realized by Contractor under this

~ Agreement as determined in accordance with Article.11.7 hereof;

"Market Related Services” means any services, including the provision of assets,

, provided...

by-an Affiliate of a Contractor Party which in the ordinary course of business provides such

services on an arm’s-length third Party basis to the market generally;
“Minister” means Minister for Energy;

“Month” means a month of the Calendar Year;

“Natural Gas” means all hydrocarbons which are gaseous at fourteen and sixty-five one-

hundredths per square inch at atmospheric (14.65 psia) pressure and sixty (60

) degrees

Fahrenheit temperature and includes wet gas, dry gas and residue gas remaining after the:

extraction of liquid hydrocarbons from wet gas;

“Non-Associated Gas” means Natural Gas produced from a well other than in association -

with Crude Oil;

“Operator” means HDM-or the person as may be jointly proposed: by the Parties and

approved by the Minister, being either GNPC, a Contractor Party or an entity whol
by two or more Contractor Parties:

lly-owned

“Participating Interest":means for the Contractor, the interest:held by the Contractor ins

accordance with the provisions of Article 2.9;
“Party” has the meaning given to such term in the Preamble hereof;
“Parties” has the meaning given to such term in the Preamble hereof;

“Paying Interest” means an interest held by GNPC in respect of which GNPC pa’
Conduct of Petroleum Operations as expressly provided for in Article 2.4 and 2:5;

“Person” means a natural Person or any corporation, unincorporated associati
Partnership or other legal entity;

“Petroleum” means Crude Oil or Natural Gas or a combination of both;

Ys for the

ion, trust;

s

Wy MN,
1.714

1.72

1.73

1.74
1.75

1.76

1.77

1.78.

1.79

“Petroleum Commission” means a body established by an Act of Parliament (Petroleum

* Commission Act, 2011) for the regulation and the management of the utilization of petroleum

resources in the upstream sector;

“Petroleum Commission. Act” means the Petroleum Commission Act, 2011 (Act 821) ¢ as
the same may be amended from time to time;

“Petroleum Costs” means all expenditures made and costs incurred in conducting
Petroleum Operations hereunder determined in accordance with: the Accounting Guide
attached hereto as Annex 2;

“Petroleum Income Tax.Law” means the Petroleum Income Tax Law, 1987 (PNDCL. 180), :

as the same may be amended from time to time;

“Petroleum. Law” means the Petroleum (Exploration and Production) Law, 1984 (PNDCL: .

84), as the same may be amended from time to time;

“Petroleum Operations” means all activities. both in and outside Ghana. relating to the
Exploration for, Appraisal ‘of, Development, Production, handling, storage, processing and”

transportation (to the delivery point) of Petroleum contemplated under this Agreement and
includes Exploration Operations, Appraisal Programme, Development Operations and

“Production Operations and all activities in connection therewith;

“Petroleum Product” means any product derived from Petroleum by any refining or other
process;

“Pre-Award Attachment” means any order, decree, injunction or other decision (however
denominated) of any court, arbitral body or other competent authority requested by a Party
and issued prior to a final arbitral award issued pursuant to Article 24 of this Agreement that
attaches, seizes, freezes or otherwise restricts the use or alienation of any property (whether:

* -tangible or intangible) of the other Party pending issuance of the final arbitral award, whether

‘such property is in the possession or control of a Party or of a third party;

“Production” or “Production Operations” means activities other than Exploration
Operations or Development Operations undertaken in order to extract, save, treat, measure,
handle, store and transport (to the Delivery Point ) Petroleum to storage and/or loading
points and to carry outvany type of primary, secondary or tertiary operations, including
recycling, recompression, injection for maintenance of pressure and water flooding and all.
related activities such as planning and administrative work: and shall also include
maintenance, repair, abandonment or decommissioning and replacement of facilities, and
well workovers, in every case, conducted after the Date of Commencement of Commercial
Production of the respective. Development and Production Area;-

“Production Costs” means Petroleum Costs incurred in Production Operations;

“Quarter” means a period of three (3) Months, commencing January 1, April 1, July 1 or
October 1 and ending March 31, June 30, September 30, or December 31, respectively; .. »

“ROR” has the meaning given in Article 10;
“Second Extension Period” has the meaning given to such term in Article 3.14;
“Security” means any of the following:

an irrevocable, unconditional bank; or

a financial and performance guarantee from a parent company: or

1.85

1.86

"1.91

1.92

1.93

1.94

a standby letter of credit; or

any other financial security;

issued to GNPC by a reputable bank, surety or corporation ‘acceptable to: the’ State’
and GNPC and having.a credit rating indicating that it has sufficient worth to pay its
obligations in all reasonably foreseeable circumstances;

“Sole Expert” means the person appointed to resolve a dispute pursuant to Article’ 24
hereof; : ues

“Sole Risk" means an opération conducted at the sole’cost, ‘risk and expense of GNPG

referred to in Article 9;

“Specified Rate" means LIBOR plus one percent (1%);

“Standard Cubic Foot’ or “SCF" means the quantity of gas that occupies one (1) cubic foot
ah Meh

psia pr

decree: renhelf tomneraté
) degrees Fahrenheit temperat

BO
sixty (EO) de:

at td.

“State” or “Government” means the Government of the Republic of Ghana‘and specifically

excluding GNPC;

. “Subcontractor’ means a third party with whom GNPC and/or the Contractor has entered

into a contract for the provision of goods or services for or in connection with Petroleum
Operations;

“Technical Partner” means an entity having the technical and financial capability to perform *
» Petroleum Operations, “selected by Contractor and acceptable to Minister and GNPC, to’
which. Contractor shall assign not less than thirty percent (30%) of its Participating Interest

in accordance with the provisions of Article 2.11 of this Agreement;

“Termination” means termination of this Agreement pursuant to Article 23 hereof;

“Work Programme” means the annual plan for the conduct of Petroleum Operations *

Prepared pursuant to Articles 4.3, 6.4 and 6.5 herein; and

“Year” means a continuous twelve (12) Month period.

Wy
ARTICLE 2 :

SCOPE OF THE AGREEMENT, INTERESTS OF THE PARTIES AND CONTRACT AREA

21

2.2

2.3

24

2.5

27

This Agreement provides for the Exploration for and Development and Production of
Petroleum in the Contract Area by GNPC in association with Contractor.

Subject to the provisions of this Agreement, Contractor shall be responsible for the
execution of such’Petroleum Operations as are required by the provisions of this Agreement

and subject to Article 9, is hereby appointed the exclusive entity.to.conduct. Petroleum -

Operations in the Contract Area. GNPC shall at all times participate in the management of
Petroleum Operations and in order that the Parties may cooperate in the implementation of
Petroleum Operations, GNPC and Contractor shall establish a Joint Management
Committee, to conduct and manage Petroleum Operations.

In the event that no Commercial Discovery is made in the Contract Area, or. that Gross
Production achieved from the Contract Area is insufficient fully to reimburse Contractor in

accordance with the terms of this Agreement, then Contractor shall bear.its own loss;, GNP.

and the State shall have.no obligations whatsoever to Contractor in respect of such loss.

~ GNPC shail have a thirteen percent (13%) Initial Interest in all Petroleum Operations under
this Agreement. With respect to all Exploration Operations GNPC’s Initial Interest shall be-

a Carried Interest. With respect to all Production Operations GNPC's Initial Interest shall
be a Paying Interest.

In addition to the Initial Interest provided for in Article 2.4 above, GNPC shall have the option
- in.respect of each Development and Production Area to acquire an Additional Interest of up

to twenty-five percent (25%) in the Petroleum Operations in such Development and.

Production Area. In the event that GNPC exercises such option, GNPC shall contribute the ,

corresponding proportionate share to all the Development and Production Costs incurred
after the Date of Commercial Discovery, in respect of such Development and Production

Area, (or make arrangements satisfactory to Contractor to that effect); provided that GNPC ~

shall not be liable to contribute to Petroleum Costs attributable to an Additional Interest,
related to Exploration Operations all of which shall be assumed and discharged by the

Contractor. GNPC shall: notify Contractor of the exercise of its. option to acquire an.

Additional Interest within ninety (90) Days of the Date of Commercial Discovery. If GNPC
opts to take an Additional Interest as provided for in this Article then within six (6) Months of

the date of its election, GNPC shall reimburse Contractor for all expenditures attributable to.

GNPC's Additional Interest and incurred from the Date of Commercial Discovery to the date
GNPC notifies Contractor of its election.

For the avoidance of doubt GNPC shall only be liable to contribute to Petroleum Costs:
incurred in respect of Development Operations in any Development and Production Area
and to the extent only of any Additional Interest acquired in such Development and
Production Area under Article 2.5 above; and

incurred in respect of Production Operations in any Development and Production Area both
to the extent of:

(i) its thirteen percent (13%) Initial Interest; and

(ii) any Additional Interest acquired in such Development and Production Area under
Article 2.5 above.

Upon notifying Contractor of its decision to acquire an Additional Interest pursuant to
Article 2.5, GNPC may at the same time:

a.

2.8

29

2.10

2.14

elect to have Contractor advance part or all of GNPC’s total proportionate share of
Development Costs as they are incurred, including such Costs as will already have been

provided in Article 10;

Notify the Contractor and mutually agree in good faith the arrangements for the payment of
the balance of GNPC’s total proportionate share of Development Costs less the aforesaid
Credits and interest.

GNPC may contribute to Petroleum Operations by providing relevant services to be
approved within the JMC. Upon Completion of the work associated with said contribution,

any credit earned by GNPC shall be the fair market rates as approved by the JMC at which
such services could be obtained under freely competitive conditions.

For the avoidance of doubt, the Participating Interest of the Contractor Parties shall be
divided as at the Effective Date as follows:

UB Resources shall hold a 81% Participating Interest;
RoyalGate shall hold a 5% Participating Interest; and
HDM shall hold a 14% Participating Interest.

Any changes in Participating Interest among the Contractor entities shall be duly notified to
the Government and GNPC.

Contractor's Participating Interest in all Petroleum Operations and in all tights under this
Agreement shall be eighty seven percent (87%), reduced proportionately at any given time

Contract Area at the beginning of each Contract Year according to the provisions of
Article 10 below.

Not later than three hundred and sixty five (365) Days after the Effective Date or such nal

Period as may be approved by the Minister, Contractor shall assign not less than thirty
Percent (30%) of its Participating interest to the Technical Partner;

(of
ARTICLE 3
EXPLORATION PERIOD

3.1 The Exploration Period shall begin on the Effective Date and shall not extend beyond seven
(7) Years except as provided for in accordance with the Petroleum Law.

a. The Exploration Period shall be divided into an Initial Exploration Period of three (3) Years
(‘Initial Exploration Period”) and two (2) optional Extension Periods of two (2) Years each
(respectively, the “First Extension Period” and the “Second Extension Period”). and
where applicable the further periods for which provision is made hereafter.’

b. Where Contractor has fulfilled its obligations set out in Article. 4.3 before the end of the
Initial Exploration Period or, as the case may be, the First Extension Period, and has
exercised its option by applying to the Minister in writing for an extension, the Minister. will -
be deemed to have granted an extension into the First Extension Period or, as the case
may be, into the Second Extension Period.

c. For each well drilled by Contractor or with Contractor's particination during the Initial
Exploration Period beyond those referred to in Article 4.3, the Initial Exploration Period
shall be extended by three (3) Months and the commencement of subsequent periods shall
be postponed in their entirety accordingly. Py

d. If the Contractor decides not to enter into the First Extension Period at the end of the Initial
Exploration Period or not to enter into Second Extension Period at the end of the First
Extension Period, it shall notify the GNPC and the Minister at least thirty (30) days prior to
the expiry of the Initial Exploration Period or.First Extension Period (as the case may be) |
and the Exploration Period shall expire at the end of the Initial Exploration Period or the
First Extention: Period (as the case may be), in which case the Contractor shall relinquish
entire Contract Area.

3,2 Following the end of the Second Extension Period, subject to the provisions. of Article 3.4,
Contractor will be entitled to an extension or extensions, by reference to Article 8, of the
Exploration Period as follows:

a. Where at the end of the Second Extension Period Contractor is drilling or testing any well,
Contractor shall-be entitled to an extension for such further period as may be reasonably
required to enable Contractor to complete such work and assess the results and, in the
event that Contractor notifies the Minister that the results from any such. well show a
Discovery which merits appraisal, Contractor shall be entitled to a further extension for
such period as may be reasonably required to carry out an Appraisal Programme. and
determine whether the Discovery constitutes a Commercial Discovery;

b. Where at the end of the Second Extension Period Contractor:is engaged in the:conduct:of-
an Appraisal Programme in respect of a Discovery which ‘has: not been completed, }
Contractor shall be entitled to a further extension following the.end.of the Second Extension:
for such period as may be reasonably required to complete that Appraisal Programme: and
determine whether the Discovery constitutes a Commercial Discovery;

c Where at the end of the Second Extension Period Contractor has undertaken work not
falling under paragraphs (a) or (b) which is not completed, Contractor will be- entitled to.a }
further extension following the end of the Second Extension Period for such period as the {
Minister considers reasonable for the purpose of enabling such work to be completed. :

d. Where pursuant to Article 8 Contractor has before the end of the Second Extension Period, |
including extensions under (a), (b) and (c) above, given to the Minister a notice of j
Commercial Discovery, Contractor shali, if the Expioration Period would otherwise have
been terminated, be entitied to a further extension of the Exploration Period in respect of

3.3

3.4

3.5

the Discovery Area during which it must prepare the Development Plan in respect of the
Commercial Discovery until either: °

(i) the Minister has approved the Development Plan as set out in Article 8, or.

(ii) in the event that the Development Plan is not approved by the Minister as set
out in Article 8 and the matter or matters in issue between the Minister and
Contractor have been referred for resolution under Article 24, one (1) Month
after the date on which the final decision thereunder has been given.

Where at the end of the Initial Exploration Period or the First Extension Period, as the case
may be, Contractor has failed to complete its obligations as specified in Article 4 in respect.
of that period but has made substantial arrangements during the Initial Exploration Period

the then current:applicable period subject to such reasonable terms and conditions as the:
Minister may stipulate to assure performance of the work.

Save in respect of a Discovery Area:

in the circumstances and Subject to the limitations set forth in Section 12 (3) ‘of the
Petroleum Law; or . . ce

in a case falling within the provisions of Article 3.2 (d) above,

Subject to Article 3.5and 8; nothing in Article 3.2 shall be read or construed as requiring

or permitting the. extension of the Exploration Period beyond seven (7) years from the
Effective Date except for reasons of Force Majeure.

The provisions of Articles. 3.2a, b and c so far as they relate to the duration of the relevant
Extension Period to which Contractor will be entitled shall be read and construed as
requiring the Minister to give effect to the provisions of Article 8 relating to the time within
which Contractor must meet the requirements of said Article.

iy
44

4.2

43

ARTICLE 4
MINIMUM EXPLORATION PROGRAMME

Exploration Operations shall begin as soon as practicable and in any case not later than
sixty (60) Days after the Effective Date.

At the request of Contractor after the Effective Date, GNPC shall make available to.
Contractor such records and information (including the existing six hundred square
kilometres (600 km?) 3D seismic data) relating to the Contract Area as are relevant to:the
performance of Exploration Operations by Contractor and are in GNPC’s possession,
provided that Contractor shall reimburse GNPC for licensing the data and-for other costs -
reasonably incurred in procuring or otherwise making such .records- and: information
available to Contractor. : nt

Subject to the provisions of this Article, in discharge of its obligations to carryout Exploration
Operations in the Contract-Area, Contractor shall during the several phases into. which the
Exploration Period is divided carry out the obligations specified hereinafter:

Initial Exploration Period: Commencing on the Effective Date and terminating at the end
of the third (3) Contract Year.

Description of Contractor's Minimum Work Obligations: ”

(iy License and reprocess existing six hundred square kilometres (600 km?) of 3D
seismic data relating to the Contract Area;

(ii) If deemed necessary by the Contractor as a result of reprocessing of existing data
mentioned in item (i) above, acquire and reprocess new seismic data; and

(iii) Drill of one (1) Exploration Well.

Minimum Expenditure Obligation: Contractor's minimum: expenditure obligatian for the
Work in the Initial Exploration Period shall be eighty million U.S. Dollars (US$ 80.000,000).

First Extension Period: Commencing at the end of the Initial Exploration Period and
terminating twenty four (24) Months later.

Description of Contractor's Minimum Work Obligation:

(i) Drilling of one (1) Exploration Well.

Minimum Expenditure Obligation: Contractor's minimum expenditure obligation for the
Work in the First Extension Period shall be sixty million U.S. Dollars (US$ 60.000.000).

Second Extension Period: Commencing at the end of the First Extension Period and
terminating twenty four (24) Months later.

Description of Contractor's Minimum Work Obligations:

(i) Drilling of one (1) Exploration Well.

Minimum Expenditure Obligation: Contractor's minimum expenditure obligation for Work
in the Second Extension Period shall be sixty million U.S. Dollars (US$ 60.000.000).

Work accomplished in any period in excess of the above obligations may be applied as
credit in satisfaction of obligations called for in any other Period. In any Exploration Period,
the fulfilment of any Minimum Work Obligation shall relieve Contractor of the corresponding

12

44

4.5

4.6.

47

4.8

Minimum Expenditure Obligation, but the fulfilment of any Minimum Expenditure Obligation
shall not relieve Contractor of the Corresponding Minimum Work Obligation. Without.
prejudice to Article 23.3, should Contractor fail to perform its Minimum Work Obligations
under Article 4.3(a), (b) or (c), as applicable, Contractor shall pay-to GNPC. any. unspent
amount of the Minimum Expenditure Obligation for the initial.Exploration Period, ;First
Extension Period and the Second Extension Period, as the case may be.

No Appraisal Wells drilled or seismic surveys. carried out by Contractor as part.of an

" Appraisal Programme undertaken pursuant to Article 8 and no expenditure incurred. by
Contractor in carrying out: such Appraisal Programme shail be treated as discharging the
Minimum Work Obligations under Article 4.3 above.

The seismic programme in Article 4.3a, when combined with existing.data, shall-be such as
will enable a study of the regional geology of the Contract Area and the preparation of a
report thereon with appropriate maps, cross sections and illustrations, .as,well asa
geophysical survey of the Contract Area which, when combined with existing data, shall
provide: : .

a minimum seismic grid adequate to define prospective drill sites over prospective closures:
as interpreted from data available to Contractor; and . .

a seismic evaluation of structural and stratigraphic conditions‘over the remaining portions:
of the Contract Area.

Each Exploration Well-shalt:be drilled at a location and to an objective depth determined by
Contractor in-consultation with GNPC. Except as otherwise provided in Articles 4.7 and 4.8
below, the minimum: depth: of each obligatory Exploration Well shall be whichever of the
following is first encountered:

the depth of three- thousand (3000m) metres measured from the Rotary Table. Kelly
Bushing (RTKB);

the depth at which Contractor encounters geologic basement;
the depth at which a Discovery is made and tested;

The minimum depth of one (1) of the Obligatory Exploration Wells in Article 4.3 shall be
whichever of the following is first encountered:

the depth of-three thousand (3.000m) meters measured from the Rotary Table Kelly.
Bushing (RTKB);

the depth sufficient to penetrate Campanian; or

the depth at which Contractor encounters geological basement;
If in the course of drilling an Exploration Well the Contractor concludes that drilling to the
minimum depth specified in Article 4.6 or 4.7 above is impossible, impracticable or;
imprudent in accordance with International Best Oilfield Practice then Contractor may plug
and abandon the Exploration Well and GNPC shall have the option of either :

waiving the minimum depth requirement, in which case Contractor will be deemed to have.
Satisfied the obligation to drill such Exploration Well: or :

requiring Contractor to drill a substitute Exploration Well at a location determined by
Contractor in consultation with GNPC and to the minimum depth set forth in Article 46
or 4.7, except that if in the course of drilling such substitute Exploration Weil Contractor.

13

pr

49

4.10.

establishes that drilling to the minimum depth specified in Article 4.6 or 4.7 above is
impossible, impracticable or imprudent in accordance with accepted Petroleum industry
drilling and engineering practice, then Contractor may plug and abandon the substitute
Exploration Well and will be deemed to have satisfied the obligation to drill one (1)
Exploration Well. .

. The above option shall be exercised by GNPC within sixty (60) Days from the notice given

by Contractor to. GNPC of the completion of the plugging: and. abandonment :of the.
Exploration Well, and failure to exercise such option shall constitute-a waiver of the minimum
depth requirement pursuant to (a) above. ‘

During the Exploration Period, Contractor shall have the tight to perform additional
Exploration Operations subject to the terms of this Agreement, ‘applicable law-and approval
by the JMG, including without limitation performing gravity and magnetic surveys, drilling

Stratigraphic wells: and performing additional geological and geophysical studies; provided

the Minimum Work Obligations are completed within the applicable. period:..-

Provided further that Contractor may elect to perform such additional Exploration Operations
in the absence of approval:iby the JMC but only in the event of a subsequent: Commercial

Discovery associated with::such .additional Exploration Operations shall the costs of such.

Exploration Operations be considered allowable Petroleum Costs for AOE purposes. Any
such subsequent Commercial Discovery shall be treated hereunder in the same manner as
if such Commercial Discovery had been made in connection with operations that-were not

performed as sole risk operations, including, without limitation, participation by GNPC in

such Commercial Discovery.

During the Exploration Period, Contractor shall deliver to GNPC and the Minister reports on
Exploration Operations conducted during each: Quarter within thirty (30) Days following the
end of that Quarter. Further requests for information by the Minister under Section 9(1) of
the Petroleum Law shall be-complied with within a reasonable time and copies of documents.
and other material containing such information shall be provided to GNPC.

14
5.1

$2

5.3.

5.45

ARTICLE 5
RELINQUISHMENT

~ Except as provided in Articles 5.2, 8.3, 8.5, 8.10, 8.18, 8.19, 8.20, 8.21,8.22, 9.2, 9:10 and

14.79, Contractor shall relinquish portions of the Contract Area in the manner provided
hereafter.

If on or before the expiration of the Initial Exploration Period, Contractor elects to enter into

@ First Extension Period pursuant to Article 3.2d then subject to Article 5.2 ‘at the
commencement of the First Extension Period the area retained shall not exceed eighty five.
Percent (85%) of the Contract Area as at the Effective Date;

f on or before the expiration of the First Extension Period, Contractor elects to ‘enter into
the Second Extension: Period Pursuant to Article 3.2d then subject-to Article 5.2 atthe

On the expiration-of the Second Extension Period. Contractor shall subject to: Article 5:2
relinquish the remainder of the retained Contract Area. we AS es

The provisions of Article 5.1 shall ‘not be read or construec as requiring: Contractor to
relinquish any portion of the Contract Area which constitutes or forms part' of either a

. -provided, however, that if at the end of the Initial Exploration Period or-the First Extension

Period, as the case may be, Contractor elects Not to enter into the First or Second Extension
Period Contractor shall relinquish the entire Contract Area except for any Discovery Area.

Each area to be relinquished Pursuant to this Article shall be selected by Contractor and

“. shall be meagured as far as Possible in terms of continuous and compact units of a size and

shape which -will permit the carrying out of Petroleum Operations in the relinquished.
portions.

Notwithstanding the provisions of Article 5.1, 5.2 and 5.3 above, Contractor may relinquish
the Contract Area within twelve (12) Months of the Effective Date if it is unable to find a
Technical Partner in accordance with Article 2.11 provided however that upon

~relinquishment of the Contract Area Contractor shall be liable to Pay in accordance with

Article 4.3(d) the unspent. amount of the Minimum Expenditure Obligation for the Initial
Exploration Period.

. 3
Yr
6.1

6.2

6:3

ARTICLE 6
JOINT MANAGEMENT COMMITTEE

in order that the Parties may at all times participate in the implementation of Petroleum
Operations, GNPC and Contractor shall no later than thirty (30) Days after the Effective
Date establish a- Joint Management Committee (JMC). Without prejudice to the rights and
obligations of Contractor for day-to-day management of the operations, the JMC shall
oversee, supervise and approve the Petroleum Operations and ensure that all. approved
Work Programmes and Development Plans are complied with-and also that-accounting for:
costs and expenses and the maintenance of records and reports.concerning the Petroleum
Operations are carried out in accordance with this Agreement and the accounting principles
and procedures generally accepted as the International Best Oilfield Practice.

The composition of and distribution of functions within the. JMC. shall be as provided:

hereinafter.

The JMC shall be composed of two (2) representatives of GNPC and two (2)
representatives of Contractor. Any Contractor Party not represented on-the JMC may:
appoint a representative to attend all JMC meetings as an observer and.shall. receive
copies of all notices and materials distributed to the members of the JMC concurrently with
the distribution of such notices and materials to the JMC members. GNPC and Contractor
shall designate. by -notice in writing to the other Parties, the names of their respective
representatives to serve‘as members of the JMC and they shall also designate by written
notice to the other: Parties, a substitute or alternate for each of their respective
representatives on the JMC. In the case of absence or incapacity of amember of the JMC,
such alternate: shall automatically assume the rights and obligations of the absent or
incapacitated member. .

The Chairperson of the JMC shall be designated by GNPC from amongst the members of
the JMC.

Contractor shall be responsible in consultation with GNPC for the. preparation of agenda
and supporting documents for each meeting: of the JMC:and for keeping records of the
meetings and decisions of the JMC. GNPC shall have the right to inspect all records of the
JMC at any time: Contractor shall circulate the agenda and supporting documents for each
meeting to all members and the substitutes or alternates designated pursuant to
Article 6.2a above. :

At any meeting of the JMC, three (3) representatives shall form a quorum.
Meetings of the JMC shall be held and decisions taken as follows.

All meetings of the JMC shall be held in Accra or such other place as may be agreed upon
by members of the JMC.

The JMC shall meet at least twice per Year and at such other times as the members may
agree.

A meeting of the JMC may be convened by either GNPC or the Contractor giving not less
than twenty (20) Days’ notice to the other which notice shall specify the matter or matters
to be considered at the meeting or, in a case requiring urgent action, notice of such lesser
duration as the members may agree upon.

Decisions of the JMC shail require unanimity.

Any member of the JMC may vote by written and signed proxy held by another member.

16

w

fe Decisions of the JMC may be made without holding a meeting if the matter(s) to be decided
- upon is submitted in writing by either GNPC or the Contractor to the other with due notice
and sufficient information regarding the matter(s) so as to enable GNPC and the Contractor
to make an informed decision with respect to such matter(s). All representatives of both
Parties shall notify in the manner provided in Article 27, their consent or otherwise to any.
such matter(s).

g. GNPC and Contractor shall have the right to bring expert advisors to any JMC meetings.to
assist in the discussions of technical and other matters requiring expert advice. ‘

h. The JMC may also establish such subcommittees as it deems appropriate. for carrying out
its functions including: : .

(i) a technical subcommittee;

(ii) an audit subcommittee;

(ii) an accounting subcommittee: and

(iv) a contract and procurement subcommittee. : nae

i. Costs and expenses.related to attendance by GNPC inor outside. Accra, (e.g.; travel,
transportation, lodging; per diem and irisurance) in accordance ‘with ‘applicable laws,
regulations and GNPC policies and procedures shall be borne by Contractor.

6.4 The JMC shall oversee Exploration Operations as follows

a. Not later than sixty (60) Days after the Effective Date and thereafter at least ninety (90)

«Days before’ the commencement of each Calendar Year, Contractor shall prepare and

submit to the JMC for:its:review and approval a detailed Work Programme and Budget

: : : . covering all Exploration Operations which Contractor proposes to carry out in that Calendar

Bets . “*+ + Yearand shall.also give an indication of Contractor's tentative preliminary exploration plans

. pe for the succeeding Calendar Year. Where the Effective Date occurs later than 30 June in

any Calendar Year Contractor shall have the option of submitting a single detailed. Work

Programme and Budget covering the remaining Months of the Calendar Year in which the
Effective Date occurs and the succeeding Calendar Year. .

b. Upon notice to the Minister and GNPC, Contractor may amend any Work Programme or
Budget submitted to the JMC pursuant to this Article which notice. will state why in
: Contractor's opinion the amendment is necessary or desirable. Any such amendment shall

be submitted to the JMC for review and approval. .

c. Every Work Programme or Budget submitted to the JMC pursuant to this Article 6.4 and

. every revision or amendment thereof shall be consistent with the requirements set out in
Article 4.3 relating to Minimum Work and Expenditure for the period of the Exploration
Period in which such Work Programme or Budget falls. . '

id. Contractor shall report any Discovery to GNPC immediately following such Discovery and
the Contractor shall place before the JMC for review its Appraisal Programme (or any:
amendment thereto) prior to submission thereof to the Petroleum Commission with.a copy
of such submission to the Minister. Within thirty (30) Days of completion of the Appraisal
Programme, a JMC meeting to discuss the results of the Appraisal Programme: shall:be
convened to take place before submission of the detailed Appraisal report to the Petroleum
Commission with a copy of such submission to the Minister as provided for in Article 8.9.

e. The JMC will review and approve Work Programmes and Budgets and any amendments

or revisions thereto. and Appraisal Programmes and any amendments or revisions thereto.
submitted to it by Contractor pursuant to this Article 6, before submitting such Work

v

fon 6.5

a.

6.6
+ 67

6.8

6.10

Programmes and Budgets or Appraisal Programmes, as applicable, are submitted to for

approval as required by law or pursuant to this Agreement;

After the Date of Commercial Discovery, Contractor shall seek the approval of the JMC,
which concurrence shall not be unreasonably withheld, on any proposal for the drilling of
an Exploration Well or Wells not associated with the Commercial Discovery and not
otherwise required to be drilled under Article 4.3. If approval is not secured by Contractor,
Contractor may nevertheless elect to drill the Exploration Well.or Wells at their Sole Risk

but.only in the event of a-subsequent Commercial Discovery-associated with the Well or-

Wells shall the costs of such Well or Wells be considered Petroleum Costs for AOE

Purposes. Any such subsequent Commercial Discovery shall be treated hereunder in.the-

same manner as. if such Commercial Discovery had been made-in connection with
operations that were performed as sole risk operations, including, without limitation,
participation by GNPC in such Commercial Discovery. :

From the Date of Commercial Discovery the JMC shall have supervision :of.Petroleum-

Operations as follows:

Within sixty (60):Days after the Date of Commercial Discovery Contractor shall prepare
and submit to the JMC. for approval any revisions to its annual Work Programme and
Budget that may be necessary for the remainder of that Calendar Year and for the rest of
the Exploration Period. an .

At least ninety (90) Days:before the commencement of each subsequent Calendar Year.

Contractor shall-submit to:the JMC for review and approval a detailed. Work Programme
and Budget setting forth ‘all Development and Production Operations which Contractor

‘proposes to:carry out in that Calendar Year‘and the estimated cost thereof and shall also

give an indication of Contractor's plans for the succeeding Calendar Year.

Within ‘sixty (60). Days. of the Date of Commencement of Commercial Production and

thereafter not later than.one hundred and twenty (1 20) Days before the commencement of ;

each Calendar Year Contractor shall submit to the- JMC for its approval an annual.
production schedule which shall be in accordance with International Best Oilfield Practice,
and shall be designed-to provide the most efficient, beneficial and timely production of the
Petroleum resources. : .

Lifting schedules for Development and Production Areas shall be subject to JMC approval.

The JMC shall review all of Contractor's reports on the conduct of the Petroleum Operations

and supplementary agreements described in Article 10.7.

Contractor's insurance programme and the programmes for training and technology transfer
submitted by Contractor and the accompanying budgets for such schemes and programmes
shall be subject to JMC approval.

Any contract to be entered into or awarded by Contractor for the provision of services for -

Petroleum Operations must comply with the Provisions of Article 20 and JMC tendering
procedures and shall be subject to approval by the JMC or the contract/procurement-
subcommittee.

\f during any meeting of the JMC the Parties are unable to reach agreement concerning any
of the matters provided for in Article 6.4, 6.5, 6.6, 6.7, 6.8 and 6.9, the matter shall be
deferred for reconsideration at a further meeting to be held not later than fifteen (15) Days
following the original meeting. If after such further meeting the Parties are still unable to
reach agreement, the matter in dispute shall be referred to the Parties forthwith. Failing
agreement within fifteen (15) Days thereafter, the matter in dispute shall, at the request of
any Party, be referred for resolution under Article 24.8 Provided that the Parties agree that
any matter that is not in dispute shall insofar as possible be carried out.

18

w

ARTICLE 7
‘ s RIGHTS AND OBLIGATIONS OF CONTRACTOR AND. GNPC

7.1 Subject to the provisions-of this Agreement, Contractor shall be responsible for the conduct:
of Petroleum Operations and shall perform its obligations in a workmanlike manner, with
due care and expedition and in accordance with International’ Best’ Oil Field Practice,
including without prejudice to the generality of the foregoing: . .

a. Conduct Petroleum Operations with utmost diligence, efficiency and. economy, in
accordance with International Best Oilfield Practices, observing sound: technical: and

2 b. take all practicable steps to ensure compliance with Section 3 of the Petroleum Law;
H . . - including ensuring the Fecovery and prevention of waste of Petroleum in the Contract Area

in accordance with International Best Oilfield Practices:

c. “Prepare and maintain in‘Ghana full and accurate records of'all Petroleum Operations’
performed under this Agreement; fa gel

ds prepare and maintain accounts of all operations under this Agreement in such a manner
as to presenta full and accurate record of the costs of such Petroleum Operations, in
accordance with the Accounting Guide;

i e disclose.to GNPC.and the Minister any operating or other agreement among the Parties
Et that constitute Contractor relating. to the Petroleum Operations hereunder, which
Hoe agreement shail not be inconsistent with the provisions of this Agreement.
f. <. prepare and implement arrangements for ensuring at all times the Operator's capacity as
a competent operator;

*g. prepare and implement a Programme (to be approved by the JMC) to develop GNPC's
institutional capacity to become a competent operator.

h. Provide and be solely responsible for the Payment of all costs related or incidental to all
services, equipment and supplies necessary for the execution of the activities to be
conducted by the Contractor under this Agreement and the related documents;

i, Prepare and submit in accordance with this Agreement for approval by the JMC (i) the
7 Development Plan and (ii) such other matters as are Specified: in this Agreement and the
related documents as subject to approval by the JMC; i

je take all measures consistent with International Best Oil Field Practice (i) to control the flow

and prevent loss or waste of Petroleum, (ii) to prevent any injurious ingress of water and
damage to-Petroleum bearing strata and (ili) to manage reservoir pressure; :

k. Not to flare any Natural Gas except to the extent necessary to mitigate or prevent an
emergency or for safe operations as provided in the Development Plan ;

I keep the Minister, the Petroleum Commission and GNPC Promptly advised in writing of all
material developments which occur, or the occurrence of which is reasonably foreseeable;
affecting or likely to affect Petroleum Operations:

m. take such steps in case of emergency, and make such immediate expenditures as are
necessary in accordance with International Best Oil Fieid Practice, Environmental.

19
i

/ ae wy
Industrial Hygiene and Safety Legislation and/or this Agreement and the related documents
for the protection of health, life, the environment and property, and to report in reasonable
detail all such steps taken and expenditures made promptly to the Minister, the Petroleum
Commission and the JMC; .

notify promptly the Minister, the Petroleum Commission and GNPC if the Contractor
becomes aware of any unusual event or circumstance occurring in the Contract-Area or
such other areas where Contractor is undertaking activities contemplated under this:
Agreement or the related documents that could reasonably be expected to adversely affect
the environment;

implement and administer contracts entered into with Affiliates in the same. fashion as it
would contracts entered into with non-Affiliate third parties in comparable: transactions
negotiated, implemented and administered on an arm’s-length basis;

maintain or decommission, as appropriate, all existing facilities and assets and all other
assets used-or held for use in connection with Petroleum Operations, in accordance with
International Best Oil Field Practice, applicable law and this Agreement: and fe

perform and observe each other term, covenant and agreement of the Contractor.
contained in this Agreement and the related documents.

{n connection with its performance of Petroleum Operations, Contractor shall have the right
within the terms of and pursuant to applicable law and regulations in effect from time to time
to:

establish offices in Ghana and to assign to. those offices such representatives as it shall
consider necessary for the purposes of this Agreement;

use public'lands for installation and operation of shore bases, and terminals, harbours and
related facilities, petroleum storage and processing, pipelines from fields to terminals and
delivery facilities, camps and other housing;

receive licenses and permission to install and operate such .communications and
transportation facilities as shall be necessary for the efficiency of its operations;

bring to Ghana, provided there are no Ghanaian citizens with the requisite. skill and
experience, such number of Foreign National Employees as shall be necessary for its
operations, including employees assigned on permanent or resident status, with or without
families, as well as those assigned on temporary basis such as rotational employees;

provide or arrange for reasonable housing, schooling and other amenities, permanent and
temporary, for its employees and to import personal and household effects, furniture and:
vehicles, for the use of its personnel in Ghana;

be solely responsible for provision of health, accident, pension and life insurance benefit

plans on its Foreign National Employees and their families; and such employees shall not
be required to participate in any insurance, compensation or other employee or social
benefit programs established in Ghana;

have, together with its personnel, at all times the right of ingress to and egress from its
offices in Ghana, the Contract Area, and the facilities associated with Petroleum
Operations hereunder in Ghana including the offshore waters, using its owned or chartered
means of land, sea and air transportation; and

engage such Subcontractors, expatriate and national, including also consultants, and to
bring such Subcontractors and their personnel to Ghana as are necessary in order to carry
out the Petroleum Operations in a skillful, economic, safe and expeditious manner; and

20
said Subcontractors shall have the same tights as Contractor specified in this Article 7.2 to
i the extent they are engaged by Contractor for the Petroleum Operations hereunder.

7.3 Provided that Contractor has complied with all of its obligations under this Agreement as it
is required at such time, GNPC shall reasonably assist Contractor in carrying out
Contractor's obligations expeditiously and efficiently as stipulated in this Agreement, and in
particular GNPC._ shail reasonably assist the Contractor Parties, and the relevant
Subcontractors as long as they appropriately complete applicable procedures and other
requirements prescribed by relevant authorities to:

a. establish supply bases and obtain necessary communications facilities, equipment and
supplies; .

b. obtain necessary approvals to open bank accounts.in Ghana;

c. subject to Article 21 hereof, obtain entry visas and work permits or any other documentation

that may be required from time to time for such number of Foreign National Employees of

| Contractor. and its Subcontractors enaaaed-in Petroleum Onerations and members of their

: families who will be resident in Ghana, and make arrangements for their travel, arrival,
} medical services and other necessary amenities;

d. comply with Ghana customs procedures ’ and Obtain permits for the importation of

necessary materials;

e. obtain the necessary permits to transport documents, samples or other forms of data to
foreign countries for the purpose of analysis or processing if such is deemed necessary for
the purposes of Petroleum Operations;

f. contact Government agencies dealing with fishing, meteorology, navigation and
communications as required; and

g. identify qualified Ghanaian personnel as Candidates for employment by Contractor in
Petroleum Operations.

7.4 All reasonable expenses incurred by GNPC in connection with any of the matters set out in
Article 7.3 above shall be borne by Contractor.

7.5 GNPC shall use its reasonable efforts to render assistance to the Contractor in emergencies
and major accidents, and such other assistance as may be requested by Contractor;
Provided that any reasonable expenses involved in such assistance shall be borne by
' Contractor.

7.6 Subject to the provisions of this Agreement, Contractor shall, during the term of this
Contract, maintain and obtain insurance coverage for and in relation to Petroleum
Operations for such amounts and against such risks as are customarily or prudently insured
in the international petroleum industry in accordance with modern oilfield and petroleum
industry practices, and shall within two months of the date of policy or renewal furnish to the
Government, certificates evidencing that such coverage is in effect. Such insurance policies
shall include the Government as additional insured and shall waive subrogation against the
Government. The said insurance shall, without Prejudice to the generality of the foregoing,
cover: -

a. loss or damage to all installations, equipment and other assets for so long as they are used
in or in connection with Petroleum Operations; provided, however, that if for any reason
the Contractor fails to insure any such installation, equipment or assets, it shall replace any
ioss thereof or repair any damage caused thereto;

@ Wy
77

7.8

loss, damage or injury caused by pollution in the course of or as a result of Petroleum
Operations;

loss of property or damage or bodily injury suffered by any third party in the course of or
as a result of Petroleum Operations for which the Contractor may be liable;

any claim for which the Government may be liable relating to the loss of property or damage
or bodily injury suffered by any third party in the course of or as a result of Petroleum
Operations for which the Contractor is liable to indemnify the Government, or the State
Government;

with respect to Petroleum Operations offshore, the cost of removing wrecks and cleaning
up operations following any accident in the course of or as a result of Petroleum
Operations; and

the Contractor's and/or the Operator's liability to its employees engaged in Petroleum
Operations.

‘The Contractor:shall require its Subcontractors to obtain and maintain insurance against the

tisks referred to above in Article 7.6 felating mutatis mutandis to such Subcontractors.

The Contractor shall indemnify, defend and hold the Government and the State Government
harmless against all claims, losses and damages of any nature whatsoever, including,
without limitation, claims for loss or damage to property or injury or death to persons caused
by or resulting from any Petroleum Operations conducted by or on behalf of the Contractor.
8.1

8.2

8.3

8.4

ARTICLE 8
COMMERCIALITY :

Contractor shall submit a Discovery Notice to the Minister, Petroleum Commission and
GNPC as soon as possible after any Discovery is made, but in any event not later than thirty
(30) Days after the date any such Discovery is made. As soon as Possible after the analysis

Where the Contractor does not make the indication required by Article 8.1 above within the
Period indicated or indicates that the Discovery does not merit Appraisal, Contractor shall,
subject to Article 8.19 and 8.21 below, relinquish the Discovery Area associated with the
Discovery.

of doubt unless’ otherwise instructed by the Minister, Contractor shall conduct a separate
Appraisal: for each Discovery where Contractor indicates that such Discovery merits
Appraisal. -

whether the Appraisal Programme has been approved (outright or conditionally) or not;

if not approved, any revisions or improvements required by the Petroleum Commission to
be made to the proposed Appraisal Programme, and the reasons therefore; or

if conditionally approved, the conditions to the approval of the Proposed Appraisal
Programme, and the reasons therefore.

If the Petroleum Commission does not provide such notice after such sixty (60) Day
Period, such Appraisal Programme shall be deemed not approved.

If the Petroleum Commission notifies the Contractor that the Appraisal Programme is not

pursuant to Article 8.4(b) or 8.4(c), and the revisions or conditions cannot be agreed on,
then the arbitration panel shall determine whether the Petroleum Commission's giving such

Z

My
8.5

8.6,

8.7

8.8

8.9

8.10

revisions or conditions proposed was lawful. In each case, the arbitration panel shall also
determine the appropriate damages and/or other award flowing from any such
unreasonableness or unlawfulness. In the event the matter is referred to dispute resolution
procedures pursuant to this clause, any time frame under this Agreement applicable to the
matter in dispute shall be suspended until the matter is finally decided pursuant to Article
24.

Where the issue in dispute referred for resolution pursuant to Article 24 is finally decided in
favour of Contractor, the Petroleum Commission shall forthwith give the requisite approval
to the Appraisal Programme submitted by Contractor, and where the issue in dispute
referred for resolution pursuant to Article 24 is finally decided in favour of the Petroleum
Commission, Contractor shall forthwith:

amend the proposed Appraisal Programme to give effect to the final decision rendered
under Article 24, and the Petroleum Commission shall give the requisite approval to such
revised Appraisal Programme; or

relinquish the Discovery Area.

Where Contractor seeks to amend an approved Appraisal Programme, it shall submit such
amendment to the JMC for review pursuant to Article 6.4e before submission to the
Petroleum Commission for approval.

Unless Contractor and the Minister otherwise agree in any particular case, Contractor shall
have a period of two (2) Years from the date of Discovery to complete the Appraisal
Programme. In the event Contractor requires a period of more than the two (2) Years to
complete the Appraisal Programme, Contractor shall submit a request to the Minister for an
extension with a firm programme with timelines to justify the request.

Contractor shall commence the Appraisal Programme within one hundred and fifty (150)
Days from the date of approval of the Appraisal Programme by the Petroleum Commission.
Where the Contractor is unable to commence Appraisal within one hundred and fifty (150)
Days from the date of approval ot the Appraisal Programme by the Petroleum Commission,
GNPC shall be entitled to exercise the option provided for in Article 9.1 to enable prompt
Appraisal, provided however that after Contractor actually embarks on Appraisal work or
obtains an extension of time for such work this option may not be exercised.

Not later than ninety (90) Days from the date on which said Appraisal Programme relating
to the Discovery is completed Contractor will submit to the Petroleum Commission a report
containing the results of the Appraisal Programme. Such report shall include all available
technical and economic data relevant to a determination of commerciality, including, but not
limited to, geological and geophysical conditions, such as structural configuration, physical
properties and the extent of reservoir rocks, areas, thickness and depth of pay zones,
pressure, volume and temperature analysis of the reservoir fluids; preliminary estimates of
Crude Oil and/or Natural Gas reserves; recovery drive characteristics; anticipated
production performance per reservoir and per well; fluid characteristics, including gravity,
sulphur percentage, sediment and water percentage and refinery assay pattern.

Not later than ninety (90) Days from the date on which said Appraisal Programme is
completed Contractor shall, by a further notice in writing, inform the Petroleum Commission
and the Minister whether the Discovery in the opinion of Contractor is or is not a Commercial
Discovery.

\f Contractor fails to provide the notice as provided in Article 8.1 or informs the Minister that
the Discovery is not a Commercial Discovery, then subject to Article 8.20, Contractor shall
relinquish such Discovery Area, provided, however, that in appropriate cases, before
declaring that a Discovery is not commercial, Contractor shall consult with the other Parties
and may make appropriate representations Proposing minor changes in the fiscal and other

24

Le

8.12

Provisions of this Agreement which may, in the opinion of Contractor, affect the
determination of commerciality. The other Parties may, where feasible, and in the best
interests of the Parties agree to make such changes or modifications in the existing
arrangements.

'f Contractor pursuant to Article 8.10 informs the Minister that the Discovery is a Commercial
Discovery, Contractor shall not later than one hundred and eighty (180) Days thereafter,
prepare and submit to the JMC, and upon approval by the JMC, the Minister, a Development
Plan.

The Development Plan referred to in Article 8.12 shall be based on detailed engineering
studies and shall include:

Contractor's proposals on the delineated of the proposed Development and Production
Area and for the development of any reservoir(s), including the method for the disposal of
Associated Gas in accordance with the provisions of Part II of Article 14;

the wav in which the Development and Production of the reservoir is planned to be
financed;

Contractor's proposals relating to ‘the spacing, drilling and completion of wells, the
production, storage, Processing, gas utilization , transportation delivery facilities and
necessary infrastructure developments fequired for the production, storage and
transportation of the Petroleum, including without limitation:

(i) the estimated number, size and production capacity of production facilities if any;
(ii) the estimated number of Production Wells;

(iii) the particulars of feasible alternatives for transportation of the Petroleum, including
pipelines;

(iv) the particulars: of onshore installations required, including the type and
specifications or size thereof; and

(v) the particulars of other technical equipment required for the operations;

the estimate of the reserves together with the estimated annual production profiles
throughout the life of the field to be developed pursuant to the Development Plan for Crude
Oil and Natural Gas from the Petroleum reservoirs;

tie-ins with other petroleum fields where applicable;

information on operation and maintenance;

a description of technical solutions including enhanced recovery methods;

estimates of capital and operating expenditures;

the economic feasibility studies carried out by or for Contractor in respect of alternative
methods for Development of the Discovery, taking into account:

(i) location;
(ii) water depth (where applicable);

(iii) meteorological conditions:

2s

eA

pn
8.16

(iv) estimates of capital and operating expenditures; and
(v) any other relevant data and evaluation thereof;

the safety measures to be adopted in the course of the Development and Production
Operations, including measures to deal with emergencies;

environmental impact assessments as required by the applicable laws of the Republic of
Ghana in effect and as amended from time to time;

measures to protect the environment and a contingency plan for handling of emergencies
(including the provision and maintenance of equipment stockpiles to respond to an
emergency;

Contractor's proposals with respect to the procurement of goods and services obtainable
in Ghana;

Contractor's technoloav transfer plan:

Contractor's plan for training and employment of Ghanaian nationals which shall contain
among other things reasonable procedures for identifying Ghanaian personnel for all
employment vacancies in Ghana; *

the timetable for effecting Development Operations; and
a plan for decommissioning and abandonment.

The date of the Minister's approval of the Development Plan shall be the Date of Commercial
Discovery.

The Minister shall within ninety (90) Days following submission of the Development Plan
give Contractor a notice in writing stating:

whether or not the Development Plan as submitted has been approved or conditionally
approved;

if not approved, any revisions proposed by the Minister to the Development Plan as
submitted, and the reasons thereof; or

if conditionally approved, any conditions pursuant to which the Development Plan is
approved.

if the Minister has not approved the Development Plan within ninety (90) Days following the
submission of the Development Plan by the Contractor, such Development Plan shall be
deemed not approved.

Where the Development Plan is not approved by the Minister as provided under Article 8.15
above, the Parties shall within a period of thirty (30) Days from the date of the notice by the
Minister as referred to under Article 8.15 above meet to agree on the revisions or conditions
proposed by the Minister to the Development Plan. In the event of failure to agree to the
proposed revisions or conditions, within fourteen (14) Days following said meeting any
matters in dispute between the Minister and the Contractor shall be referred for resolution
in accordance with Article 24.8. If the Minister has not given a notice in writing pursuant to
Article 8.15, then the arbitration panel shall determine whether the Minister's failure to give
such notice was lawful. If the Minister has given a notice in writing pursuant to Article 8.15b
or 8.15c, and the Parties cannot agree on the revisions or conditions, or if Minister refuses
the Development Pian proposed by the Contractor then the arbitration panel shall determine

26

any time frame applicable to the matter in dispute under this Agreement shall be suspended
until the matter is finally decided pursuant to Article 24,

8.17 Where the issue in dispute referred for resolution pursuant to Article 24 is finally decided in
favour of Contractor the Minister shall forthwith give the requisite approval to the
Development Plan submitted by Contractor,

8.18 — Where the issue in question referred for resolution Pursuant to Article 24 is finally decided ‘
in favour of the Minister in whole or in part, Contractor shall forthwith:

Article 24, and the Minister shall give the requisite approval to such revised Development
Plan; or

b. subject to Article 8.20 below relinquish the Discovery Area.

8.19 Notwithstanding the relinquishment provisions of Articles 8.2 and 8.11 above, if Contractor
‘ . indicates that a Discovery does not at the time merit Appraisal, or after Appraisal does not

{

ii
. a. amend the proposed Development Plan to give effect to the final decision rendered under
i

i

declared the Discovery to be a Commercial Discovery, then the Discovery Area shall be
relinquished.

8.20 Upon completion of an Appraisal Programme and before Contractor makes a determination
| of non-commerciality, Contractor may consult with the other Parties and may make
appropriate representations Proposing minor changes in the fiscal and other provisions of |
. this Agreement which may, in the opinion of Contractor, affect the determination of
oe commerciality. The other Parties may, agree to make such changes or modifications in the
| existing arrangements. In the event the Parties do not agree on such changes or
modifications, then subject to Articles 8.19 and 8.21, Contractor shall relinquish the
Discovery Area.

8.21 Nothing in Articles 8.3, 8.11, 8.18 or 8.19 above shall be read or construed as requiring :
Contractor to relinquish:

27

L yy
a.

b.

8.22

8.23

any area which constitutes or forms part of another Discovery Area in respect of which:

(i) Contractor has given the Minister, the Petroleum Commission and GNPC :

separate notice stating that such Discovery merits Appraisal; or

(ii) Contractor has given the Minister a separate notice indicating that such Discovery
is a Commercial Discovery; or

any area which constitutes or forms part of a Development and Production Area.

In the event a field extends beyond the boundaries of the Contract ‘Area, the Minister may

tequire the Contractor to exploit said field in association with the third party holding the rights
and obligations.under a petroleum agreement covering the said-field (or GNPC as the case

may be). The exploitation in association with said third party or GNPC’ shall be pursuant to’:

good unitization and engineering principles and in accordance with International Best

- Oilfield Practice. In the event Contractor and said third party are unable to agree to the terms

of unitization, Contractor shall notify the Minister in writing and the Minister may give

appropriate directions to Contractor and the third party or GNPC as to how to resolve the

matter in accordance with International Best Oilfield Practice.

For the avoidance of doubt, where Contractor makes a Discovery after the expiration of the

Exploration Period Contractor shall notify the Minister of such Discovery pursuant to Article
8.1 and surrender such discovery to GNPC.

9.1

9.2

9.3

9.4

9.5

9.6

a7

ARTICLE 9
SOLE RISK ACCOUNT

Subject to Article 8.2, GNPC may notify Contractor that it will at its Sole Risk, commence to
appraise a Discovery, provided that within thirty (30) Days of such notification from GNPC,
Contractor may elect to commence to appraise that Discovery within its Work Programme:
(whether as a joint operation of the Contractor Parties or a sole Operation of a Contractor
Party).

Where an Appraisal undertaken under Article 9.1 above at the Sole Risk of GNPC results
in a determination that a Discovery is a Commercial Discovery, Contractor may develop -the.

Accounting Guide. In the event that Contractor declines to develop said Discovery,
Contractor shall relinquish. the Development and Production Area -established -by the:.
Appraisal Programme conducted by GNPC under Article 9.1. . es

During the Exploration Period GNPC may, at its Sole Risk, require Contractor to continue
drilling to penetrate and test horizons deeper than those contained in the Work Programme.
of Contractor or required under Article 4. GNPC may also at its Sole Risk require. the

At any time before commencing such deeper drilling under Article 9.3 above, Contractor
may elect to incorporate the required drilling in its own Exploration Operation, in which case
any. resulting Discovery shall not be affected by the provisions of this Article.

Where any Sole Risk deeper drilling results in a Discovery, GNPC shall have the right, at its
Sole Risk, to appraise, develop, produce and dispose of all Petroleum from such discovery
and shall conduct such Sole Risk operations unless GNPC proposes otherwise and
Contractor agrees. Provided however that if at the time such Petroleum is tested from the
producing horizon in.a well, Contractor's Work Programme includes a well or wells to be

Alternatively, if at the time such Petroleum is tested from a Producing horizon in a well
pursuant to a Sole Risk operation Contractor's Work Programme does not include a well to
be drilled to said horizon, Contractor has the option to appraise and /or develop, as the case

During the term of this Agreement, GNPC shall have the right, atits Sole Risk, and upon six
(8) months prior notice to Contractor, to drill one (1) or two (2) wells per Calendar Year within
the Contract Area provided that the work intended to be done by GNPC had not been

L mp
9.8.

9.9

9.10.

94

9,12

scheduled for a Work Programme to be performed by Contractor and the exercise of such

tight by GNPC and the arrangement made by GNPC for undertaking such drilling do not to *

interfere with a Work Programme or prevent Contractor from satisfying its work obligations.
Within thirty (30) days after receipt of such notice Contractor may elect to drill the required
well or wells as part of Contractor's Exploration Operations. °

In the event that a well drilled at the Sole Risk of GNPC in accordance with Article 9.7 above
results in a Discovery, GNPC shall notify Contractor and shall have-the tight to appraise and
develop as the case may be or require Contractor to develop, after GNPC declares a
Commercial Discovery, such Commercial Discovery for a mutually agreed:service fee, so
'ong as Contractor has an interest in the Contract Area, GNPC taking all the interest.risk.
and-costs and hence having the right to all Petroleum produced from the Commercial
Discovery, provided however that Contractor has the option to appraise and/or develop, as’

the case may be, the Discovery for its account under the terms of this Agreement if it so:
elects within a period of sixty (60) days after receipt of GNPC’s written notice of such'-

Discovery.

Contractor shall reimburse GNPC for all expenses incurred by’GNPC in connection with:

Such Sole Risk operations, and shall make satisfactory arrangements with GNPC for the
payment of a premium equivalent to seven hundred percent (700%) of such expenses:
before exercising the option under Article 9.8. Such premium shall not be reckoned:a

Petroleum Costs for the purposes of the Accounting Guide. nan

In the event that Contractor declines to develop the Commercial Discovery or no agreement
is reached on the service-fee arrangement as provided for in Article 9.8, Contractor shall

“relinquish the Development and Production Area associated with such Commercial

Discovery.

Sole Risk operations under this Article 9 shall not extend the Exploration Period nor the
term of this. Agreement.and Contractor shall complete any agreed programme of work

* commenced by it under this Article at GNPC’s Sole Risk, and subject to such provisions.
hereof as the Parties shall:then agree, even though the Exploration Period as defined in...

Article 3 or the term of this Agreement may have expired.

GNPC: shall indemnify and: hold harmless Contractor against all actions, claims, demands

and proceedings whatsoever brought by any third party or the State, arising out of or in

connection with Sole Risk: operations under this Article 9, unless such actions, claims, :
demands and proceedings are caused by Contractor's negligence or wilful misconduct.

30

a

}
|
i
i

10.4

10.2

ARTICLE 10
SHARING OF CRUDE OIL.

Gross Production of Crude Oil from each Development and Production Area shall (subject +
to a Calendar Year adjustment developed under the provisions of Article 1 0.7) be distributed -
amongst the Parties in the following sequence and proportions:

Twelve and half percent (1 2.5%) of the Gross Production of Crude Oil shall be delivered to ».
the State as ROYALTY, Pursuant to the provisions of the Petroleum Law: Upon notice to:
Contractor, the State shall have the right to elect to receive cast-in lieu of its royalty share
of such Crude Oil. The State's notice shall be given to Contractor at least ninety (90) days:
in advance of each lifting period, such Periods to-be established pursuant to the provisions:
of Article 10.7. In such case,the State's royalty share of Crude Oil shall be delivered:to +
Contractor and it shall pay to the State, the value of said share. in-cash at the relevant
weighted average Market Price for the relevant period as determined in accordance with:
Article 11.7;

After distribution of such: Royalty as required pursuant to Article 10.1a, an amount of: ‘Crudé*
Oil, shall be delivered to-GNPCG to the extent it is entitled for-Sole Risk operations; if any;
under Article 9; f

After distribution of such amounts of Crude Oil as are required Pursuant to Articles 10.1a =
and 10.1b the remaining Crude Oil produced from each Development and Production Area
shall be distributed to Contractor and, subject to Article 10.1e below, to GNPC on the basis :
of their respective Participating Interests pursuant to Article 2; -

The State’s AOE (as hereinafter defined), if any, shall be distributed to the State out of the
Contractor's share of Crude Oil determined under Article 10.1d. The State shall also have
the right to elect to receive cash’in lieu of the AOE share of Crude Oil accorded to it: -
Pursuant to Article 10.2. Notification of said election shall be given in the same notice ‘in
which the State notifies Contractor of its election to receive cash in lieu of Crude Oil under:
Article 10:1(a). In such case, State's AOE share of Crude Oil share shall be delivered to
Contractor and it shall: pay to the State the value of said share in cash at the relevant -
weighted average Market: Price for the relevant period as determined in accordance with
Article 11.7; and

At any time the State shall be entitled to a Portion of Contractor's share of Crude Oil then
being produced from each separate Development and Production Area (hereinafter referred
to as. “Additional Oil Entitlements” or “AOE”) on the basis of the after-tax inflation-
adjusted rate of return ("ROR") which Contractor has achieved with respect to such

31
Definitions:

“NCF” means Contractor's net cash flow for the Month for which the calculation is being
made, and shall be computed in accordance with the following formula: “

NCF = x-y-z

where

“x” equals all revenues received during such Month by Contractor'through the Operater:
from the Development and Production Area, including an amount computed by multiplying:

the amount of Crude Oil taken by Contractor during such Month in accordance with Articles «
10.1(d) and 10.te; excluding such Crude Oil taken by Contractor for payrnent advances

and of interest in respect of Petroleum Costs incurred by Contractor on GNPC's ‘behalf-as'”

well as.the Default Amount (if any), by the Market Price applicable to such Crude Oil: during:
the Month when lifted, plus any other proceeds specified in the Accounting Guide received
by Contractor, including, without limitation, the proceeds from the sale of any assets to
which Contractor continues to have title. For the avoidance of doubt. “x” shall not include:

revenues from Crude Oil lifted by Contractor which is Part of another Party's. entitlement!

(e.g. Royalty, AOE Oil delivered to Contractor because the State has elected to receive
cash in lieu of Crude Oil, Crude Oil purchased by Contractor from GNPC or the State) but
shall include revenues from Crude Oil owned by Contractor but lifted by another Party-(e.g:

Crude Oil purchased by GNPC or the State from Contractor). “y’ equals one-twelfth (1/12):

of the income tax paid.by.the Contractor to the State-with respect to the Calendar Year in

respect of the Development and Production Area. If there are two (2) or more Development -

and Production: Areas, the total income tax paid by Contractor in accordance with the
- Petroleum Income Tax Law 1987 shall for Purposes of this calculation be allocated tothe
Development and-Production Area on the basis of hypothetical tax calculations for the
separate Development and Production Areas. The hypothetical tax calculation for each
Development and Production Area shall be determined by allocating the total amount. of
tax incurred for each Calendar Year by Contractor under the Petroleum. Income Tax Law
to each Development and Production Area based on the ratio that the chargeahla incame.
from a given Development and Production Area bears to the total chargeable income of

Contractor. ‘The chargeable income of Contractor is determined under section 2 of the :

Petroleum Income Tax Law and the chargeable income of a’Development and Production
Area shall be calculated by deducting from the gross income derived from or allocated to
that Area those expenses-deductible under section 3 of the Petroleum income Tax Law:

which are reasonably allocable to that Area. A negative chargeable income for.an:Area ;
shall be treated as zero’for purposes of this allocation and not more (or less) than the total. ;

income tax paid by Contractor shall be allocated between the Areas.

“2" equals all -Petroleum Costs specified in the Accounting Guide and ‘expended
Contractor during such. Month with respect to the Development and Production::Area.

including any Petroleum Costs paid by Contractor on GNPC's behalf, and:not reimbursed::

by GNPC within. the Month, provided that all Petroleum Costs for- Exploration Operations
not directly attributable to a specific Development and Production Area shall for purposes;
of this calculation be allocated to the Development and Production Area having the earliest
date of Commencement of Commercial Production; and provided further ‘that for. the
purpose of the ROR calculation Petroleum Costs shall not include any amounts in respect
of interest on.loans obtained for the Purposes of carrying out Petroleum Operations.

“FAs”, "SA", “TAs”, "YAn" and “ZAn” means First Account, Second Account, Third Account, *

Fourth Account and:Fifth Account, respectively, and represent amounts as of the last.Day
of the Month in question as determined by the formulae in (b) below. . wet

“FAn-1", “SAn1". “TAnt”, “YAna" and *ZAn1", respectively, mean the lesser of (i) the FAn,

SAn, TAa, Yae or ZAn, as the case may be, as of the last Day of the Month immediately

preceding the Month in question, or (ii) zero, Stated otherwise, FAn.1 shall equai FAn as of
3

Fy
oO
5
a
§
<
9,
Es
oO
=
oS
2
=a
5
3
oO
Es
2
s
<
3
8
2
aQ
Fi
oO
=
So
2
EF
2
a
2
Oo
&
3
a
2
@
Cc
co}
$
2
5
8
o

beg “? for the Month in question equals one (1) subtracted from the quotient of the United States:
Industrial Goods Wholesale Price Index (“USIGWPI’") for the Month second preceding the:

“n-1” refers to the Month immediately preceding the nth Month

b. Formulae:

(0.125 + i)
FA, = { FA,_,(14 a) | + wer

0.175 +¢
: SAn = (se. ( + oT) + NCF

In the calculation of-SAn an amount shall be subtracted from NCF identical to the’ value of

any AOE which would be-due to the State if reference were made hereunder oly to the’
FAn.

0.225 +i
TA, = (Phsa(+ 78 *)) nee Se

j “n" refers to the nth Month in question.
I In the calculation of TAn an amount shall be subtracted from NCF identical to the value of:

any AOE which would be due to the State if reference were made hereunder only to.the:
FAn and SAn. Sree

0.275 +i
YA, = (v6 ( + oar ))s NCF.

In the calculation of YAn an amount shall be subtracted from NCF identical to the value. of

any AOE which would be due to the State if reference were made hereunder only. to the:
| FAn, SAq and TAn.

33

@

>
0.32.5 + i
ZA, = (2. ( + os5+9)) + NCF

In the calculation of ZAn an amount shall be subtracted from NCF identical to the value of,
any AOE which would be due to the State if reference were made hereunder only to FAn,,
SAn, TAn and YAn..

Prospective Application:
The State's AOE measured in barrels of oil will be as follows: sh

(i) If FAn, SAn, TAn » YAn and ZAn are all negative, the State’s AOE for the Month in
question shall be zero; : Se ert

(ii) If FAn is positive and SAn, TA, YAn and ZAn are all negative, the State’s AOE for
the Month in question shall be equal to the absolute amount resulting from: the:
following monetary calculation: zero percent 0%.of.the FAn for that Month divided--

by the -weighted average Market Price as determined, in. accordance: with:,

Article 11.7.

(iii) if both FAn and SAn are positive, but TAn, YAn and ZAn are negative, the State’s
AOE for the Month in question shall be equal to an absolute amount resulting from

the following monetary calculation: the aggregate of zero percent 0% 0% of FAn ;

for that Month plus ten percent (10%) of the SAn for that Month all divided by the
weighted.average Market Price as determined in accordance with Article 11.7.

(iv) If FAn, SAn and TAn are all positive but both YAn and ZAn is negative, the State's:
AOE for the Month in question shall be equal to the absolute amount resulting
from the following monetary calculation: the aggregate of zero percent (0%) of the
FAn for that‘Month plus ten percent (10%) of the SAn for that Month plus twelve
point five-percent (12.5%) of the TAn for that Month all divided by. the weighted
average Market Price as determined in accordance with Article 11.7.

(v) If FAn, SA, TAn, YAn and ZAn are all positive but ZAn is negative, the State's AOE
for the Month in question shall be equal to the absolute amount resulting from the
following monetary calculation: the aggregate of zero. percent (0%) of the FAn for
that Month-plus ten per cent (10 %) of the SAn for that Month plus twelve point five
per cent (12.5%) of the TAn for that Month plus twenty percent (20)% of the YAn-
for that Month all:divided by the weighted average Market Price as determined in
accordance with Article 11.7.

(vi) If FAn, SAn; TAa, YAn and ZAn are all positive, the State’s AOE for the Month in
question shall be equal to the absolute amount resulting from the following
monetary calculation: the aggregate of zero percent (0%).of the FAn for that Month.
plus ten percent (10%) of the SAn for that Month plus twelve point five percent.
(12.5%) of the TAn for that Month plus twenty percent (20%) of the YAn for that
Month plus thirty percent (30%) of ZAn for that Month all divided by the weighted
average Market Price as determined in accordance with Article 11.7.

The AOE calculations shall be made in U.S. Dollars with all non-dollar expenditures
converted to U.S..Dollars in accordance with Section 1.3.5 of Annex 2. When the AOE

calculation cannot be definitively made because of disagreement:on the World Market

Price or any other factor in the formulae, then a provisional AOE calculation shall be made.
on the basis of best estimates of such factors, and such provisional calculation shall be
subject to correction and revision upon the conclusive determination of such factors, and
appropriate retroactive adjustments shall be made.

34

7

10.3

10.4

10.5

10.6

10.7

10.8

GNPC shall act as agent for the State in the collection of all AOE share and Royalty accruing:
to the State under this: Article and delivery or payment to GNPC by Contractor shall
discharge Contractor's liability to pay to the State the AOE share of the State:and Royalty.“::

Ownership and -risk--of loss of all Crude Oil Produced from the Contract Area which is
purchased, and. all of its: percentage Participating Interest or other Crude Oil lifted, by~

- Contractor shall pass to Contractor at the outlet flange (the “Delivery Point”) of the marine

terminal or other storage facility for loading into tankers or other transportation equipment
referred to in Article 11.1.

Subject to the provisions of Article 15 hereof, Contractor shall have the right freely to export :
and dispose of all the Crude Oil allocated and/or delivered to it Pursuant to this Article 10:

The Parties shall through consultation enter into supplementary agreements concerning
Crude Oil lifting Procedures, lifting and tanker schedules, loading conditions; Crude Oil:
metering, and the settlement of lifting imbalances, if any, among the Parties at the end of

Parties in each Calendar Year in accordance with the Preceding provisions ‘of ‘this:
Article shall insofar as Possible be in reasonably equal monthly quantities. : 2

To assist in the making of the AOE calculation in accordance with Article 10.2,:there is

tached as Annex 3.to this Agreement a worked example of the’ calculation using’
hypothetical figures, rates and thresholds, for the Purpose of illustration only. mee

35
ARTICLE 11

MEASUREMENT AND PRICING OF CRUDE OIL

Crude Oil shall be delivered by Contractor to storage tanks or other suitable holding facilities
constructed, maintained and operated in accordance with applicable laws and good oilfield
practice. Crude Oil shall be metered or otherwise measured for quantity and tested’ for
quality in such storage-tanks for all purposes of this Agreement. Any Party may-request that
measurements and tests be done by an internationally recognised inspection. company:
Contractor shall arrange and pay for the conduct of any measurement, or test so requested
provided, however; that in the case of (1) a test requested for quality purposes and/or (2) a
test requested on metering (or measurement) devices, or where the test results demonstrate
that such devices aré accurate within acceptable tolerances agreed to by the Parties or if
not established by. the Parties, then in accordance with International Best Oilfield Practice, :
the Party requesting the test shall reimburse Contractor for the costs associated with. the
test or tests.

GNPC or its authorized agents’shall have the right:
to be present at and to observe such measurement of Crude Oil;
to examine’and test whatever appliances are used by Contractor therefore; and

to install devices or. equipment for the purpose of determining the quantity and quality of
Crude Oil .

In the event that GNPC. considers Contractor’s methods of measurement to be. inaccurate
GNPC shall notify Contractor to this effect and the Parties shall meet within ten (10) Days
of such notification to discuss the matter. Where after thirty (30) Days the Parties cannot
agree over the issue they shall refer for resolution under Article 24 the sole question of
whether Contractor's: method of measuring Crude Oil is accurate and reasonable.
Retrospective adjustments to measurements shall be made where necessary to give effect
to the decision rendered under Article 24.

If upon the examination.or-testing of appliances provided for in Article 11.2 above any such
appliances shall be discovered to be defective:

‘Contractor shall take immediate steps to repair or replace such appliance; and”
subject to the establishment of the contrary, such error shall be deémed to have existed
for three (3) Months or since the date of the last examination and testing, whichever

occurred more recently.

In the event that Contractor desires to adjust, repair or replace ariy measuring appliance, it
shall give GNPC reasonable notice to enable GNPC or its authorised agent to’be present.”

Contractor shall keep full and accurate accounts concerning all Petroleum measured as
aforesaid and provide GNPC with copies thereof on a monthly basis, not later than ten (10)
Days after the end of each Month.

The Market Price for Crude Oil delivered to Contractor hereunder shall be established with
respect to each lifting or other period as provided elsewhere in this Agreement as follows:

36

4

a. on Crude Oil sold by Contractor in “arm's length commercial transactions” (defined in
Article 11.7c below), the Market Price shall be the price actually realized by Contractor on
such sales;

b. other sales of Crude Oil by Contractor not in an arm's length commercial transaction, on
exports by Contractor without sale or on sales under Article 15.2, the Market Price shall be’
determined by reference to world market prices of comparable Crude Oils sold in arm's
length transactions for export in the major world petroleum markets, and adjusted for:oil
quality, location, timing and conditions of pricing, delivery and payment; provided that.in
the case of sales under Article 15.2 where such sales relate to'part only of Contractor's
entitlement, prices actually realized by Contractor in sales of the: balance - of. its:
proportionate ‘share falling within Article 11.74 above shall be taken. into. account: in
determining Market Price: For Purposes of this Article 11.7b, “comparable Crude Oils” shall
mean Crude Oils of similar API gravity, sulphur content and acidity; and..if Contractor
cannot identify comparable Crude Oils for the Purposes of this Article, the Parties may

] agree on an alternative method for establishing a comparable Crude Oil;

c. sales in “arm's: length commercial transactions” shall mean sales -to’ purchasers
“tadependent of the seller, which do not involve Crude Oil exchange or barter transactions,
“ government to government transaction, sales directly or indirectly to Affiliates, or sales
. involving consideration other than payment in U.S. Dollars.or currencies. convertible
thereto, or affected in whole or in part by considerations other than the usual economic

incentives for commercial arm’s length Crude Oil sales; : oo

d. the price of Crude Oil-shall be expressed in U.S. Dollars per barrel, F.0.B. the Delivery.
Point by Contractor; and

e. if Crude Oils of various qualities are Produced from the Contract Area, the Market Price
shall be determined separately for each type sold and/or exported by Contractor only to
the extent that the different quality grades remain segregated through to the point where
they are-sold, and if grades of different quality are commingled into a common stream,
Contractor and GNPC shall agree on an equitable methodology for assessing relative value
for each grade of Crude’ Oil comprising the blend and shall implement the agreed.
methodology for having the producer(s) of higher quality Crude Oil(s) be reimbursed by the
producer(s) of lower quality Crude Oil(s).

11.8. Contractor shall provide to GNPC (for use by the State and GNPC) information in
accordance with Section:7-of the Accounting Guide on each lifting which shall-include the
buyer of the cargo, sales basis with respect to Benchmark crude oil, the pricing basis, the-
differential, any deductions and the Market Price determined by it for each lifting not later
than thirty five (35) Days after the end of such lifting. For the purposes of this.Article 11.8
the obligation of Contractor shall be joint and several. Where Contractor comprises more
than one person, each such person shall provide to GNPC the information required. by.this
Article 11.8. . whe

I 11.9 If GNPC considers that the Market Price notified by Contractor was not correctly determined
: . in accordance with the Provisions of Article 11.7 above, it shall so notify Contractor not later.

| than thirty (30) Days after notification by Contractor of such price, and GNPG and.Contractor
! shall meet not later than twenty (20) Days thereafter to agree on the correct Market Price,

11.10 In the event that GNPC and Contractor fail to agree upon the commencement of meetings
for the purpose described in Article 11.9 above, the Market Price. shall be referred for.
determination in accordance with Article 24 of this Agreement.

11.11 Pending a determination under Article 11.10, the Market Price will be deemed to be the last
Market Price agreed or determined, as the case may be, or if there has been no such
previous agreement or determination, the price notified by Contractor for the lifting in
question under Article 11.8. Should the determined price be different from that used in

37

, ow

accordance with the foregoing then the difference plus interest at the Specific Rate as stated
in Article 26.5 shall be paid in cash by or to Contractor, as the case may be, within thirty
(30) Days of such determination.

38

12.1

(d)

(e)

12.2

12.3

ARTICLE 12
TAXATION AND OTHER IMPOSTS

The tax, duty, fee and other imposts that shall be imposed by the State or any entity or any
Political subdivision on Contractor, its Subcontractors or its Affiliates in respect of works and
services related to Petroleum Operations and the sale and export of Petroleum shall include
the following:

Tax in accordance with the Petroleum Income Tax Law;

Taxes in accordance with the Petroleum Income Tax Law in force and as may be amended
from time to time and income tax shall be levied at the rate of thirty-five percent (35%)
subject to applicable law in effect from time to time;

Payments for rental of Government Property, public lands or for the provisions of specific
Services requested by Contractor from Public enterprises; provided, however, that the rates
charged Contractor for’such rentals or services shall not exceed the prevailing rates
charged to other members of the public who receive similar services or rentals;

Surface rentals payable to the State pursuant to Section 18 of the Petroleum Law per
Square kilometre of the Contract Area remaining at the beginning of each Contract Year as
part of the Contract Area, in the amounts as set forth below.

Phase of Operation Surface Rentals Per Annum
Initial Exploration Period US $50 per sq. km.

First Extension Period US $100 per sq. km.

Second Extension Period US $100 per sq. km.
Development & Production Area US $200 per sq. km.

These rentals shall be pro-rated where the beginning of a Period and the end of a Period
or the creation of a Development and Production Area occurs during the course ofa
Calendar Year.

Subject to applicable laws and regulations, as may be in force and amended from time to
time, and save for withholding tax at the rate provided for under applicable law in effect from
time to time from the aggregate amount due to a resident Subcontractor or non-resident

Contractor shall not be liable for any export tax on Petroleum exported from Ghana and no
duty or other charge shall be levied on such exports. Vessels or other means of transport
used in the export of Contractor's Petroleum from Ghana shall not be liable for any tax, duty
or other charge by reason of their use for that purpose.

39

12.4

Subject to the local purchase obligations hereunder, Contractor and Subcontractors may
import into Ghana all plant, equipment and materials to be used solely and exclusively in
the conduct of Petroleum Operations without payment of customs and other duties and
taxes on imports save administrative fees and charges;

PROVIDED THAT:

a.

12.6

12.7

12.8

12.9

12.10

12.11

GNPC shall have the right of first refusal for any item imported duty free under this
Article which is later sold in Ghana; and

where GNPC does not exercise its right of purchase Contractor may sell to any other
person subject to the relevant law in effect and as amended from time to time.

Contractor shall not be liable to pay VAT in respect of plant, equipment and materials, and
related services supplied in Ghana, to be used solely and exclusively in the conduct of
Petroleum Operations.

Foreign National Emoloyees’of Contractor oF its Affiliates. and of its Subcontractors. shall
be permitted to import into Ghaiia free of import.duty their personal and hoysehold effects
in accordance with Section 22.7 of. PNDCL 64; provided, however, that no property imported
by such employee shall be resold by such employee in Ghana except in accordance with
Article 12.2.

Subject to GNPC'’s rights under Article 19, Contractor, Subcontractors and Foreign National
Employees shall have the right to export from Ghana all items imported duty free pursuant
to Article 12.4. Such exports shall be exempt from all customs and other duties, taxes, fees
and charges on exports save minor administrative charges.

Parties will negotiate in good faith to ensure that Contractor is afforded tax credits for.
corporate taxes paid in Ghana. However no adverse effect should occur to the economic
rights of GNPC or the State.

The Ghana Income Tax law applicable generally to individuals who are not employed in the
Petroleum industry shall apply in the same fashion and at the same rates to employees, of
Contractor, its Affiliates and its Subcontractors provided, however, that Foreign National
Employees of Contractor, its Affiliates and its Subcontractors, as permitted under Section
28 of the Petroleum Income Tax Law, shall be exempted from the income tax and
withholding tax liabilities unless they are resident in Ghana for more than thirty (30)
continuous Days or sixty (60) Days in aggregate in any Calendar Year.

Subject to guidelines to be issued by the Minister, Contractor shall make contributions to a
decommission fund based on estimated costs of abandonment in proportion to its
Participating Interest. Such contributions shall be allowed as deduction from assessable
income from the Year of assessment the contributions commenced. In the Year of
assessment in respect of which decommission has been completed in accordance with an
approved decommission plan, the surplus funds shall be treated as chargeable income and
subject to tax. The amount left after the tax shall be subject to Additional Oil Entitlement at
the highest rate at which the Contractor paid AOE during-the period of contributions to the
relevant decommission fund. Any surplus after payment of the tax and AOE shall revert to
the Contractor.

It is the intent of the Parties that payments by Contractor of tax levied by the Petroleum
Income Tax Law or any other tax imposed on Contractor qualify as creditable against the
income tax liability of each company comprising Contractor in its jurisdiction. Should the
fiscal authority involved determine that the Petroleum Income Tax Law does not impose a
creditable tax, the Parties agree to negotiate in good faith with a view to establishing a
creditable tax on the precondition that no adverse effect should occur to the economic rights
of GNPC or the State.

40
12.12 All tax return prepared and payments made by Contractor and its Affiliates or
Subcontractors, and Foreign National Employees thereof shall be made in U.S. Dollars.

41

ww
ARTICLE 13
FOREIGN EXCHANGE TRANSACTIONS

The provisions of this Article 13 shall be subject to applicable legislation governing foreign exchange
transactions in Ghana in force from time to time.

13.1

13.2

13.3

13.4

13.5

13.6

13.7

Contractor shall for the purpose of this Agreement be entitled to receive, remit with the
approval of Bank of Ghana, keep and utilise freely abroad all the foreign currency obtained
from the sales of the Petroleum assigned to it by this Agreement or purchased hereunder,
or from transfers, as well as its own capital, receipts from loans and in general all assets
thereby acquired abroad. Upon making adequate arrangements with regard to its
commitment to conduct Petroleum Operations, Contractor shall be free to dispose of this
foreign currency or assets as it deems fit.

Contractor shall have the right to open and maintain in Ghana bank accounts in foreign
currency and Ghanaian currency. No restriction shall be made on the import by Contractor
in an authorised manner of funds. assighed to the performance of the Petroleum Operations
and Contractor shall be entitled to purchase Ghanaian currency through authorised means,
without discrimination, at the prevailing rate of exchange; provided, however, that such
prevailing rate applicable to Contractor hereunder for all transactions for converting
Ghanaian currency into U.S. Dollars, and vice versa, shall be at a buying or selling, as the
case may be, rate of exchange not less favourable to Contractor than that quoted by the
State or its foreign exchange control authority to any person or entity on the dates of such
conversion (excepting those special rates provided by the State to discretely defined groups
for special, limited purposes).

Contractor shall be entitled to convert in an authorised manner into foreign currencies of its —

choice funds imported by.Contractor for the Petroleum Operations and held in Ghana which
exceeds its local requirements at the prevailing rate of exchange referred to in Article 13.2
and remit and retain such foreign currencies outside Ghana.

In the event of resale by Contractor or its Affiliate of Crude Oil purchased from the State or
GNPG, the State or GNPC shall have the right to request payment for such sales of its share
of production to Contractor or its Affiliate to be held in the foreign currency in which the
resale transaction took place or in U.S. Dollars.

Contractor shall have the right to make direct payments outside of Ghana from its home
Offices abroad, to its Foreign National Employees, and to those of its Subcontractors and
suppliers ‘not resident in Ghana’ (as that term is defined in Section 160 of the Internal
Revenue Act 2000 (Act 592)) for wages, salaries, purchases of goods and performance of
services, whether imported into Ghana or supplied or performed therein for Petroleum
Operations carried out hereunder, in accordance with the provisions of this Agreement, in
respect of services performed within the framework of this Agreement, and such payments
shall be considered as part of the costs incurred in Petroleum Operations. In the event of
any changes in the location of Operator's home or other offices, Operator shall so notify
GNPC and the State.

All payments which this Agreement obligates Contractor to make to GNPC or the State,
including income taxes, shall be made in U.S. Dollars, except as requested otherwise
pursuant to Article 13.4 above. All payments shall be made by electronic transfer ( or in
such other manner as may be mutually agreed) in immediately available funds to a bank to
be designated by GNPC or the State, and reasonably accessible to Contractor by way of its
being able to receive payments made by Contractor and give a confirmation of receipt
thereof, or in such other manner as may be mutually agreed.

All payments which this Agreement obligates GNPC or the State to make to Contractor shail
be made in U.S. Dollars. All payments shail be made by electronic transfer ( or in such
other manner as may be mutually agreed) in immediately available funds to a bank to be

. |
AL fy
13.8

designated by Contractor, and reasonably accessible to GNPC or the State by way of its

being able to receive payments made by GNPC or the State and give confirmation of receipt
thereof.

All payments due to Contractor in respect of the conduct of petroleum operations in Ghana

shall first be paid to Contractor's bank account in Ghana.
ARTICLE 14
SPECIAL PROVISIONS FOR NATURAL GAS

PART | - GENERAL

14.4

d.

14.3

All Natural Gas produced by Contractor in association with GNPC under this Agreement
shall be the property of GNPC in accordance with the provisions of Section 16.2 of the
Petroleum Law, subject to Parts III and IV of this Article.

Contractor shall have the right to use Natural Gas produced from any Development and
Production Area for Petroleum Operations within the Contract Area such as reinjection for
pressure maintenance and/or power generation at no cost.

Contractor shall not flare nor vent Natural Gas except :

to the extent provided for in an approved Development Plan;

during production testing opera

wh@n required for operational safety. and the safety of persons engaged in Petroleum
Operations in accordance with International Best Oilfield Practice; .

as otherwise authorised by the Minister.
Contractor shall have the right to extract and dispose of liquid hydrocarbons pursuant to the

provisions of this Agreement relating to Crude Oil. Residual Natural Gas remaining after the
extraction of liquid hydrocarbons is subject to the provisions of this Article 14.

PART Il -ASSOCIATED GAS

14.4

14.5

14.6

All gas produced in association with Crude Oil is the property of GNPC. The Development
Plan of each Development and Production Area shall include a plan, if any, of utilization for
the Associated Gas.

lf Contractor considers that production, processing and utilisation of Associated Gas from
any Development and Production Area is non-economic, GNPC or any State appointed
agency, body or Subcontractor shall have the option to offtake all Associated Gas not used
as reinjection for pressure maintenance and/or power generation pursuant to Article 14.2
and/or not utilized otherwise as per Article 14.4 at the outlet flange of the gas-oil separator
on the crude.oil production facility at its sole risk for its own use. GNPC and Contractor shall
work together to develop the appropriate interface between Associated Gas infrastructure
owned by the State and/or GNPC and Contractor's proposed Development Plan to that end
shall include:

an assessment of the facilities necessary for the delivery to GNPC (or any State appointed
agency, body or Subcontractor) of such Associated Gas; and

a plan for the reinjection of Associated Gas into the reservoir if needed for pressure
support; and

a plan for power generation; and
a plan for any other utilization.
The decision of GNPC as to whether or not to exercise the option provided for in Article 14.5

above shall be made in a timely manner. In making such decision and in its subsequent
conduct GNPC shall avoid the prevention of or delay by the Operator to the orderly start up

14.7

or continuation of the production of Crude Oil as envisaged in the approved Development.

Plan.

If GNPC or any State appointed agency, body or Subcontractor elects to offtake Associated
Gas under Article 14.5 above, GNPC shall be responsible for any additional facilities, other
than those as per Article 14.5 above, needed for the delivery of the Associated Gas to
GNPC, provided that:

if Contractor subsequently wishes to Participate in GNPC’s gas utilisation programme, it
shail reimburse GNPC for the costs of such facilities plus a premium of three hundred
percent (300%) of costs; or .

if Contractor subsequently develops a gas utilisation Programme and requires the use of
GNPC's gas facilities, Contractor shall Pay GNPC an agreed fee for such use.

If Contractor considers that it may be economic to produce Associated Gas for sale, the
Provision of Articles 14.11, 14.12 and Part IV below shall apply to such Associated Gas

PART Ili - NON-ASSOCIATED GAS

14.8

14.9

14.10

14.11

Contractor shall have the tight to commercialize a Discovery of Non-Associated Gas in the
Contract Area in accordance with the provisions of this Agreement. Except as otherwise
provided in this Agreement, the terms applicable to a Discovery as provided under Article 8
of this Agreement shall apply to a Discovery of Non-Associated Gas.

Where Contractor submits notice Pursuant to Article 8.1 indicating that the Discovery does
not at that time merit Appraisal but may merit Appraisal or additional evaluation at a later
date during the Exploration Period or during the initial period under a new Agreement made
Pursuant to Article 0 below, then Contractor need not submit a proposed Appraisal
Programme at that time but instead shall indicate to the Petroleum Commission what other
studies or evaluations (in accordance with a definite time-table) may be warranted before
an Appraisal Programme is undertaken. Where Contractor's Notice indicates that the
Discovery will not merit Appraisal at any time during the Exploration Period or during the
initial period under a new Agreement made pursuant to Article 0, then Contractor shall
relinquish the rights to the Non-Associated Gas within that Discovery Area.

The purpose of the commercial assessment Shall be to study the uses to which production
from the Discovery Area separately, can be devoted and whether involving exports or
domestic utilization. As part of the assessment, the Parties shall also pursue discussions
on the required contractual arrangements for disposition of the Natural Gas to GNPC,
Contactor may undertake the Gas commercialization project at a level that will facilitate the

45

We

Iv
14.12

achievement of the Contractor’s rate of return, and shall use the State’s gas infrastructure
if available.

Contractor may consult with the Minister and GNPC and may make appropriate
representations proposing changes in the fiscal and other provisions of this Agreement
which may, in the opinion of Contractor, affect the above determinations made pursuant to
Articles 14.9 and 8.3. The Minister and GNPC may, where feasible and in the best interests
of the Parties, agree to make such changes or modifications in the existing arrangements.

PART IV - NATURAL GAS PROJECTS

14.13

14.14

14.15

If at any time during the commercial assessment Contractor informs the Minister in writing
that the Discovery can be produced commercially, it shall within 180 Days (one hundred
and eighty) submit to the Minister and to GNPC its proposals for an agreement relating to
the development of the Discovery on the principles set forth in this Part IV of Article 14. The
State and GNPC undertake on receipt of such notice to negotiate in good faith with
Contractor with a view:to reaching agreement on terms for such production. Any such
agreement will be based on terms and fiscal requirements which shall be no less favourable
to Contractor than those provided for-in Article 10 and Article 11, as applicable, and which
take full account of the legitimate interest of the State as the resource owner. _

If at any time during the commercial assessment Contractor has identified a market for the
reserves of Non-Associated Gas or any part thereof that can be saved without prejudice to
an export project, the Parties shall proceed in good faith to negotiate the appropriate
contractual arrangements for the disposition of the Natural Gas. In the event of said market
for such Gas, Contractor shall receive for delivery its share of the Natural Gas at a price to

be agreed in good faith between GNPC and Contractor, taking into account among other -

things, the cost of finding and developing the Natural Gas, a reasonable. return on
exploration and development investment and the uses which will be made of the Natural
Gas.

In the event of a Discovery of Natural Gas in the Contract Area which is to be developed
and commercially produced, the provisions of this Agreement in respect to interests, rights
and obligations of the Parties regarding Crude Oil shail apply to Natural Gas, with the
necessary changes in points of detail, except with respect to specific provisions in this
Agreement concerning Natural Gas and different or additional provisions concerning Natural
Gas which may be agreed by the Parties in the future.

The system for the allocation of Natural Gas among the Parties shall follow the same
general format as Article 10.1 provides for Crude Oil, with the exception that the royalty to
be delivered or paid to the State on Natural Gas shall be at the rate of, (i) 5% of the annual
Gross Production of Natural Gas which is sold in the domestic market, and (ii) 10% of the
annual Gross Production of Natural Gas which is exported by the Contractor, as an
incentive to enhance the viability of a Gas project on the basis herein provided for.

The Parties recognise that projects for the Development and Production of Natural Gas are
generally long-term in nature for both the project developers and the customers who
purchase the Natural Gas. Substantial investments and dedication of facilities require long-
term commitments on both sides. This Agreement, being for a specific term of Years, may
not cover the length of time for which customers in given cases will require commitments
on the part of the Parties to this Agreement to deliver their respective shares of the output.
Accordingly the Parties agree to consider undertaking such commitments where
reasonably required for the efficient and viable development of a Natural Gas project. It is
recognised that, unless otherwise agreed by the Parties hereto, or a new petroleum
agreement pursuant to Article 14.16 below is entered into, Contractor will have no right or
interest in the project or the Natural Gas produced and delivered after the term of this
Agreement has expired.

46
c. In the event that Contractor or an Affiliate by mutual agreement with GNPC and the State
Constructs facilities to receive Natural Gas from the Development and Production Area for
further Processing or for use as a feedstock or fuel in order to Convert such a Natural Gas
into one or more commercially marketable Products, the Contractor shall be entitled to pay
GNPC or the State for such gas the price, if any, Paid by the State or GNPC under
Article 14.15,

d. The Parties will consider collaboration in obtaining any common external financing
; available for Natural Gas Production possibilities, including project financing; however,
E each Party shall remain free to finance externally its share of such facilities to the extent it

(a) Where Contractor has during the continuance of the Exploration Period made a Discovery
ofN  on-Associated Gas but has not before the end of the Exploration Period declared
| that Discovery to be a Commercial Discovery, the State and GNPC will, if Contractor so
requests, enter into a new Petroleum Agreement with Contractor in respect of the
} Discovery Area to which that Discovery relates.

(b) The State and GNPC shall Not be under any Obligation to enter into an Agreement pursuant
to Article O(a) above unless before the end of the Exploration Period Contractor has carried

out an Appraisal Programme in respect of that Discovery Pursuant to Article 14.10 and
| submitted to the Minister a report thereon pursuant to Article 14.10, or has commenced an
Appraisal Programme and has Notified the Minister of reasonable arrangements to
undertake and complete such an Appraisal Programme during the period Provided for in
] (c) (i) below.
(c) A Petroleum Agreement entered into pursuant to Article 14.16:
| (i) shall, unless the Discovery in respect of which the Agreement has been made is
declared by Contractor to be a Commercial Discovery, continue in force for an
initial period not exceeding three (3) Years;
I (ii) shall, in the event that the Discovery is declared by Contractor to be a Commercial
Discovery;
| (A) continue in force for an aggregate period not exceeding twenty-five (25)
Years
(B) include, or be deemed to include, all the Provisions which, mutatis
mutandis, would have applied to a Commercial Discovery of Non-
Associated Gas pursuant to Article 14.15 if Contractor had declared such
Discovery to be a Commercial Discovery under this Agreement;
j (iii) shail contain in respect of the initial period or of any renewal period details of the
evaluations or studies (in accordance with a specific timetable) which Contractor
Proposes to undertake in order to determine or keep under review the
| commerciality of the Discovery; and
| (iv) shall confer on GNPC pre-emptive rights in respect of the Gas contained in the
| reservoir to which the Discovery relates substantially in the form of the provisions
} hereinafter set out in this Article 14.15e below.
(d) Where Contractor has not, before the end of the initial period of a new Petroleum
) | Agreement, declared the Discovery to be commercial and the Minister has in his discretion
| determined that further evaluation or studies May be required before the Discovery can be
i declared commercial, the right of Contractor to retain the Discovery Area shall continue for
| 47
a further period not exceeding in the aggregate three (3) Years. The right of Contractor to
retain the Discovery Area aforesaid shall be secured by the renewal of the Agreement
referred to in Article 14.16 or where necessary by a new Agreement entered into by the
Parties for that purpose.

e (i) Where Contractor has not declared the Discovery to be a Commercial Discovery,
if GNPC has identified a domestic market for the Gas contained in the reservoir to
which the Discovery relates, or any part thereof, it may at any time during the initial
period or the aggregate period referred to in Article 14.16(d) above serve on
Contractor a notice giving particulars of the quantities of Gas required to serve that
market and the price offered; and on the basis of the procedure detailed in Article
9, exercise the right referred to in this Article 14.15d(iv) above.

(ii) Within three (3) Months from the receipt of a notice as aforesaid Contractor may
declare the Discovery to be commercial and in accordance with the Petroleum
Agreement and the Petroleum Law prepare and submit to the Minister a
Development Plan for the production of the Gas in association with GNPC.

(iii) if Contractor has not, within the period of three (3) Months aforesaid, declared the
. Discovery to be commercial GNPC may at.its Sole Risk develop the Discovery
and in that event the Contractor shall cease to have any rights in respect of the

Gas in the reservoir required for that purpose.

14.17 For the purpose of calculating the State's royalty share on Natural Gas (either for the
domestic market 5% or 10% for export) if the State elects to take its share of Natural Gas in
cash; the value of such Natural Gas shall be the actual price realized by the Contractor, less
transportation, processing, compression and marketing costs which shall be in accordance
with the principles indicated in Article 11. ‘
15.1

15.2

15.3

15.4

15.5

ARTICLE 15
DOMESTIC SUPPLY REQUIREMENTS (CRUDE OIL)

Crude Oil for Consumption in Ghana (in this Article called the “Domestic Supply
Requirement") shall be supplied, to the extent possible, by the State and GNPC from their
respective entitlements under this Agreement and under any other contract for the
production of Crude Oil in Ghana.

Contractor, subject to Article 15.1 shall be obliged together with any third parties which
produce Crude Oil in Ghana within two (2) Months’ notice from the State, to supply a volume

Crude Oil for purposes of meeting the Domestic Supply Requirement shall not exceed the
total of Contractor's said entitlement under this Agreement .

The State shall purchase any Crude Oil supplied by Contractor pursuant to this Article at
the weighted average Market Price determined under Article 11.7 for the Month of delivery,

The calculation of the Domestic Supply Requirement shall be done on a Calendar Year
basis, broken down by Month. The calculation shall begin with the determination of the

“Consumption” shall for Purposes of this Article consist of the total Crude Oil consumed in
Ghana, Crude Oil processed in Ghana and the Crude Oil equivalent of Crude Oil derived
products imported into Ghana.
16.1

16.2

16.3

a.

ARTICLE 16
INFORMATION AND REPORTS - CONFIDENTIALITY

Contractor shall keep the Petroleum Commission and GNPC regularly and fully informed of
operations being carried out by Contractor under this Agreement and provide the Petroleum
Commission and GNPC with all information, data, (film, paper and digital forms), samples,
interpretations and reports, (including progress and completion reports) including but not
limited to the following:

processed seismic data and interpretations thereof;

well data, including but not limited to electric logs and other wireline surveys, and mud -

logging reports and logs, oil or hydrocarbon samples, samples of cuttings and cores and
analyses made therefrom;

any reports prepared from drilling data or geological or geophysical data, including maps

or illustrations derived therefrom;
well testing and well completion reports;

reports dealing with location surveys, seabed conditions and seafloor hazards and any
other reports dealing with well, platform or pipeline locations;

reservoir investigations and estimates regarding reserves, field limits and economic
evaluations relating to future operations;

daily, weekly, monthly and other regular reports on Petroleum Operations;
comprehensive final reports upon the completion of each specific project or operation;
contingency programmes and reports on safety and accidents;

Procurement plans, subcontracts and contracts for the provision of services to Contractor;
and

for such subcontracts and contracts for the provision of services to Contractor:
(i) bid documents and their evaluation reports; and

(ii) a statement showing the values, executing companies, award and completion
dates.

Data shall be provided on film, paper and in digital format as available in an acceptable
format to the Petroleum Commission and GNPC. In respect of the reports, including text
and graphics, paper and digital copies shall be submitted.

Contractor shall have the right to retain for its own use in connection with the conduct of
Petroleum Operations under this Agreement copies of data, well logs, maps, magnetic
tapes, other geological and geophysical information, portions of core samples and copies
of reports, studies and analyses, referred to in Article 16.1.

Not later than ninety (90) Days following the end of each Calendar Year, Contractor shall
submit to GNPC a report covering Petroleum Operations performed in the Contract Area
during such Calendar Year. Such report shall include, but not be limited to:

a statement of the number of Exploration Wells, Appraisal Wells and Development Wells
drilled, the depth of each such well, and a map on which drilling locations are indicated;

50

b. a statement of any Petroleum encountered during Petroleum Operations, as well as a
statement of any fresh water layers encountered and of any other minerals discovered; ° *
[om a statement of the quantity of Petroleum produced and of all other minerals produced
: therewith from the same reservoir or deposit;
ig :
d. a summary of the nature and extent of all Exploration activities in the Contract Area;
| e. a general summary of all Petroleum Operations in the Contract Area; and
i
f. a statement of the number of employees engaged in Petroleum Operations in Ghana,
identified as Ghanaian or non-Ghanaian. Contractor will inform the latter that details as to
nationality are required by Petroleum Commission and GNPC and that Contractor is

available to assist them to supply that information.

16.4 ~All data, information and reports including interpretation and analysis supplied by Contractor

16:5. The provisions of Article 16.4 above shall not prevent disclosure by Contractor:

a. to its Affiliates, advisers or consultants;

Provided GNPC is given prior notice of such potential assignee and subject to the approval
of GNPC for the disclosure (not to be unreasonably withheld);

c. to Banks or other lending institutions for the purpose of seeking external financing of costs
of the Petroleum Operations;

d. to non-Affiliates who shall Provide services for the Petroleum Operations, including
Subcontractors, vendors and other service contractors, where this is essential for their
Provision of such services, and Provided GNPC is notified about such disclosure;

e to governmental agencies for obtaining necessary tulings, permits, licenses and approvals,
or as may be required by applicable law or financial stock exchange, accounting or
reporting practices, and provided GNPC is given prior notice of such disclosure;

f. to the extent necessary in any Arbitration Proceedings or proceedings before a Sole Expert
or in proceedings before any Court; or

g. with respect to data, étc., which already through no fault of the disclosing Party, is in the
public domain.

16.6 Any Party disclosing information or Providing data to any third party under this Article 16
shall require such persons to observe the confidentiality of such data by executing a
confidentiality agreement in the form attached hereto as Annex 4.

51

TE wy

16.7

16.8

16.9

Public statements and press releases regarding the Petroleum Operations undertaken

under this Agreement shall be issued jointly by the Contractor and GNPC, and the Parties .

shall agree on the timing and wording of such statements and releases to the public. Where,
however, a Party is required to make a public announcement or statement under the
applicable laws, rules or regulations of any government, legal proceedings or.a stock
exchange having jurisdiction over such Party or any of its Affiliates, to the extent permitted
by law, that Party shall inform the other Party of such requirement and submit the text of the
Proposed announcement or statement for comment and/or approval. Should a Party fail to
respond for more than five (5) Days (or such shorter period as may be reasonable in the
event of an emergency or disaster or required to enable the disclosing party to comply with
applicable law or regulation) to request for the approval of a public statement. or
announcement for such purposes, such failure shall be deemed approval of the request.

Subject in all cases to the terms of any technical services agreements, all intellectual
property rights to any and all inventions, discoveries or improvements made or conceived
in connection with Petroleum Operations either through a Contractor Party's employees;-
contractors (including the Contractor Parties), sub-contractors, secondees, GNPC’s.
employees or otherwise, shall be jointly owned by GNPC and Contractor. .

Notwithstanding any provision to the contrary in this Agreement, if a Contractor Party or an

Affiliate. of a Contractor: Party has used its own confidential information, proprietary.
intellectual property or technology in Petroleum Operations then, subject to GNPC (or its
successors or permitted assignees) entering into a usual and customary non-disclosure and
licensing agreement (which such agreement shall be on terms that are commercially
reasonable under the circumstances), such Contractor Party or its Affiliate shall provide
GNPC (or its successors or permitted assignees) with rights to use such confidential
information, proprietary intellectual property or technology in other operations of GNPC (or
its successors or permitted assignees) outside of the Contract Area. The terms and
Conditions of the foregoing rights will be provided for in separate agreements to be agreed
between GNPC (or its successors or permitted assignees) and such Contractor Party or its
relevant Affiliate. Further, GNPC (or its successors or permitted assignees) and such
Contractor Party or its relevant Affiliate will enter into a usual and customary confidentiality
agreement relating to confidential information disclosed to GNPC (or its successors or
permitted assignees) pursuant to any such licensing agreements, which confidentiality
agreement shall restrict, inter alia, GNPC (or its successors or permitted assignees) from
making disclosure of such information to such Contractor Party's oil and gas industry
competitors.

52

we
ARTICLE 17

3 i . : INSPECTION, SAFETY AND ENVIRONMENTAL PROTECTION

a 17.1 GNPC shall have the right of access to all sites and offices of Contractor and the right to
inspect all buildings and installations used by Contractor relating to Petroleum Operations:

a ms Such inspections and audits shall take place in consultation with Contractor and at such
reasonable times and in such manner as not unduly to interfere with the normal operations

3 of Contractor. .

cs -17.2 Contractor shall take all necessary steps, in accordance with International Best Oilfield

hott Practice, to perform activities Pursuant to the Agreement in a safe manner and shall comply

ts with all requirements of applicable law, including labour, health safety and environmental

z laws and regulations issued by the Environmental Protection Agency of Ghana and other
relevant Government agencies. '

base. mud and cuttings in accordance with applicable laws and International Best Oilfield
Practice, and shall provide for the safe completion or abandonment of all boreholes and

} me 17.3_ Contractor shall provide an effective and safe system for disposal of water and waste oil, oil
] wells.

4 17.4.’ Contractor shall exercise its rights and carry out its responsibilities under this Agreement in
of, accordance with International Best Oilfield Practice, and shall take steps in such manner as

i to:
a. result in minimum ecological damage or destruction;
H ob control the flow and prevent the escape or the avoidable waste of Petroleum discovered in
or produced from the Contract Area;
| Sat Cc prevent damage to Petroleum-bearing strata:
: d. prevent the entrance of water through boreholes and wells to Petroleum-bearing strata,
except for the purpose of secondary recovery;
I ent e. prevent damage to onshore lands and to trees, crops, buildings or other structures; and
j f. avoid any actions which would endanger the health or safety of persons.

ve 17.5 . In-the event of a release of Petroleum or other materials on the seabed, in the sea, on land
heat or in fresh water, or if Contractor's operations result in any other form of pollution or
otherwise cause harm to fresh water, marine, plant or animal life, Contractor shall, in
accordance with applicable laws and International Best Oilfield Practice, promptly take all
necessary measures, in accordance with International Best Oilfield Practice, to control the
Pollution, to clean. up Petroleum or other released material, or to repair, to the maximum
extent feasible, damage resulting from any such circumstances. The cost of clean-up and
repair activities shall be borne by Contractor and shall be included as Petroleum Cost under
this Agreement provided that if such release or pollution results from the negligence or wilful
misconduct of Contractor, any of its Affiliate or any Sub-contractor, the cost of subcontract
clean-up and repair activities shall be borne by Contractor and shall not be included as
Petroleum Cost under this Agreement.

} 17.6 Contractor shall notify GNPC immediately in the event of any emergency or major accident
or major release of materials into the environment (and Promptly in the event of any other
accident or release of materials into the environment) and shall take such action as may be

| prescribed by GNPC's emergency procedures and by International Best Oilfield Practices.

17.7 If the Contractor does not act promptly so as to control, clean up OF repair any pollution or
damage, GNPC may, after giving Contractor reasonable notice in the circumstances, take
53

Ap NS

1
|

any actions which are necessary, in accordance with applicable laws and International Best
Oilfield Practice and the reasonable costs and expenses of such actions shall:be borné by
Contractor and shall, subject to Article 17.5 be included as Petroleum Costs.

54
ARTICLE 18
ACCOUNTING AND AUDITING

18.1 Contractor shall maintain, at its office in Ghana, books of account and supporting records in
the manner required by applicable law and accepted accounting principles generally used
in the international Petroleum industry and shall file reports, tax returns and any other
documents and any other financial returns which are required by applicable law.

18.2 _ In addition to the books and reports required by Article 18.1 Contractor shall maintain, at its
office in Ghana, a set of accounts and records relating to Petroleum Operations under this
Agreement. Such accounts shall be kept in accordance with the requirements of the
applicable law and accepted accounting principles generally used in the international
Petroleum industry.

currency as GNPC and Contractor may agree.

| 18.3 The accounts required by Articles 18.1 and 18.2 shall be kept in U.S. Dollars or such other
18.4 Contractor will provide GNPC with quarterly and annual financial statements and summaries
] of the Petroleum Costs incurred under this Agreement.

: 18.5 GNPC shalk review all financial statements submitted by the Contractor as required by this
E Agreement, and shall signify its provisional approval or disapproval of such statements in
nae >». writing within ninety (90) Days of receipt failing which the financial statements as submitted
mene * by Contractor shall be.deemed approved by GNPC; in the event that GNPC indicates

: disapproval of any such statement, the Parties shall meet within fifteen (15) Days of
] Pht Contractor's receipt of the notice of disapproval to review the matter.

18.6 ~ Notwithstanding any provisional approval pursuant to Article 18.5 GNPC shall have the right
a at its own expense and upon giving reasonable prior notice in writing to Contractor to audit
ote the books and accounts of Contractor relating to Petroleum Operations within two (2) Years
from the submission by Contractor of any report of financial statement. GNPC shall not, in
carrying out such audit, interfere unreasonably with the conduct of Petroleum Operations.
Any such audit shall be undertaken by an independent auditing firm and shall be completed
] within nine (9) Months aftercommencement. Contractor shall provide all necessary facilities
for auditors appointed hereunder by GNPC including working space and timely access to
all relevant personnel, records, files and other materials. If GNPC desires verification of
j charges from an Affiliate; Contractor shall obtain for GNPC or its representatives an audit
certificate to this purpose from the statutory auditors of the Affiliate concerned. Copies of
audit reports shall be provided to the Contractor and GNPC. Any unresolved audit claim
Aly * resulting from such audit,.upon which Contractor and GNPC are unable to agree shall be
| we submitted to the JMC for decision which must be unanimous. In the event that a unanimous
decision is not reached in respect of any audit claim, then such unresolved audit claim shall
be submitted for resolution in accordance with Article 24. Subject to any adjustments
resulting from such audits, Contractor's accounts and financial statements shall be
considered to be correct on expiry of a period of two (2) Years from the date of their
submission unless before the expiry of such two Year period GNPC has notified Contractor

| of any exceptions to such accounts and statements.

18.7 Nothing in this Article shall. be read or construed as placing a limit on GNPC’s access to
Contractor's books and accounts in respect of matters arising under Article 23.4a and Article
23.5.

18.8 In the event of any changes in location of Operator's home office, Operator shall so notify
GNPC and the State.

18.9 Petroleum Costs incurred with respect to the Contract Area shall have no bearing on
i allowable or non-allowable costs under any other contract area or Contractor's eligibility or
otherwise for deductions in computing Contractor's net income from Petroleum Operations

| 5

| W wy
for income tax purposes in any other contract area. Similarly, Petroleum Costs incurred in
any other contract area shall have no bearing on allowable or non-allowable costs in respect
of the Contract Area or Contractor's eligibility or otherwise for deductions in computing
Contractor's net income from Petroleum Operations for income tax purposes in respect of
the Contract Area.
19.1

19.2

19.3

19.4

19.5

19.6

ARTICLE 19
TITLE TO AND CONTROL OF GOODS AND EQUIPMENT

GNPC shall be the sole and unconditional owner of:

Petroleum produced and recovered as a result of Petroleum Operations, except for such
Petroleum as is distributed to the State and to Contractor pursuant to Article 10 or Article
14 hereof;

all physical assets other than those to which Article 19.3 or 19.4 apply, which are
purchased, installed, constructed or used by Contractor in Petroleum Operations as from
the time that:

(i) the full cost thereof has been depreciated and/or recovered in accordance with
the provisions of the Accounting Guide; or

(ii) this Agreement is terminated and Contractor has not disposed of such assets prior
to such termination. whichever occurs first.

Contractor shall have the use of the assets referred to in Article 19.1b for purposes of its
operations under. this Agreement without payment provided that Contractor shall remain
liable for maintenance, insurance and other costs associated with such use. Where
Contractor has failed .to keep any such asset in good working condition (normal wear and
tear excepted), GNPC shall have the right to recover the cost of repair or replacement of
such assets from Contractor. Contractor shall indemnify GNPC against all losses,
damages, claims or legal action resulting from Contractor's use of such assets, if and in as

* far as such losses, damages, claims or legal actions were directly or indirectly caused by

Contractor's negligence or wilful misconduct.

Equipment or any other assets rented or leased by Contractor which is imported into Ghana
for use in Petroleum Operations and subsequently re-exported therefrom, which is of the
type customarily leased for such use in accordance with International Best Oilfield Practice
or which is otherwise not owned by Contractor shall not be transferred to GNPC. No
equipment or assets owned or leased by a Subcontractor shall by reason of the provisions
of this Article 19 be deemed to be transferred to GNPC.

All assets acquired by Contractor to which are not affected by the provisions of Article 19.1b
above do not apply may, where required for further Petroleum Operations, be retained by
GNPC for such operations provided that GNPC shall thereby be liable to pay a reasonable
and mutually agreed fee for such use, and shall bear the cost of repair or replacement upon
failure to keep such assets in good working condition (normal wear and tear excepted), and
further provided that Contractor does not require such assets for its Petroleum Operations.

Upon the termination of Petroleum Operations in any Area, Contractor shall give GNPC the
option to acquire any movable and immovable assets used for such Petroleum Operations
and not affected by the provisions of Article 19.1b at a reasonable and mutually agreed
price, always provided that Contractor does not require such assets for Contractor's
Petroleum Operations in the Contract Area.

All assets which are not affected by Article 19.1b nor subject to Article 19.4 or 19.5 above,

and all Subcontractor equipment, may be freely exported by Contractor or its Subcontractor,
respectively, at its discretion.

57
20.1

20.2

ARTICLE 20
PURCHASING AND PROCUREMENT ‘

Subject to all applicable laws to which it is subject, the Contractor, its Subcontractors.or
other entities which cooperate with them shall:

acquire materials, equipment, machinery and consumer goods produced or provided in
Ghana by an Indigenous Ghanaian company in Ghana which are of the same or
approximately the same quality as foreign materials, equipment, machinery and consumer
goods and which are available for sale and delivery in due time at prices which are no more
than ten percent (10%) higher than the imported items including: transportation and
insurance costs and custom charges due; and

contract local Ghanaian service provided by Indigenous Ghanaian company to the extent
to which the services they provide are similar to those available on the international.market
and their prices when subject to the same tax charges are no more than ten percent (10%)
higher than the prices charged by foreign contractors for similar services. .

For the purposes of Article 20.1, price comparisons shall be made on ac.i.f. Accra delivered
basis. :

58

ARTICLE 21
EMPLOYMENT AND TRAINING

|

21.1 In order to establish programmes to train Ghanaian personnel for work in Petroleum
Operations and for the transfer of management and technical skills required for the efficient
conduct of Petroleum Operations, Contractor shall pay to GNPC:

a. a one-time technology support payment of US$ 2 million within thirty (30) days of the
Effective Date;

b. a training allowance of US$1,500,000 per year within thirty (30) days of the beginning of
each Contract Year or, in respect to the first Contract Year, ninety (90) days of the Effective
Date.

21.2 Except for the payments mentioned in Article 21.1 (a) above, all other payments Pursuant to
Article 21.1 above shall'be paid by Contractor by wire transfer to a designated GNPC
account within thirty (30) Days of receiving an invoice from the GNPC. The invoice’ shall
state the amount due and’ purpose for such payment. All payments under Articles 21.1
above shall be considered Petroleum Costs. :

21.3 ~ Where qualified Ghanaian personnel are available for employment in the conduct of

- Petroleum Operations, Contractor shall ensure that as far as reasonably possible

opportunities for the employment of such personnel shall be Provided. For this purpose,

Contractor shall from: time to time submit to GNPC an employment plan stating the

foreseeable. number. of persons (and the required professions and technical capabilities)

prior to and during: the conduct of Petroleum Operations. GNPC shall be given the
‘Opportunity to provide the qualified personnel for engagement according to the said plan.

21.4 | Contractor shall, if so requested by GNPC, provide opportunities for a mutually agreed
number of personnel nominated by GNPC to be seconded to the Operator or Contractor, as
applicable, for on the job training or attachment in all Phases of its Petroleum Operations
under a mutually agreed..secondment contract. Such secondment contract shall include
continuing education and short industry courses mutually identified as beneficial to the
secondee. Cost and other expenses connected with such assignment of GNPC personne!
shall be borne by the Contractor and considered as Petroleum Costs.

21.5 . Contractor shall regularly provide to GNPC information and data relating to worldwide
Petroleum science and technology, Petroleum economics and. engineering available to
Contractor, and shall assist GNPC personnel in every way to acquire knowledge and skills
in all aspects of the Petroleum industry.

21.6 It is agreed that there will be no disclosure or transfer of any documents, data, know-how,
technology or other information owned or supplied by Contractor, its Affiliates, or non-
Affiliates, to third parties without Contractor's prior written consent (such consent not to be
unreasonably withheld or delayed), and then only upon agreement by the recipients to retain
such information in strict confidence.

22.1

22.2

22.3

22.4

22.5

22.6

22.7

22.8

ARTICLE 22
FORCE MAJEURE

The failure of a Party to fulfill any term or condition of this Agreement, except for the payment
of monies, shall be excused if and to the extent that such failure arises from Force Majeure,
provided that, if the eventis reasonably foreseeable such party shall have prior thereto taken
all appropriate precautions and all reasonable alternative measures with the objective of
carrying out the terms and conditions of this Agreement. A Party affected by an event.of
Force Majeure shall promptly give the other Parties notice of such event and also of the
restoration of normal conditions.

In the event that either Party is unable wholly or in part to perform its obligations provided
for in the Agreement as a result of such Force Majeure Event, the Party whose performance
of obligations are prevented by the Force Majeure Event shall immediately but not later than
seven (7) days from when such an occurrence becomes evident give written notice:to the
other Parties, including details of such Force Majeure Event and such party's best estimate
of the duration of the Force Majeure Event. es

Throughout the duration of the Force Majeure Event, the affected Party shall report to the
other Parties any changes to its best estimate of the duration of the delay and any significant
developments with respect to the Force Majeure Event.

A Party unable by an event of Force Majeure to perform any obligation hereunder shall take:
all reasonable measures to remove its inability to fulfill the terms and conditions of this
Agreement with a:minimum of delay, and the Parties shall take all reasonable measures to
minimise the consequences of any event of Force Majeure.

During the duration of a Force Majeure Event, each Party shall bear its own costs arising
from the delay in performance under the Agreement.

Should the Force Majeure Event continue or once it has occurred be reasonable expected
to last longer than six (6) months, the Parties agree to enter into discussion to review and
assess the situation with the aim to identify a proper recovery plan for the future
implementation of this Agreement, including an extension or a modification of the applicable
contractual terms: When a recovery plan is identified and agreed, any affected Party's
commitment schedule will be considered revised accordingly.

Ifa Force Majeure Event, continues or once it has occurred can be reasonably expected to
last for a period longer than six (6) months, and if the Parties do not agree on a recovery
plan including an extension or a modification of the applicable contractual terms, either Party
shall be entitled to- terminate this Agreement, by giving the other Party a written notice. In
such a case Articles 23.6 and 23.7 shail apply. : :

The Party, whose performance of obligation is prevented by the Force Majeure Event shall,
within a period of 14 (fourteen) days, provide the other Party with a document certifying the
existence of Force Majeure event, if applicable. .

The affected Party shall notify the other Parties in writing within seven (7) days from the
termination of the Force Majeure EventAny period set herein for the completion by a Party
of any act required or permitted to be done under the terms of this Agreement, shall be
extended for a period of time equal to that during which such Party was unable to perform
such actions as a result of Force Majeure, together with such time as may be required for
the resumption of Petroleum Operations.

Qype

1
|

23.1

23.2

23.4

ARTICLE 23
TERM AND TERMINATION

Subject to this Article 23 the term of this A reement shall be twenty-five (25) Years
commencing from the Effective Date. . .

Unless this Agreement has been earlier terminated, all rights and obligations of the Parties
shall cease and this Agreement shall terminate at the end of the term provided for in
Article 23.1, above,

Termination of this Agreement shall result upon the occurrence of any of the following:

Failure of Contractor to assign part of its interest to a Technical Partner.as provided under
Article 2.11 within twelve (12) Months of the Effective Date or such additional period as
may be approved by the Minister;

the relinquishment or surrender of the entire Contract Area;

the termination of the Exploration Period including extensions pursuant to Articlé 3 without
notification by Contractor of a Commercial Discovery pursuant to Article 8 in respect of a
Discovery of Petroleum in the Contract Area, provided however Termination shall not occur
while Contractor has the right to evaluate a Discovery for Appraisal or determination of a
Commercial Discovery and/or propose a Development Plan pursuant to Article 8 or Article
14, or once a.Development Plan has been approved, nor when the provisions of:
Articles 8.14 through 8.20 are applicable; .

if, following a notice that a Discovery is a Commercial Discovery the Exploration Period
terminates under Article 3 without a Development Plan being approved, provided however
that Termination shall not occur when the provisions of Articles 8.14 through 8.20 are
applicable; or

the failure of Contractor through any cause other than Force Majeure, to commence
Preparations with respect to Development Operations pursuant to Article 8.12.

Pursuant to procedures described in Article 23.5 below, GNPC and/or the State may
terminate this Agreement upon the uncorrected occurrence of any of the events (or failures
to act listed) below:

the submission by Contractor to GNPC of a written statement which Contractor knows-or.
should have known to be false, in a material Particular; or the release by Contractor to any
print or electronic media or to a stock exchange of a written statement regarding the
Petroleum Operations in Ghana in breach of Article 16.7 and:in a form which Contractor
knows or should have known to be false ina material particular provided that in the event
of intent on the part of Contractor to cause serious damage to GNPC or the State, a period
for remedy of such false statement shall not be given;

the assignment or purported assignment by Contractor of this Agreement contrary to the
provisions of Article 25 hereof;

the insolvency or bankruptcy of Contractor, the entry by Contractor into any agreements or
composition with its creditors, taking advantage of any law for the benefit of debtors or
Contractor's entry into liquidation, or receivership, whether compulsory or voluntary, which
in itself provides evidence that the obligations of Contractor hereunder will not be
performed. Provided that if Contractor is more than one Party, then the insolvency or
bankruptcy of one Contractor Party shall not lead to a termination of the Agreement if the
other Contractor Party will assume all of the interest and the corresponding rights and

61

WL

Aly
obligations of the defaulting Contractor Party under this Petroleum Agreement. In such a
case, GNPC shail have the right to acquire a share of the interest of the defaulting
Contractor Party proportionate to the total of GNPC’s Initial Interest and Additional Interest
(if it has been exercised by GNPC prior to the bankruptcy or insolvency of the Contractor
Party). GNPC may exercise this right by notice to all Contractor Parties within thirty (30)
Days following insolvency or bankruptcy of the defaulting Contractor Party. GNPC's written
notice shall state the percentage share of the interest of the defaulting Contractor Party
which GNPC proposes to acquire. Upon exercise by GNPC of its rights pursuant to this
Article 23.4c, GNPC shall execute all appropriate transfers, assignments, novations. and
joint operating agreements which were in place as between or among the Parties, provided
further that, if the other Contractor Party in assuming the interest of the defaulting
Contractor elects to assign, the whole or part of, the assumed interest to a third party such
assignment shall be subject to GNPC’s pre-emptive right under Article 25.5;

d. the intentional extraction-by Contractor of any material of potential economic value other
than as authorised under this Agreement, or any applicable law. Where, however, in the
course of Petroleum Operations conducted in accordance with International Best Oilfield
Practice, Contractor unavoidably extracts any mineral, Contractor shall immediately notify
the Minister and surrender such mineral to the State;

e failure by Contractor

(i) to fulfill its Minimum Work Obligations pursuant to Article 4.3; save where the 1
Minister has waived the default;

(ii) to carry out an. approved Appraisal Programme undertaken by Contractor
pursuant to Article 8, unless Contractor notifies GNPC and the Petroleum
Commission that the Appraisal Programme should be amended and submits said
amendment to the Petroleum Commission for its approval; or

(iii) to carry out the terms of an approved Development Plan. |

f. failure by Contractor to comply with any of its obligations pursuant to Article 7.1 and any
other material obligation under this Agreement;

g. failure by Contractor to make any payment of any sum due to GNPC or the State pursuant
to this Agreement within thirty (30) Days after receiving notice that such payment is. due;

h. failure by. any Contractor Party to maintain or otherwise provide the Security; or

i failure by Contractor to comply with any decisions reached as.a result of any arbitration 1
proceedings conducted pursuant to Article 24 hereof.

23.5 If GNPC and/or the State believe an event or failure to act as described in Article 23.4 above ;
has occurred, a written notice shall be given to Contractor describing the event or failure. |
Contractor shall have thirty (30) Days from receipt of said notice to commence and pursue j
remedy of the event or failure cited in the notice. If after said thirty (30) Days Contractor
has failed to commence appropriate remedial action, GNPC and/or the State may then issue
a written notice of termination to Contractor which shall become effective thirty (30) Days
from receipt of said notice by Contractor unless Contractor has. referred the matter to
arbitration. In the event that Contractor disputes whether an event specified in Article 23.3
or Article 23.4 has occurred or been remedied, Contractor may, any time up to the effective
date of any notice of termination refer the dispute to arbitration pursuant to Article 24 hereof.
If so referred, GNPC and/or the State may not terminate this Agreement in-.respect of such:
event except in accordance with the terms of any resulting arbitration award as provided for
in Article 24.

23.6

23.7

Upon Termination of this Agreement, all tights of Contractor hereunder shall cease, except
for such rights as may at such time have accrued, and without prejudice to any obligation
or liability imposed or incurred under this Agreement prior to Termination and to such rights
and obligations as the Parties may have under applicable law. . .

Upon Termination of this Agreement or in the event of an assignment of all: the rights. of

Contractor, all wells and associated facilities shall be left in a state of good repair.in
accordance with applicable laws and International Best Oilfield Practice. .

63

We inh
24.1

24.2

24.3,

24.4

24.5

24.6

24.7

ARTICLE 24
CONSULTATION, ARBITRATION AND INDEPENDENT EXPERT

Except in the cases specified in Article 26.2c any dispute arising between the State and
GNPC or either of them on one hand and Contractor on the other hand in relation to or in
connection with or arising out of any terms and conditions of this Agreement shall be
resolved by consultation and negotiation among senior personnel authorized by each. In
the event that no agreement is reached within thirty (30) Days after the date when a Party
notifies the other that a dispute or difference exists within the meaning of this Article or such
longer period specifically agreed to by the Parties or provided elsewhere in this Agreement,
any Party shall have the right subject to Article 24.8 to have such dispute or difference finally
settled through international arbitration under the auspices of the International Chamber of
Commerce (the “ICC”) and adopting the Rules of Arbitration of the International Chamber
of Commerce (the “ICC Rules”) in effect on the date on which the proceeding is instituted,
which ICC Rules are deemed incorporated by reference into this Article 24, save as
otherwise provided herein. Parties to this Agreement shall not seek any Pre-Award
Attachment. Any step taken in breach of the agreement to refer disputes fo arbitration in
accordance with this Article and/or thé seeking of any Pre Award Attachment shall be
deemed a breach of this Agreement by such Party. In the event of a breach of this Article,
each non-breaching Party: shall, without prejudice to any other remedies, be entitled to
recover from each breaching Party all costs and expenses, including reasonable attorneys’
fees, that such non-breaching Party was thereby required to incur.

The Parties hereby agree that the petroleum assets of the Republic of Ghana protected by
the Petroleum Revenue Management Act, 2011 (Act 815), diplomatic and consular assets
in any jurisdiction and military assets shall not be subject to any proceedings brought against
it in connection with this Agreement or any transaction contemplated by this Agreement.

The tribunal shall consist of three (3) arbitrators. The arbitrators shall be appointed in
accordance with the ICC Rules.

No arbitrator or Sole Expert shall be a citizen of the home country of, and shall have no
economic interest in or relationship with, any Party hereto or any such Party's ultimate
parent company.

The seat of the arbitration proceedings shall be conducted in London, UK or at such other
location as selected by the Parties unanimously. The proceedings shall be conducted in the
English language.

If the opinions of the arbitrators are divided on issues put before the tribunal, the decision
of the majority of the arbitrators shall be determinative. The award of the tribunal shall be
final and binding upon the Parties (except in the case of fraud and manifest error) and
enforceable by the Parties in whose favour the award is made. Save in respect of Article
24.2, each of the Republic of Ghana and GNPC hereby irrevocably agree that to the extent
that such party, has any right of immunity from any legal proceedings whether in Ghana or
elsewhere in connection with or arising from terms and conditions of this Agreement,
including immunity from service of process, immunity from jurisdiction or judgement or any
arbitration tribunal, immunity from execution of judgement or tribunal award or any other
sovereign immunity claims, such party hereby expressly and irrevocably waives any such
immunity and agrees not to assert or invoke any such rights or claim in any such
proceedings whether in Ghana or elsewhere; provided, however, that the provisions hereof
shall not constitute a waiver by any Party of any right that it now or hereafter has to claim
sovereign immunity for itself or any of its assets in respect of any effort to confirm, enforce,
or execute any Pre-Award Attachment.

The right to arbitrate disputes arising out of this Agreement shall survive the termination of
this Agreement.

64

24.8

24.9

24.10.

24:11

24.12

In. lieu of resorting to arbitration, the Parties to a dispute arising under this Agreement,
including the Accounting Guide, which such Parties by mutual written agreement.consider
appropriate, may be referred for determination, by a sole expert to be appointed by
agreement of the Parties who is a recognised specialist with respect to the subject of the
dispute (a “Sole Expert’).. In such case, the Parties shall agree on the terms of reference
for such proceeding, the schedule of presentation of evidence and testimony of witnesses,
and other procedural matters. The decision of the Sole Expert shall be final and. binding
upon the Parties except in the case of fraud and manifest error. The Sole Expert shall have
ninety (90) Days after receipt of all submissions to decide the case, subject to any
extensions mutually agreed to by the Parties to the dispute. Upon failure of the Sole Expert
to decide the matter within such time, any Party shall have the right to have such dispute or
difference settled through arbitration under the foregoing provisions of this Article-24.

Except as set forth in Article 24.1, each Party to a dispute shall pay its own counsel and

-other costs; provided, however, that costs of the arbitration. tribunal shall be allocated in

accordance with the decision of the tribunal. The costs and fees of the Sole Expert shall be
borne equally by the Parties to the dispute. e

Any arbitration or Sole Expert proceeding pursuant to this Agreement shall be conducted in:

» accordance with the ICC Rules or the ICC Rules for Expertise’(as applicable) in effect on

the date on which the proceeding is instituted.

In the event of a matter being referred for resolution under this Article 24; any obligations of

: the Parties relating specifically and directly to such matter shall (unless otherwise mutually

agreed by the Parties) be suspended, provided it does not halt Petroleum Operations
generally without liability to any Party until said matter has been resolved pursuant to this
Article 24.

Neither the State and/or GNPC, on the one hand, and the Contractor, on the other hand,
shall be held liable to the other for any consequential, special, indirect or punitive damages
(including loss of profit or loss of production) arising directly or indirectly out of or in relation
or in connection to this Agreement, regardless of cause or fault.

65

Q rhea
25.1

25.2

ARTICLE 25
ASSIGNMENT

No interest in this Agreement shall be assigned by a Contractor Party directly or indirectly
in whole or in part, without the prior written consent of GNPC and the Minister. GNPC and/or
the Minister may impose such reasonable conditions upon the giving of consent under this
Article as may be deemed by GNPC or the Minister appropriate in the circumstances.

Any assignment of this Agreement shall bind the assignee as a Party to this Agreement:to
all the terms and conditions hereof unless otherwise agreed and as a condition to any
assignment Contractor shall provide an unconditional undertaking by the > assignee ‘to
assume all obligations assigned by Contractor under this Agreement.

Where in consequence of an assignment hereunder Contractor is more than one person:

any operating or other agreement made among Contractor Parties and relating to the
Petroleum Operations hereunder shall be disclosed to GNPC and the Minister and shall
not be inconsistent with the provisions of this Agreement:

an operating agreement shall be established by the JMC to regulate the conduct of
Petroleum Operations thereafter, including cash-calls and the limits of authority;

no change in the scope of the operations may take place without the prior approval ‘in
writing of GNPC which approval shall not be unreasonably delayed or withheld; and

the duties and obligations: of Contractor hereunder shall be joint and several except those
relating to the payment of income tax levied on each such person individually pursuant to
Article 12 which shall be the several obligation of each such person .

GNPC’'s acquisition of an Additional Interest under Article 2 or a Sole Risk Interest pursuant
to Article 9 shalt not be deemed to be an assignment within the meaning of this Article 25.

The transfer or disposal by a Contractor Party (the “Selling Party’) of all or part of its
Participating Interest, whether directly or indirectly by assignment, merger, consolidation or
sale of stock or other conveyance, other than with or to a wholly-owned Affiliate of such
Contractor Party's ultimate parent entity, shall be subject to the following procedure:

Once the Selling Party and a proposed transferee have fully negotiated the final terms and
conditions of a transfer, such final terms and conditions shall be promptly disclosed in full
detail to GNPC and the State in a notice from the transferor. GNPC shall have the right to
acquire the Participating Interest from the Selling Party on the same terms and conditions
agreed to by the proposed transferee if, within thirty (30) Days of the Selling Party's notice,
GNPC delivers to the Selling Party a counter- notice that it accepts the agreed terms and
conditions of the transfer without reservations or conditions. If GNPC does not deliver such
counter-notice, the transfer to the proposed transferee may be made, subject to the other
provisions of this Agreement and the laws and regulations, under terms and conditions no
more favourable to the transferee than those set forth in the notice to GNPC and the State,
provided that the transfer shall be concluded within one hundred and eighty (180) Days
from the date of the notice plus such reasonable additional period as may be required to
secure requisite approvals.

In the event that the Selling Party’s proposed transfer of part or all of its Participating
Interest involves consideration other than cash or involves other properties included in a
wider transaction then the Participating Interest (or part thereof) shall be allocated a
reasonable and justifiable cash value by the Selling Party in any notification to GNPC and
the State. GNPC may satisfy the requirements of this Article 25.5 by agreeing to pay such
cash value in lieu of the consideration payable in the said proposed transfer. In the event
of any dispute between the Selling Party and GNPC as to the cash value of any

66

Vy

25.6

consideration paid, GNPC and the Selling Party shall meet at a mutually convenient time
and place to attempt to resolve the dispute and to agree upon a cash valuation. In the event
such Parties fail to reach agreement within ninety (90) Days from the date on which such

notification is received by GNPC or the State from the transferor, Article 24 of this
Agreement shall apply.

Subject to applicable law in effect from time to time, GNPC may assign all or any undivided
part of its rights and obligations under this Agreement to any governmental agency or
instrumentality of the State, or to any corporate entity controlled by the State that has been

duly authorized by appropriate governmental action to hold such right or perform such
Obligation.

2 wy
26.2

26.5

26.1

(a)

26.3

26.4

ARTICLE 26
MISCELLANEOUS

This Agreement and the relationship between the State and GNPC on one hand and

Contractor on the other-shall be governed by and construed in accordance with the laws of
the Republic of Ghana in effect and as amended from time to time.

Without prejudice to the rights and obligations of the parties under the Agreement, in the
event that after the Effective Date any applicable Law, Rule, Decree, or Regulation of the
Republic of Ghana is made or amended, that makes further observance of the original
terms and conditions of the Agreement impossible or that has a material adverse effect on
the rights, obligations and benefits hereunder, the Parties shall, if a Party so requests, meet
as soon as possible to negotiate possible modifications to the Agreement as provided under
clauses 26.2b and (c).

Where a Party considers that a significant change in the circumstances prevailing at the
time the Agreement was entered into, has occurred affecting the economic balance of the
reement, the Party affected hereby shall notify the other Parties in writing of the claimed
change with a statement. of how the claimed change has affected the relations between
the Parties.

The other Parties shall indicate in writing their reaction to such representation within a
period of three (3) Month's of receipt of such notification and if such significant changes
are established by the. Parties to have occurred, the Parties shall meet to engage in
negotiations.and shall effect such changes in, or rectification of, these provisions as they
may agree are necessary to restore the relative economic balance of the Parties.

In case of failure to reach an agreement among the Parties in regards to the issues set
forth in this Article 26.2, either Party may refer the matter to arbitration pursuant to Article
24 above.

This Agreement may not be modified, amended, altered or supplemented except upon the
execution and delivery of a written agreement executed by the Parties. No waiver by any
Party of any of its rights hereunder shall be construed or implied, but shall be binding on
such Party only if made specifically, expressly and in writing.

Except for payment obligations arising under the Petroleum Income Tax Law, any Party
failing to pay any amounts payable by it under this Agreement (including the provisions of
Annex 2) on the respective dates on which such amounts are payable by such Party
hereunder shall be obligated to pay interest on such unpaid amounts to the Party to which
such amounts are payable. - The rate of such interest (“Specific Rate”) with respect to each
Day of delay during the period of such non-payment shall be LIBOR plus 1. Such interest
shall accrue from the respective dates such amounts are payable until the amounts are duly
paid. The Party to whom any such amount is payable may give notice of non-payment to
the Party in default and if such amount is not paid within fifteen (15) Days after such notice,
the Party to which the amount is owed may, in addition to the interest referred to above,
seek remedies available pursuant to Article 24.

The rights and obligations under this Agreement of the State and GNPC on the one hand
and Contractor on the other shall be separate and proportional and not joint. This
Agreement shall not be construed as creating a partnership or joint venture, nor an
association or trust (under any law other than the Petroleum Law), or as authorising any
Party to act as agent, servant or employee for any other Party for any purpose whatsoever
except as provided in Article 10.3.

The duties and obligations of each Party constituting Contractor hereunder shall be joint
and several and it is recognised that each such Party shall own and be responsible for its
undivided Interest in the rights and obligations of Contractor hereunder; provided, however,

68

m'
li

that the following Payments shall be the separate obligation of and shall be made by each
Party which constitutes the Contractor: :

(i) Payments under. the Petroleum Income Tax Law;
(ii) Payments of royalty taken in cash under the provisions of Article 10.2a; and

(iii) AOE share under the provisions of Article 10.2b.

26.6 This Agreement shall not take effect unless and until the date on which (a) it has been
tified

26.7

y the Parliament of Ghana; (b) if there is more than one Contractor Party, the

In construing this Agreement:

no consideration shall be given to the Captions of the Articles, Sections, or Subsections

which are inserted for convenience in locating the provisions of this Agreement and not as
an aid in its construction;

the word “includes” and its derivatives means “includes, but is not limited to” and
corresponding derivative expressions; , :
a defined term has its defined meaning throughout this Agreement and each annex, and

attachment to this Agreement, regardless of whether it appears before or after the place
where it is defined;

the plural shall be deemed to include the singular, and vice versa;

each gender shall be deemed to include the other genders;

each annex and attachment to this Agreement is a part of this Agreement, but if there is
any conflict or inconsistency between the main body of this Agreement and any annex or

attachment, the provisions of the main body of this Agreement shall prevail; and:

each reference to an Article, Section or Subsection refers to an Article, Section of
Subsection of this Agreement unless expressly otherwise provided,

HD wo
26.8

26.9

This Agreement comprises the full and complete agreement of the Parties hereto with
respect to the subject matter hereof and supersedes and cancels all prior communications,
understandings and agreements between the Parties hereto, whether written or oral,
expressed.

Contractor shall at all times comply, and shall ensure that its agents, Subcontractors and
Affiliates while in Ghana carrying out activities contemplated by this Agreement and related
documents comply, with the laws of the Republic of Ghana in effect from time to time during
the term of this Agreement to the extent that the Contractor has notice of or, with the
exercise of reasonable inquiry, would have knowledge of, such laws. Nothing: in this
Agreement or any related document shall require the Contractor or any of its agents,
Subcontractors or Affiliates to violate the laws of the Republic of Ghana in effect from time
to time. To the extent any conflict exists between the terms of this Agreement and the laws
of the Republic of Ghana, the Contractor shall not be found to be in breach of this Agreement
to the extent the Contractor complies with the terms of this Agreement; provided, however,

that where this Agreement specifically refers to the law of the Republic of Ghana, a: breach:

of such law shall constitute a breach of this Agreement.

ARTICLE 27
NOTICE

27.1. - Any notice, application, requests, agreements, consent, approval, instruction, delegation,
waiver or other communication required or permitted to be given hereunder shall be in
writing and shall be deemed to have been properly given when delivered in person to an
authorised representative of the Party to whom such notice is directed or when actually
received by such Party through Tegistered mail, fax or commercial courier at the following
address or at such other address as the Party shall specify in writing fifteen (15) Days in
advance: :

FOR THE STATE:

Minister for Energy & Petroleum
Address: Ministry of Energy & Petroleum
Post Office Box SD40
Ministries
Accra, Ghana
Telephone: 233 (0)302 667151 - 3
Telefax: 233 (0)302 668262

FOR GHANA NATIONAL PETROLEUM CORPORA TION:

The Chief Executive
Address:  Ghana.National Petroleum Corporation
Petroleum House
Harbour Road
Private Mail Bag
Tema,Ghana
Telephone: 233-(0)303-204726
Telefax: — 233-(0)303-202854

FOR CONTRACTOR:For UB RESOURCES:

Address: Burj Bivd,
Boulevard Plaza Tower 1 #3101.
Dubai, UAE

Telephone: +971 4 451 2292

Telefax: +971 4 451 2144

Email: abdul@ubholding.com

For ROYALGATE:

Address: 785/1, 11th Lane, Osu RE, Accra, Ghana
Telephone: +233544320460
Telefax: +233 302 774 807

For HDM:

Ken Stanley

Address: Houston Drilling Management, LLC
900 Rockmead Drive, Suite 220
Kingwood, TX 77339

Telephone: (281) 312-1024

Email: kjstanley@hdm-us.com

71

Wy

IN WITNESS WHEREOF the parties have caused this Agreement to be executed by their duly authorized
representatives as of the date first written above.

FOR THE STATE Witnessed:

By Jpn.

FOR GHANA NATIONAL PETROLEUM
CORPORATION Witnessed:

FOR UB RESOURCES LIMITED

By Abbdulearak... Ayia a

Signature.

Witnessed:
FOR HOUSTON DRILLING MANAGEMENT
GHANA LIMITED

whee D&esuneacr.

Witnessed:

Signatur: WOM able Ne loton geet et ICRA

wy
ANNEX 1

CONTRACT AREA

VawNKel |

ACREAGE: 755 SQ. KM.
ANNEX 2

ACCOUNTING GUIDE
ALSOUNTING GUIDE

The purpose of this Accounting Guide is to establish equitable methods as between the Parties for
determining charges and credits applicable to operations under the Agreement. Principles established by
this Accounting Guide shall truly reflect the Contractor's actual cost.

SECTION 14

14 GENERAL PROVISIONS

1.1.1 Words and terms appearing in this Annex shall have the same meaning as in the
* Agreement and to that end shall be defined in accordance with Article 1 of the Agreement.

1.4.2 This Annex may be amended by an unanimous decision of the JMC,

1.13 Inthe event ofa conflict between the provisions of the Accounting Guide and the provisions
of the Agreement, the Provisions of the Agreement shall prevail,

4,2. ' “STATEMENTS REQUIRED TO BE SUBMITTED BY CONTRACTOR

1.2.4. Within sixty (60) Days from the Effective Date, Contractor shall propose to GNPC an outline

1.2.3» Within one hundred and eighty (180) Days from the Effective Date, the Parties shall either
agree on such outline or submit any outstanding issue for determination by a Sole Expert pursuant
to the provisions of Article 24 of the Agreement.

1.2.5 Without prejudice to the generality of the foregoing, Contractor shall make separate
statements relating to Petroleum Operations for each Development and Production Area as follows:

a) Cash Call Statement (see Section 5)
b) Production Statement (see Section 6)

¢) Value of Production Statement (see Section 7)

a il
FAY —— Fase
1.3

d) Allowable Cost Statement (see Section 8)

e) Statement of Expenditures and Receipts (see Section 9)
f) Final End-of-Year Statement (see Section 10)

g) Budget Statement (see Section 11)

h) Long Range Plan and Forecast (see Section 12)

LANGUAGE, MEASUREMENT, AND UNITS OF ACCOUNTS

1.3.1 The U.S. Dollar being the currency unit for investments and Compensation hereunder shall.”
therefore be the unit of currency for all bookkeeping and reporting under the Agreement. When
transactions for an asset or liability are in Ghana Cedis or Currency other than the U.S. Dollar, the
respective accounts shall be kept in such other currency as well as in the U.S. Dollar, 2

1.3.2... Measurement required under this Annex Shall be in the metric system and: Barrels
1.3.3 The English language shall be employed.

1.3.4 Where necessary for Purposes of clarification, Contractor may also prepare financial
reports in other languages, units of measurement and currencies.

1.3.5 [tis the intent of the Parties that no Party shall experience any gain or loss at the expense
of or to the benefit of the other as a result of exchange of currency. Where any such gain or loss
arises it shall be charged or credited to the accounts under the Agreement. *

1.3.6 The rate of exchange for the conversion of Currency shall be the rate actually incurred
(which shall be at the prevailing rate at the date of acquisition). Where actual rates are not known,
the arithmetic average of buying and selling rate quoted by the Bank of Ghana, at a close of
business on the date of such currency conversion shall be used.

1.3.7 Current Assets and Liabilities shall be converted at the rate prevailing on the date of
settlement of the account. .

1.3.8 To translate transactions in Ghana cedis into U.S. Dollars or vice versa at the Year end for
revenue and expenditure the rates of the transactions or average monthly rates where reasonable
will be used.

1.3.9 To translate transactions in Ghana cedis into U.S. Dollars or vice versa at the Year endfor.”
assets, liabilities and capital items the Year end rate will be used 2

SECTION 2

24

CLASSIFICATION AND ALLOTMENT OF COSTS AND EXPENDITURE

2.1.2 All expenditure relating to Petroleum Operations shall be Classified, as'follows:

a) Exploration Expenditure;
b) Development Expenditure;

¢) Production Expenditure;
2.2

2.2.

d) Service Costs; and

e) General and Administrative expenses

and shall be defined and allotted as herein below provided.
EXPLORATION EXPENDITURE

4 Exploration Expenditure shall consist of all direct, indirect and allotted costs incurred in the search
for Petroleum in the Contract Area, including but not limited to expenditure on:

-a) aerial, geographical, geochemical, paleontological, geological, topographicat and seismic surveys,

and studies and their interpretation;
b). borehole drilling and water drilling;

c) labour, materials and: services used in drilling wells with the objective of finding new Petroleum
reservoirs or for the purpose of appraising of Petroleum reservoirs already discovered. provided
such wells are not completed as producing wells;

d) facilities. used solely for Exploration Operations, including access roads, where applicable, and
purchased geological and geophysical information;

e) all service costs allotted to Exploration Operations on the basis of procedures proposed by the
Contractor on an equitable basis ; and

f). all General and ‘Administrative Expenses allotted to Exploration Operations based on the
percentage share of projected budget expenditure which will be adjusted to actual expenditure at
the end of each Year.

2.2.2 Exploration cost shall be tied to resultant commercial discoveries. Where exploration activity is

undertaken after a commercial discovery that exploration cost shall be regarded as capital work-
in-progress. If the exploratory activity results in commercial discovery it shall be regarded as cost

_ of the discovery and subsequent field. Where there is no commercial discovery it shall be charged
to the previous field.

2.3 DEVELOPMENT EXPENDITURE

2.3.1 Development Expenditure shall consist of all expenditure incurred in Development
Operations, including but not limited to expenditure on:

a) drilling wells which are completed as producing wells and drilling wells for purposes of producing a
Petroleum reservoir already discovered, whether these wells are dry or producing;

b) tangible drilling costs for completing wells by way of installation of casing or equipment or otherwise
after a well has been drilled for the purpose of bringing such well info use-as a producing well;

c) intangible drilling costs such as labour, consumable material and services having.no salvage value
which are incurred in drilling and deepening of wells for producing purposes;

d) field facilities such as pipelines, flow lines, production and treatment units, wellhead equipment,
subsurface equipment, enhanced recovery systems, offshore platforms, Petroleum storage
facilities and access roads for production activities;

e) engineering and design studies for field facilities;

7
ili.

f) -all service costs allotted to Development Operations on equitable basis;

g): all General and Administrative Expenses allotted to Development Operations based on: the
percentage projected budget expenditure which will be adjusted to actual expenditure as the end
of the Year. 4

h) Capital allowance for development expenses shall be granted under the following conditions:
Development activity has been approved by the Minister;
Development activity has been completed; and
Production activity has started after the completion of the development activity.
2.4 PRODUCTION EXPENDITURE

Production Expenditure shall consist of but not limited to all. expenditure. incurred ‘in Petroleum
Operations including appropriate abandonment charges. after the Date of Commencement of
Commercial Production, such expenditure being other than Exploration Expenditure; Development
Expenditure, General and Administrative Expenses and Service Costs. The balance of General
and Administrative Expenses and Service Costs not allotted to Exploration Operations or to
Development Operations under Section 2.2 and 2.3 shall be allotted to Production Expenditure.

25 SERVICE COSTS

2.5.1 Service Costs shall consist-of but not be limited to all direct-and indirect expenditure incurred
in support of Petroleum Operations, including the construction or installation of Warehouses, piers,
“marine vessels, vehicles, motorised rolling equipment, aircraft, fire security stations, workshops,
water and sewerage plants, power plants, housing community and recreational facilities and
furniture, tools land, equipment used in such construction or installation.

Service Costs in any Calendar Year shall include the total costs incurred in such Year to purchase.
and construct or install such facilities as well as the annual costs of maintaining and operating such
facilities.

2.5.2. . All Service Costs will be regularly allotted on an equitable basis to Exploration Expenditure,
Development Expenditure and Production Expenditure. . :

2.6 GENERAL AND ADMINISTRATIVE EXPENSES
General and Administrative Expenses shall consist of:

2.6.1 All main office, field and general administrative costs, in the.Republic-of Ghana, including.
but'not limited to supervisory, accounting and employee relations services;

2.6.2 An overhead charge for the actual cost of services rendered outside the Republic of Ghana
by Contractor and its Affiliates for managing Petroleum Operations and for staff advice and
assistance, including but not limited to financial, legal, accounting and employee relations: services
in the following amounts: . :

a) . For the Exploration Phase: U.S. Dollars 0 — 20 million - One point two five percent (1.25%) to
a cap of US$200.000.00 per annum. .

b) For Development Phase; U.S. Dollars 0 — 50 million - One point two five percent (1.25%) toa
cap of US$500,000.00 per annum.

wm
c) For Production Phase; US Dollars 0 - 10 million — 1 percent (1%) to a cap of US$200,000.00
per annum.

2.6.3 All General and administrative Expenses will be regularly allotted as specified in subsections :

2.2.1(f), 2.3.1(g) and 2.4 to-Exploration Expenditure, Development Expenditure and Production
Expenditure.

SECTION 3

3.1

3.1.1 Contractor for the purpose of this Agreement shall charge the following allowable costs to the
accounts:

a)
b)
c)
dq)
e)
fy

g)
hy

3.2.

COSTS, EXPENSES, EXPENDITURES AND CREDITS OF CONTRACTOR
costs of acquiring surface rights;
labour and associated costs;
transportation costs;

charges for services; .

material costs;

rentals, duties and other assessments;
insurance and losses;

legal expenses;

training expenses;

general and administrative expenses;
utility costs;

office facility charges;

communication charges;

ecological and environmental charges;
abandonment cost; and

such other costs necessary for the Petroleum Operations.

COST OF ACQUIRING SURFACE RIGHTS AND RELINQUISHMENT

Cost of acquiring surface rights shall consist of all direct costs attributable to the acquisition, renewal or
relinquishment of surface rights acquired and maintained in force over the Contract Area.

79
3.3 LABOUR AND ASSOCIATED LABOUR COSTS

3.3.1 Labour and associated labour Costs shall include but not be limited to:

a) gross salaries and wages including bonuses of those employees of Contractor and of its. Affiliates. :

engaged in Petroleum Operations who are permanently or temporarily assigned to Ghana;

b) ‘Costs regarding holidays, vacation, sickness and disability payments applicable to the salaries and
wages chargeable under (a);

~ ¢) expenses or contri
of the Republic of Ghana which are applicable to cost of salaries and wages chargeable under (a);
q) - cost of established plans for employees’ life insurance, hospitalisation, Pensions and other benefits
of a like nature customarily granted to employees; and :

@) reasonable travel and personal expenses of employees and families, including-those. made for
travel and relocation of the personnel.

3.4 TRANSPORTATION COSTS

Transportation costs and other related: costs of transportation of employees, equipment, materials and
Supplies necessary for the conduct of Petroleum Operations,

3.5 CHARGES FOR SERVICES

3.5.1 Charges for services shall include:

a) the costs of third party conttacts-which are the actual Costs of contracts for technical and other

services entered into by Contractor for Petroleum Operations made with third parties other than

‘. Affiliates of Contractor, provided that the prices paid by. Contractor are no higher than the prevailing
rates for such services in the regional market;

cost of technical and other services of personnel assigned by the Contractor and its Affiliates when
-performing management, engineering, geological, geophysical, administrative, legal, accounting,
«treasury, tax, employee relations, computer services, purchasing, and all other functions for the
direct benefit of Petroleum Operations; provided that charges for such services shail be at actual

cost;

b

¢) -cost of general services, including, but not without limitation, professional consultants and others

who perform services for the direct benefits of Petroleum Operations.

3.5.2All Services furnished by Contractor and its Affiliates (other than the Operator) shall be performed
based on aform Services Agreement to be approved by the JMC and at actual Cost, on a no gain no
loss basis, without element of Profit and with no allocation of fixed Costs in the determination of the.
service fees.

3.6 RENTALS, DUTIES AND OTHER ASSESSMENTS

All rentals, taxes, duties, levies, charges, fees, contributions and any other assessments and charges levied

by the Government in connection with Petroleum Operations or paid for the benefit of Petroleum
Operations, with the exception of the income tax specified in the Article 12 of the Agreement

butions made ‘pursuant to assessments or obligations imposed under the laws

S Ade,
3.7 INSURANCE AND LOSSES

a) Insurance premium and costs incurred for insurance, provided that if such insurance is wholly: or:
partly placed with an Affiliate of Contractor, such premium and costs shall be recoverable only to

the extent not in excess of those generally charged by competitive insurance companies 0 other than:

Affiliate; and;

b) costs and losses incurred as a consequence of events, which are, insofar as not made good by-
insurance, allowable under Article 17 of the Agreement.

c) Costs or expenses necessary for the repair or replacement of property resulting from damage or:

losses incurred.

3.8 LEGAL EXPENSES

All costs and expenses of litigation and legal or related services necessary or expedient for the procuring,

perfecting, retaining and protecting the rights hereunder and in defending or prosecuting lawsuits. involving
the Contract Area or any third-party claim arising out of activities under the Agreement. or sums. paid in.
respect of legal services necessary or expedient for the protection of the joint interest of GNPC and
Contractor, provided that where legal'services are rendered in such.matters by salaried.or regularly retained
lawyers:of Contractor or an Affiliate: of Contractor, such compensation will be included instead under either
Section 3.3 or 3.5, as applicable. The preceding costs and expenses shall not include costs of.any nature:
(including attorneys’ fees and the fees. of the ICC, arbitrators, the Sole Expert, other experts, professionals.
and translators) incurred. in connection.with any consultation, arbitration or Sole Expert process under
Article 24 of the Agreement.

3.9 TRAINING COSTS

All costs and expenses incurred by Contractor in training of its employees and nominees of GNPC to the
extent that such training is attributable to Petroleum Operations under the Agreement.

3.10 GENERAL AND ADMINISTRATIVE EXPENSES

General and Administrative Expenses shall consist of the costs described in Subsection 2.6.1 and the
charge described in Subsection 2.6.2.

3.141 UTILITY COSTS

Any water, electricity, heating, fuel or other energy and utility costs used and consumed for the Petroleum
Operations.

3.12 OFFICE FACILITY CHARGES

The cost-and expenses of constructing, establishing, maintaining and operating offices, camps, housing
and any other facilities in Ghana necessary to the conduct of Petroleum Operations... The cost. of
constructing or otherwise establishing any operating facility which may be-used at any time in operations
of more than one field shail be charged initially to the field or fields for which the facility is first used. Costs

incurred, thereafter shall be allocated in a reasonable manner, consistent with international accounting. :

practice, to the fields for which the facility is used.
3.13. COMMUNICATION CHARGES

The costs of acquiring, leading, installing, operating, repairing and maintaining communication systems,
including radio and microwave facilities

81

pe
3.14 ECOLOGICAL AND ENVIRONMENTAL CHARGES :

Allcharges for environmental protection and safety measures conducted in the Contract Area in accordance:
with Article17 of the Agreement. .

3.15 ABANDONMENT COST

Cost relating to the decommissioning and abandonment of operations and facilities, site restoration and.
other associated operations accrued from a reasonable date in advance based on estimate of:such cost
(with subsequent adjustments to actuals) as provided in Article 12.10 of the Agreement

3.16 OTHER COSTS

Any other. costs not covered or dealt with-in the foregoing provisions which are inétirred and not mentioned
in this Section 3 for the necessary and Proper conduct of Petroleum Operations.

~' 3.17 COSTS NOT ALLOWABLE UNDER THE AGREEMENT.

The following costs shall not be allowable under the Agreement: :
a) commission paid to intermediaries by Contractor;

b).: charitable donations and contributions, except where prior approval has been obtained from GNPG; ‘

interest incurred on loans raised.by the Contractor as well as any other borrowing costs or costs to
Secure finance (including professional and advisory fees and expenses);

¢,

d)» costs’ (including duties) arising from the marketing or processing Petroleum or transportation of
Petroleum beyond the Delivery Point;

e) the costs of any. Bank Guarantee under the Agreement and any other amounts spent on indemnities
with regard to non-fulfilment of contractual obligations; :

f) premium paid-as a result of GNPC exercising a Sole Risk option under Article 9 of this Agreement;.

9) © costs of any nature (including attorneys’ fees and the fees of the ICC, arbitrators, the Sole Expert,
other experts, professionals and translators) incurred in.-connection- with any consultation,
arbitration or Sole Expert process under Article 24 of the Agreement;

h)- fines, penalties and interest due pursuant to any applicable law or regulation and/or imposed bya
competent administrative or judicial body;

i) " costs, damages and other liabilities incurred as a result of (1) a: breach of any provision of the
Agreement other than-a contractual standard of care, (2) Gross Negligence with respect'to any.
contractual standard of care set forth in this Agreement, and/or (3) Willful Misconduct, in each case
by the Contractor, the Operator, their respective Affiliates and/or Subcontractors, and/or any other
entities or persons for whom the Contractor is responsible under the Agreement; ¥

J) income taxes (including any taxes on the net income of permanent éstablishments in Ghana. and
any capital gains taxes or taxes on assignment of interest), withholding taxes and/or royalty shares
or other Petroleum entitlements, in each case paid to authorities in Ghana in connection with or
related to the Agreement, (2) any taxes paid to authorities outside Ghana, except any foreign value
added taxes or other foreign taxes paid with respect to products or services imported into Ghana, -:
(3) any taxes subject to reimbursement or refund, and (4) any other taxes that should be deemed
non-allowable costs;

82

f

§
k) costs incurred by the Contractor under contracts or amendments thereto that were subject to (1)
approval by the JMC or GNPC and were not so approved, or (2) award or-approval in accordance
with tender procedures and were not awarded or approved in accordance with the applicable tender
procedures;

|) . costs that (1) are not incurred in accordance with a Budget in force at the time the cost was incurred,
or (2) exceed by more than 10% any budget line item set forth in the Budget in force at the time the
cost was incurred, except for costs that are incurred in accordance with the Agreement in response
to an emergency; .

m) .costs that are not documented in accordance with applicable law or this Agreement; and

n).. any bonus payments: payable: by the Contractor to the State, any other governmental body:in in.

Ghana, GNPC or any Affiliates of GNPC under the Agreement.
3.18 ALLOWABLE AND DEDUCTIBILITY
The Gosts.and expenses set forth herein shall be for the purpose of. ‘determining allowable, or non-allowable
costs and expenses only and shall have no bearing on Contractor's eligibility or otherwise for deductions in

computing Contractor's net income from Petroleum Operations for income tax purposes under the
Agreement.

3.19 CREDITS UNDER THE AGREEMENT

3.19.4 The net proceeds of the following transactions will be credited to the accounts under the
Agreement: :

a) the-net proceeds of any insurance-or claim in connection with Petroleum Operations or any assets
charged to the accounts under the Agreements when such operations or assets were insured and
the premium charged to the accounts under the Agreement;

-b) revenue received from third parties for the use of property or assets charged to the accounts under
this Agreement;

cy any adjustment from the suppliers or manufacturers or their agents in connection with a defective

equipment or material the cost .of which was previously charged to the account under the.

Agreement;

d) the -proceeds received for inventory materials previously charged to the account. under the
Agreement and subsequently exported from the Republic of Ghana or transferred or sold to third.
parties;

e) rentals, refunds or other credits received which apply to any charge which has been made to. the
"account under the Agreement but excluding any award granted under arbitration. or Sole Expert
proceedings;

f} the proceeds from the sale or exchange of plant or facilities from the Development and Production
Area or plant or facilities the acquisition costs and the cost of sale;

g) : the proceeds derived from the sale or issue of any intellectual 3! property the development costs-of
which were incurred pursuant to this Agreement;

h) . the proceeds from the sale of any petroleum information derived from Petroleum Operations under.
this Agreement; and
i) any Service Expenses that benefit any operation or activity other than Petroleum Operations,
3.20 DUPLICATION OF CHARGES AND CREDITS

Notwithstanding any provision to the Contrary in this Annex, it is the intention that there shall be no
duplication of charges or credits in the accounts under the Agreement.

SECTION 4
41 VALUE OF MATERIAL CHARGED TO THE ACCOUNTS UNDER THE AGREEMENT

Material Purchased, leased or tented by Contractor for use in Petroleum Operations shall be valued at the
actual net cost incurred by Contractor. The net cost shall include invoice price less trade and cash

supply and point of shipment, freight to Port of destination, insurance, taxes, customs duties; consular.fees,
other items chargeable against imported material, and any other related costs actually paid,
! poate os

4.2 VALUE OF MATERIAL PURCHASED FROM AN AFFILIATE

. soe ee, :
4.2.4 Contractor shall notify GNPC of any goods supplied by an Affiliate of Contractor, -.Materials
purchased. from Affiliate of Contractor shail be charged at the prices specified in: Sections 4.2.2
4.2.3 and 4.2.4 below. .

4.2.2. New Material (Condition."A") New material shall be classified as Condition."A".- Such
material shall be valued at the-prevailing market price, plus expenses incurred in procuring such
» “new materials, and in moving such materials to the locations where the material shall be used.

4.2.3 Used Material (Condition"B") Used material shall be classified as Condition "B" provided
that it is in sound and serviceable Condition and is suitable for reuse without reconditioning. Such.
material shall be valued at not more than seventy five percent (75%) of the current price of new

material valued according to Section 4.2.2 above.

4.24 Used Material (Condition "C") Used material which is serviceable for original function as
good second hand material after reconditioning and-cannot be classified as Condition "B" shall be
‘classified as Condition "C". Such material shall be valued at not more than fifty percent (50%) of
the: current price of new material valued according to Section .4.2.2 above.’..The: cost of
reconditioning shall be charged to the reconditioned material provided that-that the value:of such
Condition "C" material plus the cost of reconditioning does not exceed the value of Condition "B"

44 DISPOSAL OF MATERIALS
Sales of Property shall be recorded at the net amount collected by the Contractor from the purchaser.

4.5 WARRANTY OF MATERIALS

In the case of defective material or equipment, any adjustment received by Contractor from the suppliers
or manufacturers of such materials or their agents will be credited to the accounts under the Agreement.

84

ob op
46 CONTROLLABLE MATERIALS

4.6.1 The Contractor shall control the acquisition, location, storage and disposition of materials
which are subject to accounting record control, physical inventory and adjustment for averages and
shortages (hereinafter referred to as Controllable Material). .

4.6.2 Unless additional inventories are scheduled by the JMC, Contractor shall conduct one
physical inventory of the Controllable Material each Calendar. Year which shall be completed prior to the
end of the Year. The Contractor shall conduct said inventory on a date to be approved by the JMC. Failure
on the part of GNPC to participate in a JMC schedule or approved physical inventory shall. be regarded as:
approval of the results of the physical inventory as conducted by the Contractor.

4.6.3 The gain or loss resulting from the physical inventory shall be reflected in the stock records
of Controllable Materials. The Contractor shall compile a reconciliation of the inventory with a reasonable:
explanation for such gains or losses. Failure on the part of GNPC to object to Contractor's reconciliation:
within thirty (30) Days of compilation of said reconciliation shall be regarded as approval by GNPC,
SECTION 5
5.1 CASH CALL STATEMENT
In respect: of any Exploration Costs to. which GNPC is contributing or any Development and Production
Area.in which GNPC elects to take:a participating interest, and.in any case where Contractor conducts Sole
Risk Operations for GNPC's account, Contractor shall at least fifteen (15) Days prior to the commencement.
of any Month submit a Gash Call Statement to GNPC. Such Cash Call Statement shall include the following
information:

a) Due Date;

b) Payment Instructions;

c) The balance prior to the Cash Call being issued;

d) The cash call being issued

e} Amount of US Dollars due; and

fy An estimation of the amounts of US Dollars required from GNPC for the following Month.

5.2 Not later than the twenty fifth Day of each Month, Contractor will furnish GNPC a statement
reflecting for the previous Month:

a) Payments;
b) The nature of such payments by appropriate classifications; and
c) The balance due to or from GNPC.
5.3 Contractor may in the case where a large unforeseen expenditure becomes necessary

issue a special Cash Call Statement requiring GNPC to meet such Cash Call within ten (10) Days of receipt
of such Statement.

85
6.1 PRODUCTION STATEMENT

6.1.1 Subsequent to the Date of Commencement of Commercial Production.from the Contract
Area, Contractor shall submit a monthly Production Statement to GNPC showing the:
following information for each Development and Production Area as appropriate: .

a) the quantity of Crude Oil produced and saved;
the quantity of Natural Gas produced and saved;

c) the quantities of Petroleum used for the Purpose of conducting drilling and Production Operations,
pumping to field storage and re-injections;

io |
=

d) the quantities of Natural Gas flared; . woot . >,
) the size of Petroleum stocks held at the beginning of the Month;

f) the size of Petroleum stocks held at the end of the Month

than ten (10) Days after the end of such Month.

| 6.1.2 The Production Statement of each Calendar Month shall'be submitted to°GNPC not later
] SECTION 7

7A VALUE OF PRODUCTION STATEMENT

of Crude Oil allocated to each of the Parties during that Quarter, the buyer of the cargo, sales basis with
respect to’Benchmark crude oil, the pricing basis, the differential, and any deductions. Each Production
Statement: shall: be submitted to the Minister and GNPC.not later than thirty (30) Days following the

determination, notification and acceptance of the World Market Price to GNPC according to Article 11 of
this Agreement.

SECTION 8

8.1.1 Contractor shall prepare with respect to each Quarter, an Allowable Cost Statement containing

the following information with respect to costs that are allowable under Section 3.48 of this Accounting
Guide:

a) Total Petroleum Costs in previous Quarters, if any; '
b) Petroleum Costs for the Quarter in question;

¢) Total Petroleum Costs as of the end of the Quarter in question (subsection 8.1.1 (a) plus subsection
8.1.1(b) above;

| 8.4 ALLOWABLE COST STATEMENT
d) Petroleum Costs for Development Operations advanced in the Quarter in respect of GNPC's
| Participating Interest pursuant to Article 2.8 of the Agreement;
€) Costs:as specified in (d) above which have been recovered during the Quarter pursuant to Article
10.2.e of the Agreement and the balance, if any, of such costs unrecovered and carried forward for
| recovery in a later period.

| 86

a fo

8.1.2 Petroleum Costs for Exploration, Development and Production Operations as‘detailed above shail
be separately identified for each Development and Production Area. Petroleum Costs for Exploration
Operations not directly attributable to a specific Development Area shall be shown separately.

8.1.3 The Allowable Cost.Statement of each Quarter shall be submitted to GNPC no later than thirty’
(30) Days after the end of such Quarter.

SECTION 9
9.1 STATEMENT OF EXPENDITURES AND RECEIPTS

9.1.1Subsequent to the Date of Commencement of Commercial Production from the.Contract Area,
Contractor shall prepare with respect to each Quarter a Statement of Expenditures and Receipts. The

Statement will distinguish between Exploration Expenditure and Development Expenditure and’ Production
Expenditure and will identify major items of expenditure within these categories. The statement will show

the following:
a)" actual expenditures and receipts for the Quarter in question:
b): ‘cumulative expenditure and receipts for the budget Year in question;
c) latest forecast of cumulative expenditures at the Year end;
d): variations between budget forecast and latest forecast.and explanations therefor;
e) Price per barrel of crude oil sold; and
f) Price per barrel of oil equivalent of Gas sold.

9.1.2 The Statement of Expenditures.and Receipts of each Calendar Quarter shall be submitted to
GNPC not later than thirty (30) Days after the end of such Quarter for provisional approval by GNPC.

SECTION 10

10.1. FINAL END-OF-YEAR STATEMENT

The Contractor will prepare a Final End-of-Year Statement. The Statement will contain information as
provided in the Production Statement, Value of Production Statements, Allowable Cost Statement and
Statements of Expenditures and Receipts, as appropriate. The Final End-of-Year Statement of each
Calendar Year shall be submitted to GNPC within ninety (90) Days of the end of such Calendar Year. Any
necessary subsequent adjustments shall be reported promptly to GNPC.

SECTION 11

41.1. BUDGET STATEMENT

11.1.1 The Contractor shall prepare an annual budget statement. This will distinguish between Exploration
Expenditures, Development Expenditures and Production Expenditures and will show the following;

a) forecast Expenditures and Receipts for the budget Year under the Agreement;
b) cumulative Expenditures and Receipts to the end of said budget Year; and

c) the most important individual items of Exploration, Development and Production Expenditures for
said budget Year.
11.4.2 The budget may include a budget line or lines for unforeseen expenditures, which, however,
shall not exceed ten percent (10%) of the total budgetary expenditure.

11.2 The Budget Statement shall be submitted to GNPC and JMC with respect to each budget Year no
less than ninety (90) Days before the start of such Year except in the case of the first-Year of the Agreement
when the Budget Statement shall be submitted within sixty (60) Days of the Effective Date.

11.3. Where Contractor foresees that during the budget period expenditures have to be made in excess

of the ten percent (10%) pursuant to section 11.4.1 hereof, contractor shall submit a revision of the budget
to GNPC. a.

SECTION 12
12.1 LONG RANGE PLAN AND FORECAST
12.1.1 Contractor shall prepare and submit to GNPC the following:

a) During Exploration Period. an Exploration Plan for each Year commencing as of the Effective Date
which shall contain the following information:

i Estimated Exploration Costs showing outlays for each of the Years or the number of Years agreed
and covered by the Plan; . ee .

ii. Details of seismic operations for each such Year;

iii, Details of drilling activities planned for each such Year;

iv. Details of infrastructure utilisation and requirements,
The Exploration Plan shall be revised on each anniversary of the Effective Date. Contractor shall
Prepare-and submit to GNPC the first Exploration Plan for the Initial Exploration Period of two (2) Years

within sixty: (60).Days of the Effective Date and thereafter shall Prepare and submit to GNPC no later
than forty five (45) Days before each anniversary of the Effective Date a revised Exploration Plan,

‘i. forecast of Capital expenditure portions of Development and Production expenditures for each
Calendar Year of the Development Period;

ii. forecast of Operating costs for each Calendar Year;
iti. forecast of Petroleum Production for each Calendar Year;

iv. forecast of number and types of personne! employed in the Petroleum Operations in the Republic
of Ghana;

ve description of proposed Petroleum marketing arrangements;
vi. description of main technologies employed; and

vii. description of the working relationship of Contractor to GNPC.

88

Ahh
c) The Development forecast shall be revised at the beginning of each Calendar: Year commencing:
as of the second Year of the first Development forecast Contractor shall prepare and submit to
GNPC the first Development forecast within one hundred and twenty (120) Days of the date when
the first Development Plan is approved by the Minister and -Contractor commences . the
implementation of such -plan and thereafter shall prepare and submit a-revised: Development
Forecast to GNPC no later than forty five (45) Days before each Calendar Year commencing as of
the second Year of the first Development forecast.

12.2. CHANGES OF PLAN AND FORECAST

It is recognised by Contractor and GNPC that the details of the Exploration Plan and Development forecast
may require changes’ in the light of existing circumstances and nothing herein contained shall limit the
flexibility to make such changes. Consistent with the foregoing the said Plan and Forecast may be revised
annually. . rr es A Ba

ANNEX 3
SAMPLE AOE CALCULATION
SESE CALCULATION

H | AOEZ
Year | NCE = 5%} AOE1 | | sano. 5% | (ens
i i %

TANQI SH! AOE3 : Yan eT | AOE4 | Zan 132.5%| AOES
? . pa @30%

_ Total (5,445.00;

ANNEX 4
CONFIDENTIALITY AGREEMENT,
Offshore Ghana:

THIS AGREEMENT is entered into this [__ ] Day of [ ___], 20__ (the “Effective Date") by and
between [Contractor Party], a company organized and existing under the laws of {__

(hereinafter referred to as the “Disclosing Party”); and [_ __], acompany organized and existing
under the laws of [__ _] (hereinafter referred to as the “Receiving Party’).

The companies named above may collectively be referred to as the “Parties” or individually as “Party’.

WHEREAS in connection with the Possible Transaction (as defined below) by the Receiving Party, the
Disclosing Party is willing, in accordance with the terms and conditions of this Agreement, to disclose certain
Confidential Information (as defined below) relating to the East Cape’ Three Points Offshore Block ( the
“Area”) shown in Exhibits A to D attached hereto; and

WHEREAS the Petroleum Agreement covering the said Contract Area requires that the Disclosing Party
require the execution of a confidentiality agreement by Receiving Party prior to the disclosure of Confidential
Information in order to govern such disclosure and that a copy of all such signed confidentiality agreements
be provided to GNPC.

NOW THEREFORE, in consideration for the mutual undertakings of the Disclosing Party and the Receiving
Party under this Agreement, the Parties agree as follows:

1. Definitions

As used in this Agreement the following words and terms shall-have the meaning ascribed to them below:

11 “Affiliated Company” means any Person which:

a. Controls directly or indirectly a Party, or

b. Is Controlled directly or indirectly by such Party, or °

c. 's directly or indirectly controlled by a Person which directly or indirectly Controls such a Party.
1.2 “Confidential Information” means individually or collectively:

any and all corporate information concerning the Disclosing Party and any Affiliated Companies of
the Disclosing Party, and

b. any and all data and information obtained as a result of petroleum operations in the Area, including
without limitation well data and seismic information together with all other data and information obtained by
or on behalf of the Disclosing Party in connection with the Disclosing Party's petroleum operations in the
Area, as well as geological and economic reports, studies, interpretations and analyses prepared by or on
behalf of the Disclosing Party in connection with its petroleum operations in the Area. Confidential
Information includes certain proprietary data and information that is the property of GNPC (hereinafter
"GNPC Information") as described in Exhibit B attached hereto.

Provided that, the following shail not constitute Confidential Information:

c. information that can be reasonably demonstrated by the Receiving Party as being already lawfully
known to Receiving Party as of the Effective Date;

1

ee
d. information that is or becomes available to the public other than through the act or omission of
Receiving Party or of any other Person to whom Confidential Information is disclosed by the Receiving
Party pursuant to Article 4.2 unless Public disclosure was made pursuant to Article 4.1 ;

e information that is acquired independently from a third party that has a right to disseminate such
information at the time it is acquired by the Receiving Party; or

f. information that can be reasonably demonstrated by the Receiving Party to have been developed
by Receiving Party independently of the Confidential Information received from Disclosing Party.

1.3 “Control” means the ownership directly or indirectly of 50% or more of the Voting rights in a Person
or the ability to direct, directly or indirectly, the management or policies of a Person, whether through the
appointment of the directors, the ownership of voting shares or other voting rights, pursuant to written
contract or otherwise. “Controls”, “Controlled by” and other derivatives shall be construed accordingly.

1.4 “Evaluation Material” means information derived in whole or in part from Confidential Information,
and generated by or on behalf of the Receiving Party. For purposes of this Agreement, Evaluation Material
may include without limitation models, technical, financial and economic reports, studies, interpretations,
analyses, estimates of reserves, and evaluations and notes of documents or meetings.

1.5 “GNPC” means Ghana National Petroleum Corporation, a Statutory Corporation established by
Provisional National Defence Council Law 64 of 1984 with its Head Office at Petroleum House, Harbour
Road, Tema.

1.6 “Person” means an individual, Joint venture, corporation, company, firm, partnership; limited

* partnership, Limited Liability Company, trust, estate, government agency or any other entity, including

unincorporated business associations.

1.7 “Petroleum Agreement” means the Petroleum Agreement dated ___, 2012 between the
Government of the Republic of Ghana, Ghana National Petroleum Corporation, Cola. Natural Resources
Ghana Limited and Medea Development Ghana Limited in respect of the East Cape Three Points Offshore
Block (and all amendments and supplements thereto).

1.8 “Possible Transaction” means any possible business arrangement with the Disclosing Party.
under which Receiving Party would acquire directly or indirectly all or part of the tights and interests owned
by Disclosing Party and/or Disclosing Party Affiliates in one or more offshore hydrocarbon exploration,
development or production assets located within the Area.

2. Disclosure

In connection with the Possible Transaction, Disclosing Party is willing to disclose to Receiving Party certain
Confidential Information. The Parties agree that the disclosure by the Disclosing Party and the receipt by
the Receiving Party of the Confidential Information is subject to the terms of this Agreement.

3. Undertaking of Confidentiality, Restriction on Use and Damages

3.1 In consideration of the disclosure referred to in Article 2 above, the Receiving Party agrees that the
Confidential Information and the Evaluation Material shall be held and treated strictly in confidence and
may not be disclosed, licensed, traded, published or otherwise revealed in any manner whatsoever, without
the prior written consent of the Disclosing Party except as provided in Article 4 below.

3.2 The Receiving Party shall (and shall Procure that any Affiliated Company shall) not use or permit
the use of the Confidential Information and/or the Evaluation Material other than for the purpose of
evaluating the Area and determining whether to enter into negotiations in connection with the Possible
Transaction with the Receiving Party.
3.3 The Receiving Party shall (and shall procure that any Person that receives Confidential Information
and/or Evaluation Material pursuant to and in accordance with Article 4.2 hereof shall) keep any Confidential
Information it receives and any copies thereof and any Evaluation Material secure and confidential (in a
manner_no less secure and confidential than Receiving Party and such Persons keep their respective
confidential information) and to prevent the Confidential Information and any Evaluation Material from being
disclosed in breach of this Agreement.

3.4 The Receiving Party agrees not to disclose to anyone, except as provided for by Article 4 below,
the fact that the Confidential Information has been made available.or that discussions or negotiations are:
taking place or have taken place between Disclosing Party and Receiving Party or any Party's Affiliated
Companies.

3.5 The obligations of the Receiving Party for confidentiality and non-use as set forth in this Agreement
shall commence from receipt of the Confidential Information by the Receiving Party. Further, the obligation
not to disclose shall not be affected by bankruptcy, receivership, assignment, attachment or seizure
procedures, whether initiated by or against the Receiving Party, nor by the rejection of any agreement
between GNPC.and Disclosing Party and/or Receiving Party, by a trustee of Receiving Party in bankruptcy;
or by the Receiving Party as a debtor-in-possession or the equivalent of any of the foregoing.

3.6 The Receiving Party agrees to indemnify Disclosing Party against direct damages (including,
losses, damages; claims, expenses and reasonable attorney's fees) incurred or suffered as a result of a
breach of this Agreement by Receiving Party or its Affiliated Companies. Such direct damages shall be the
sole exclusive remedy, and all other remedies or damages at law or in equity are waived except such
equitable:reliefas may be granted under Article 11. In no ‘event shall the Parties be liable to each other for
any other. damages, including incidental, consequential, special, or punitive damages, regardless of
negligence or fault.

4; Permitted Disclosure and Obligation of Receiving Party for Permitted Disclosures

The ‘Receiving Party may disclose Confidential Information and/or Evaluation Material, without the. prior
written consent of the Disclosing Party: .

41 To the extent the Confidential Information and/or Evaluation Material is required to be disclosed
under applicable law, order, decree, regulation or rule of any governmental entity having jurisdiction over
the Receiving Party, or any regulatory entity, securities commission or stock exchange on which the
securities of the Receiving Party or any of its Affiliated Companies are listed or are to be listed, provided
that the Receiving Party shall make all reasonable efforts to give written notice to the Disclosing Party prior
to such disclosure (including full details of the circumstances of such disclosure); or

4.2 To the following persons on a need to know basis and only for the purpose described in Article 3.2:

4.2.1 employees, officers and directors of the Receiving Party;

_ 4.2.2 employees, officers and directors of an Affiliated Company of the Receiving Party;
4.2.3 any professional consultant or agent retained by the Receiving Party or its Affiliated Company; or
4.2.4 any bank, financial institution or entity financing or proposing to finance the Possible Transaction,
including any professional consultant retained by such bank, financial institution or entity for the purpose of
evaluating the Confidential Information and/or Evaluation Material.
Prior to making any such disclosure to Persons under Articles 4.2.3 and 4.2.4 above, however, the

Receiving Party shall obtain an undertaking of confidentiality, on terms no less stringent than contained in
this Agreement, from each such Person, provided, however, that in the case of outside legal counsel, the

93
~ Receiving Party shall only be required to procure that such legal counsel is bound by an obligation of
Confidentiality.

43 The Receiving Party shall be responsible to the Disclosing Party for any act or omission of the
entities and Persons described in Article 4.2 that would constitute breach of this Agreement as if the action
or omission had been perpetrated by the Receiving Party and shall immediately notify the Disclosing Party
upon becoming aware that Confidential Information has been disclosed in breach of this Agreement,

5. Ownership of Confidential Information

5.1 Receiving Party acknowledges the Confidential Information, excluding the GNPC Information,
remains the property of the Disclosing Party and the Disclosing Party may use such Confidential Information
for any purpose without obligation to the Receiving Party. . me

at 5.2 Receiving Party acknowledges that the GNPC Information is and remains the property of GNPC.
and GNPC may use such GNPC Information for any Purpose without obligation to the Disclosing Party or
Receiving Party. In addition, Receiving Party acknowledges that’in the event that it acquires, ‘directly or*
‘indirectly an interest in the Area. that it may be required to enter into a data licensing agreement with GNPC:.:
with respect to the GNPC Information on terms to be agreed between GNPC and the Receiving Party.

~ $3. The Receiving Party shall acquire no proprietary interest in or ‘title or right to the Confidential:
Information.

6. Return of Confidential Information

61.5 Disclosing Party may. demand the. return of the Confidential Information at any time upon giving
written notice to Receiving Party.

6.2 Within thirty (30) Days of receipt of the notice referred to in Article 6.1 or upon completion of the
~ Receiving Party's review and/or evaluation of the Confidential Information, the Receiving Party shall retain
no copies of the Confidential Information, but shail: .

6.2.4. » ‘Return all of the original Confidential Information to the Disclosing Party;

6.2.2:: . Destroy or delete. or cause to'be destroyed or deleted all copies and reproductions (both written -
and: electronic) of Confidential Information and any Evaluation Material in its possession: and/or in the
Possession of persons to whom it-was disclosed by the Receiving Party. Confidential Information or .

: Evaluation Material that is in electronic format (including all electronic back-up files — Subject to Art 6.3.1)
Shall also be deleted; and

6.2.3 Provide a written Certification, signed by an authorized Officer of the Receiving Party, that Receiving
Party has fully complied with its obligations under this Clause 6.2.

6.3 > The provisions of Article 6.1 and 6.2 do not apply to the following:

8.3.1. Confidential Information or Evaluation Material that is retained in the computer backup ‘system of.
Receiving Party or a Person to whom it was disclosed under Article 4.2 if the Confidential Information or
Evaluation Material will be destroyed in accordance with the regular ongoing records retention Process of ;:
Receiving Party or such Person and if the Confidential Information is not used prior to its destruction;

6.3.2 «-Confidential Information. or Evaluation material that must be retained under applicable law or
regulation, including by stock exchange regulations or by governmental order, decree, regulation. or rule;
and :

6.3.3. any corporate documents or reports of the Receiving Party which contain data derived from the
Confidential Information or Evaluation Material which were. presented to its executive board (or the

equivalent thereof) and are.required in accordance with applicable law or its document retention policy to

be retained;

provided that any Confidential Information and/or Evaluation Material that is so retained shall remain subject

to the terms of this Agreement.
7. Remedies

The Receiving Party understands and acknowledges that any breach of the terms of this Agreement may

cause the Disclosing Party irreparable harm, and damages may not be an adequate remedy, and therefore :
agrees that the Disclosing Party, an Affiliated Company of Disclosing Party shall have the right to apply-to-

a court of competent jurisdiction for specific performance and/or an order restraining and enjoining any

»such breach or further disclosure and for such other relief as may be deemed appropriate. Such right.is to:

be in- addition to the remedies..otherwise available to the Disclosing Party, an Affiliated Company of
Disclosing Party at law or in equity. ey

8. Term~

This Agreement shall terminate on the later of five (5) Years from the Effective Date or the date on which .:

disclosure is no longer restricted by the terms of the Petroleum Agreements currently covering the Area.
9. Representations and Warranties

The Disclosing Party represents and warrants that it has the right and authority to disclose the Confidential
Information to the Receiving Party. ‘ However the Disclosing Party, .its Affiliated Companies and their
respective principals, officers, directors.and employees make no representation or warranties, express or
implied. as to the quality, accuracy and completeness of the Confidential Information disclosed hereunder,
and the Receiving Party expressly acknowledges the inherent risk of error in the acquisition, processing,
and interpretation of geological and geophysical data. The Disclosing Party, its Affiliated Companies and
their respective principals, officers, directors and employees shall have no liability whatsoever with respect
to the use of or reliance upon the Confidential Information by the Receiving Party or its Affiliated Companies
or Persons'to whom the Receiving Party discloses Confidential Information under Article 4.2.

10. Assignment

The rights and obligations of the Receiving Party under this Agreement:may not-be assigned in whole or in:
part by the Receiving Party without the: prior written consent of the Disclosing Party. Any attempted
assignment by Receiving Party without the prior written approval of Disclosing Party shall be void. Without
: limiting the prior provisions of this Article 10, this Agreement shall bind andi inure to the benefit of the Parties
and their respective successors and permitted assigns. ae

41. Governing Law and Dispute Resolution 4 moe : Boe.

11:1... This Agreement shall be-governed. by and interpreted in accordance with the laws of England and
Wales. cs

11:2. Any dispute arising out of, relating to, or in connection with this Agreement, including any question:.
regarding its existence, validity or termination, shall be settled under the Rules of Arbitration of the

International Chamber of Commerce by three arbitrators appointed in accordance with: said rules. = The...

place of arbitration shall be Geneva, Switzerland. The proceedings shall-be in the English language.

11.3 The resulting arbitral award shall be final and binding without right of appeal, and judgment upon
such award may be entered by any court having jurisdiction thereof. A dispute shall be deemed to have

pe
)
|
i

arisen when either Party notifies the other Party in writing to that effect. Receiving-Party understands and
acknowledges that any breach of the terms of this Agreement may cause the Disclosing Party irreparable.
harm for which damages may not be an adequate remedy.: Accordingly, the arbitrator may award:both
monetary and equitable relief, including injunctive relief and specific performance or other such relief as
may be deemed appropriate. The Disclosing Party may apply to any competent judicial authority for interim
or conservatory relief; an application for such measures or an application for the enforcement of such:
measures ordered by the arbitrator shall not be deemed an infringement or waiver of the Agreement to
arbitrate and shall not affect the powers of the arbitrator, Any monetary award issued by the arbitrator shall
be payable in U.S. Dollars. Each Party waives any right to damages other than those provided in Article
3.6.

11.4 Unless-the parties expressly agree in writing to the contrary, the parties undertake as, a. general;
principle to keep confidential all awards. in their arbitration, together-with all materials. in. the proceedings
created for the purpose of the arbitration and all other documents produced .by another party: inthe
Proceedings not otherwise in the public domain - save and to the extent that disclosure may-be- required of
a party by legal duty, to protect or pursue a legal right or to enforce or challenge an award in-bona fide legal.
Proceedings before a state court or other judicial authority. . . wu

' 41.4. “Any Party that now or hereafter has a right to claim immunity for- itself or any of its assets hereby

waives such immunity and agrees not.to claim such immunity, in connection with this Agreement, including
any dispute hereunder. This waiver includes immunity from (A) legal process of any sort-whatsoever, (B),
jurisdiction-or judgment, award, determination, order or decision of any court, arbitrator, tribunal or Expert,
(C) inconvenient forum, and (D) any effort to confirm, enforce, or execute any decision, settlement, award,
judgment, service of process, execution ‘order, attachment (including ‘pre-judgment attachment). or other
remedy that results from an expert determination, arbitration or any judicial or administrative proceedings
commenced pursuant to this Agreement.

12. Non-exclusivity

The disclosure. of ‘Confidential Information to Receiving Party is non-exclusive, and Disclosing Party may:
disclose the Confidential Information to others at any time pursuant to the terms and conditions of the,
Petroleum Agreement.

13. No Rights in the Area

Unless otherwise expressly stated. in writing, any prior or future proposals or offers made in the course of
the discussions of the Parties are subject to all necessary management and government approvals and
may be withdrawn by either Party for any reason or for no reason at any time. Nothing contained herein is
intended to confer upon Receiving Party any right whatsoever to the interest of Disclosing Party in the Area.-
14, No Waiver : :

No waiver by either Party of any one or more breaches of this Agreement by the other Party shall operate

: or be construed as a waiver of any future breach or breaches by the: same or.other: Party, whether:of Jike;

or of different character. Except as may be expressly provided in this Agreement no Party shall be deemed
to have waived, released or modified any ofits rights under this Agreement unless-such Party has expressly:
stated in writing, that it does waive, release or modify such right.

15. Modifications

No amendments, changes or modifications to this Agreement shall be valid except if the same are in writing
and signed by a duly authorized representative of each of the Parties hereto. :
16. Severability fle uae

If any term of this Agreement is held by a court of competent jurisdiction to be invalid or unenforceable, «
then this Agreement, including all of the remaining terms, will remain in full force and effect as if such invalid
or unenforceable term had never been included. * a

17. Interpretation
17.1. Headings. The topical headings used in this Agreement are for convenience only and shall not be:

construed as having any substantive significance or as indicating that all of the provisions of this Agreement
relating to any topic are to be found in any particular Article.

17.2 Singular and Plural. Reference to the singular includes a reference to the plural and vice versa.

17.3 Include. The words "include" and."including" have an inclusive meaning, ate used in‘an illustrative.
sense and not a limiting sense, and are not intended to limit the generality of the description preceding of”
following such term. oe

18. Counterpart Execution

This Agreement: may be executed in’ counterparts and each counterpart: shall be deemed an original
Agreement for all: purposes; provided that neither Party shall be bound to this Agreement until both parties
have executed a counterpart. For purposes of assembling the’counterparts into one document, Disclosing
Party:is authorized to detach the signature page from one counterpart and; after signature thereof by
- Receiving Party, attach each signed signature page to a counterpart. .

19. Entirety

This'Agreement comprises the full and: complete agreement of the Parties hereto with respect to the _
disclosure of the Confidential Information and supersedes and cancels: all prior communications,’ *
understandings and agreéments among the Parties with respect to disclosure of the Confidential:
Information to the Receiving-Party by the Disclosing Party, whether written or oral, expressed or implied.
20. No Third Party Beneficiaries

20.1 ‘This. Agreement is made for the benefit of the Parties, any Affiliated Company of the Disclosing -
Party and their respective successors and permitted assigns. .

20.2 _ Itis the intention of the Parties that:

(ay any person who is an Affiliated Company of the Disclosing Party; and

(b) GNPC in respect of any GNPC Information, ;

has‘a right under the U.K. Contract (Rights of Third Parties) Act 1999 to enforce or enjoy the benefit of any”
term of this Agreement. Except-as aforesaid, a person who is not a party to this Agreement has ho right '*
under.such Act to enforce or enjoy the benefit of any term of this Agreement. , *
20.3. Notwithstanding any provisions of this Agreement, the Parties to this Agreement do not require the
consent of any third party to vary this Agreement at any time provided that the consent of GNPC will be

required for any variation which relates to any provision as it applies to GNPC Information.

21. Notices

All notices authorized or required between the Parties by any of the provisions of this Agreement shail be
in writing, in English and delivered in Person or by courier service or by facsimile which provides written
confirmation of complete transmission, ‘and properly addressed to: such Parties as shown below..- Oral.
communication and email do not constitute notice for purposes of this Agreement and email addresses.and
telephone numbers for the Parties are listed below as a matter of convenience only: A notice given under:
any provision of this Agreement shall be.deemed delivered only when received by the Party to whom such

Disclosing Party Name

Address:

Attention:
Facsimile:

Email: Telephone rr
Receiving Party Name

Address:
Attention:
Facsimile:
Email:

Telephone:

IN WITNESS WHEREOF the duly authorized representatives of the Parties have caused this Agreement
to be executed on the date first written above. i

DISCLOSING PARTY

Signature:

Name:

Title:

Date:

RECEIVING PARTY
Ld

Signature:

Name:

Title:

Date:

